

SEQUOIA RESIDENTIAL FUNDING, INC.
Depositor
 
 
 
and
 
 
 
WELLS FARGO BANK, N.A.
 Trustee
 

--------------------------------------------------------------------------------


POOLING AGREEMENT
 
Dated as of April 1, 2010
 

--------------------------------------------------------------------------------

 
 
 
 
 
 


SEQUOIA MORTGAGE TRUST 2010-H1
 
 
 
 

 
1

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

 
Page
   
ARTICLE I DEFINITIONS
7
Section 1.01.
Definitions
7
Section 1.02.
Calculations Respecting Mortgage Loans
28
   
ARTICLE II DECLARATION OF TRUST; ISSUANCE OF CERTIFICATES
28
Section 2.01.
Creation and Declaration of Trust Fund; Conveyance of Mortgage Loans
28
Section 2.02.
Acceptance of Trust Fund by Trustee; Review of Documentation for Trust Fund
29
Section 2.03.
Representations and Warranties of the Depositor
29
Section 2.04.
Discovery of Breach; Repurchase of Mortgage Loans
31
Section 2.05.
Obligation of Trustee to Take Action in respect of Alleged Breach
32
Section 2.06.
Grant Clause
33
Section 2.07
Controlling Holder Purchase Right and Assumption of Servicing Agreement Rights
34
   
ARTICLE III THE CERTIFICATES
34
Section 3.01.
The Certificates
34
Section 3.02.
Registration
35
Section 3.03.
Transfer and Exchange of Certificates
35
Section 3.04.
Cancellation of Certificates
38
Section 3.05.
Replacement of Certificates
39
Section 3.06.
Persons Deemed Owners
39
Section 3.07.
Temporary Certificates
39
Section 3.08.
Appointment of Paying Agent
40
Section 3.09.
Book Entry Certificates
40
   
ARTICLE IV ADMINISTRATION OF THE TRUST FUND
41
Section 4.01.
Custodial Accounts; Distribution Account
41
Section 4.02
Reports to Certificateholders
42
     
ARTICLE V DISTRIBUTIONS TO HOLDERS OF CERTIFICATES
44
Section 5.01.
Distributions Generally
44
Section 5.02.
Distributions from the Distribution Account
45
Section 5.03.
Allocation of Losses
46
Section 5.04
Servicer Obligations
47
     
ARTICLE VI CONCERNING THE TRUSTEE; EVENTS OF DEFAULT
47
Section 6.01.
Duties of Trustee
47
Section 6.02.
Certain Matters Affecting the Trustee
49
Section 6.03.
Trustee Not Liable for Certificates
50
Section 6.04.
Trustee May Own Certificates
51
Section 6.05.
Eligibility Requirements for Trustee
51
Section 6.06.
Resignation and Removal of Trustee
51
Section 6.07.
Successor Trustee
52
Section 6.08.
Merger or Consolidation of Trustee
52
Section 6.09.
Appointment of Co Trustee, Separate Trustee or Custodian
53
Section 6.10.
Authenticating Agents
54
Section 6.11.
Indemnification of the Trustee
55
Section 6.12.
Fees and Expenses of the Trustee and the Custodian
55
Section 6.13.
Collection of Monies
55


 
2

--------------------------------------------------------------------------------

 


Section 6.14.
Events of Default; Trustee To Act; Appointment of Successor
56
Section 6.15.
Additional Remedies of Trustee Upon Event of Default
58
Section 6.16.
Waiver of Defaults
58
Section 6.17.
Notification to Holders
58
Section 6.18.
Directions by Certificateholders and Duties of Trustee During Event of Default
58
Section 6.19.
Preparation of Tax Returns and Other Reports
59
Section 6.20.
Reporting to the Commission
59
Section 6.21.
Annual Assessments of Compliance
64
Section 6.22.
Accountant’s Attestation
64
Section 6.23
Intention of the Parties and Interpretation; Indemnification
65
Section 6.24
Inability to Perform or Bankruptcy of Deal Party
66
   
ARTICLE VII PURCHASE OF MORTGAGE LOANS AND TERMINATION OF THE TRUST FUND
66
Section 7.01.
Purchase of Mortgage Loans; Termination of Trust Fund Upon Purchase or
Liquidation of All Mortgage Loans
66
Section 7.02.
Procedure Upon Redemption and Termination of Trust Fund.
67
Section 7.03.
Additional Trust Fund Termination Requirements
68
   
ARTICLE VIII RIGHTS OF CERTIFICATEHOLDERS
69
Section 8.01.
Limitation on Rights of Holders
69
Section 8.02.
Access to List of Holders
69
Section 8.03.
Acts of Holders of Certificates
70
     
ARTICLE IX REMIC ADMINISTRATION.
70
Section 9.01.
REMIC Administration
70
Section 9.02.
Prohibited Transactions and Activities
72
Section 9.03.
Indemnification with Respect to Prohibited Transactions or Loss of REMIC Status
72
   
ARTICLE X MISCELLANEOUS PROVISIONS
73
Section 10.01.
Binding Nature of Agreement; Assignment
73
Section 10.02.
Entire Agreement
73
Section 10.03.
Amendment
73
Section 10.04.
Voting Rights
74
Section 10.05.
Provision of Information
74
Section 10.06.
Governing Law
75
Section 10.07.
Notices
75
Section 10.08.
Severability of Provisions
76
Section 10.09.
Indulgences; No Waivers
76
Section 10.10.
Headings Not To Affect Interpretation
76
Section 10.11.
Benefits of Agreement
77
Section 10.12.
Special Notices to the Rating Agency
77
Section 10.13.
Conflicts
77
Section 10.14.
Counterparts
77
Section 10.15
No Petitions
77



ATTACHMENTS
Exhibit A
Forms of Certificates
Exhibit B
Form of Residual Certificate Transfer Affidavit (Transferee)
Exhibit C
Form of Residual Certificate Transfer Affidavit (Transferor)
Exhibit D
Form of Custodial Agreement
Exhibit E-1
Form of Rule 144A Transfer Certificate


 
3

--------------------------------------------------------------------------------

 


Exhibit E-2
Form of Purchaser’s Letter for Qualified Institutional Buyers
Exhibit F
Form of Purchaser’s Letter for Institutional Accredited Investors
Exhibit G
Form of ERISA Transfer Affidavit
Exhibit H
[Reserved]
Exhibit I
Additional Disclosure Notification
Exhibit J
Back-up Certificate to Form 10-K Certificate
Exhibit K
Servicing Criteria to Be Addressed in Assessment of Compliance
Exhibit L
Additional Form 10-D Disclosure
Exhibit M
Additional Form 10-K Disclosure
Exhibit N
Additional Form 8-K Disclosure
   
Schedule A
Mortgage Loan Schedule


 
4

--------------------------------------------------------------------------------

 

This POOLING AGREEMENT, dated as of April 1, 2010 (the “Agreement”), by and
between SEQUOIA RESIDENTIAL FUNDING, INC., a Delaware corporation, as depositor
(the “Depositor”) and WELLS FARGO BANK, N.A., a national banking association, as
trustee (the “Trustee”).
 
PRELIMINARY STATEMENT
 
The Depositor has acquired the Mortgage Loans from the Seller and at the Closing
Date is the owner of the Mortgage Loans and related property being conveyed by
the Depositor to the Trustee hereunder for inclusion in the Trust Fund.  On the
Closing Date, the Depositor will acquire the Certificates from the Trustee as
consideration for the Depositor’s transfer to the Trust Fund of the Mortgage
Loans, and the other property constituting the Trust Fund.  The Depositor has
duly authorized the execution and delivery of this Agreement to provide for the
conveyance to the Trustee of the Mortgage Loans and the related property
constituting the Trust Fund.  All covenants and agreements made by the Seller in
the Mortgage Loan Purchase and Sale Agreement, the Servicing Agreement and in
this Agreement and by the Depositor and the Trustee herein, with respect to the
Mortgage Loans and the other property constituting the Trust Fund, are for the
benefit of the Holders from time to time of the Certificates.  The Depositor and
the Trustee are entering into this Agreement, and the Trustee is accepting the
Trust Fund created hereby, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged.
 
As provided herein, the Trustee shall elect that the Trust Fund be treated for
federal income tax purposes as comprising two real estate mortgage investment
conduits (each, a “REMIC” or, in the alternative, the “Lower-Tier REMIC” and the
“Upper-Tier REMIC,” respectively).  Each Certificate, other than the Class R
Certificate and the Class LT-R Certificate, is hereby designated as a regular
interest in the Upper-Tier REMIC, as described herein.  The Class R Certificate
represents and is hereby designated as the sole class of residual interest in
the Upper-Tier REMIC.
 
The Class LT-R Certificate evidences ownership of the sole class of residual
interest in the Lower-Tier REMIC (the “LT-R Interest”).  The Lower-Tier REMIC
shall hold as its assets all property of the Trust Fund, other than the
interests in any REMIC formed hereby.  Each Lower-Tier Interest other than the
LT-R Interest shall be uncertificated and is hereby designated as a regular
interest in the Lower-Tier REMIC and the LT-R Interest is hereby designated as
the sole Class of residual interest in the Lower-Tier REMIC.  The Upper-Tier
REMIC shall hold as its assets the Lower-Tier Interests other than the LT-R
Interest.  
 
The Lower-Tier REMIC Interests
 
The following table sets forth (or describes) the Class designation, interest
rate, and initial Class Principal Amount for each Class of Lower-Tier Interests:
 
Lower-Tier
REMIC Interest
Designation
 
 
 Interest Rate
 
Initial Class
Principal
Amount
 
Corresponding
Class of
Certificate(s)
LT-A1
 
(1)
 
(3)
 
A-1, R, A-IO
LT-B1
 
(2)
 
(3)
 
1-B1
LT-B2
 
(2)
 
(3)
 
1-B2
LT-B3
 
(2)
 
(3)
 
1-B3
LT-B4
 
(2)
 
(3)
 
1-B4
LT-R (4)
 
(1)
 
$50
 
N/A
LT-RR
 
(1)
 
$50
 
R

 

--------------------------------------------------------------------------------

(1)
The interest rate with respect to any Distribution Date (and the related Accrual
Period) for this Lower-Tier Interest will be a per annum rate equal to the Net
WAC Rate for such Distribution Date.


 
5

--------------------------------------------------------------------------------

 
 
(2)
The interest rate with respect to any Distribution Date (and the related Accrual
Period) for this Lower-Tier Interest will be a per annum rate equal to the rate
on its Corresponding Class of Certificates.



(3)
This interest shall have an initial class principal amount equal to the
aggregate Initial Class Principal Amount of its Corresponding Class(es) of
Certificates (other than any interest-only certificates).



(4)
The LT-R Interest is the sole class of residual interest in the Lower-Tier
REMIC. 

 
On each Distribution Date, the Available Distribution Amount distributable as
interest shall be deemed to have been distributed as interest with respect to
the Lower-Tier Interests based on the interest rates described above.  On each
Distribution Date, Interest Shortfalls shall be allocated to each Lower -Tier
Interest to the same extent that such Interest Shortfalls are allocated to the
related Class of Upper-Tier Interests.
 
On each Distribution Date, the remaining Available Distribution Amount
distributable to with respect principal shall be deemed to have been distributed
to the Lower-Tier Interests as follows:
 
 
(i)
first, to the Lower-Tier Interest LT-A1, the LT-R Interest and the LT-RR
Interest, until their respective Class Principal Amounts equal the sum of the
Class Principal Amounts of their Corresponding Classes of Certificates (other
than any interest-only certificates) immediately after taking account of the
distributions to such Classes of Certificates pursuant to Section 5.02;



 
(ii)
second, to the LT-B1 Interest until its Class Principal Amount equals the Class
Principal Amount of the Class B-1 Certificate immediately after taking account
of the distributions to such Class of Certificates pursuant to Section 5.02;



 
(iii)
third, to the LT-B2 Interest until its Class Principal Amount equals the Class
Principal Amount of the Class B-2 Certificate immediately after taking account
of the distributions to such Class of Certificates pursuant to Section 5.02;



 
(iv)
fourth, to the LT-B3 Interest until its Class Principal Amount equals the Class
Principal Amount of the Class B-3 Certificate immediately after taking account
of the distributions to such Class of Certificates pursuant to Section 5.02;



 
(v)
fifth, to the LT-B4 Interest until its Class Principal Amount equals the Class
Principal Amount of the Class B-4 Certificate immediately after taking account
of the distributions to such Class of Certificates pursuant to Section 5.02; and



 
(vi)
finally, to the LT-R Interest, any remaining amounts.

 
The Certificates and the Upper-Tier REMIC
 
The following table sets forth (or describes) the Class designation, Certificate
Interest Rate, initial Class Principal Amount (or initial Class Notional Amount)
and minimum denomination for each Class of Certificates comprising interests in
the Trust Fund created hereunder.  The Class A-1, Class A-IO, Class B-1, Class
B-2, Class B-3 and Class B-4 Certificates represent regular interests in the
Upper-Tier REMIC; the Class R Certificate represents the sole class of residual
interest in the Upper-Tier REMIC; and the Class LT-R Certificate represents the
sole class of residual interest in the Lower-Tier REMIC and does not represent
an interest in the Upper Tier REMIC.

 
6

--------------------------------------------------------------------------------

 
 
Class Designation
 
Certificate
Interest Rate
 
Initial
Class Principal Amount or Class Notional Amount
 
Minimum
Denominations or Percentage Interest
Class A-1
 
(1)
 
$222,378,000
 
$100,000
Class A-IO
 
(2)
 
(3)
 
100%
Class B-1
 
Net WAC Rate
 
$5,946,000
 
$100,000
Class B-2
 
Net WAC Rate
 
$2,379,000
 
$100,000
Class B-3
 
Net WAC Rate
 
$4,162,000
 
$100,000
Class B-4
 
Net WAC Rate
 
$2,973,233
 
$100,000
Class R
 
Net WAC Rate
 
         $50(4)
 
100%
             

 

--------------------------------------------------------------------------------

(1)
Until the Distribution Date in September 2014, the Certificate Interest Rate of
the Class A-1 Certificates will be an annual rate equal to the lesser of (a) the
Net WAC Rate and (b) 3.75%. On and after the Distribution Date in September
2014, the Certificate Interest Rate on the Class A-1 Certificates will be an
annual rate equal to the Net WAC Rate minus 0.50%.



(2)
Until the Distribution Date in September 2014, the Certificate Interest Rate of
the Class A-IO Certificates will be an annual rate equal to the excess, if any,
of the Net WAC Rate minus 3.75%. On and after the Distribution Date in September
2014, the Certificate Interest Rate on the Class A-IO Certificates will be an
annual rate equal to 0.50% (which is also the excess of the Net WAC Rate minus
the Certificate Interest Rate on the Class A-1 Certificates).



(3)
The Class A-IO Certificate is an interest only Certificate and for any
Distribution Date the Class Notional Amount of the Class A-IO Certificates is
equal to the Class Principal Amount of the Class A-1 Certificates immediately
before such Distribution Date.  The initial Class Notional Amount of the Class
A-IO Certificates is $222,378,000.



(4)
Amounts allocated to the Class LT-R Certificates pursuant to Sections 5.02(a)(i)
and 5.02(a)(ii) shall be excluded from the Available Distribution Amount for the
Upper-Tier REMIC.

 
As of the Cut-off Date, the Mortgage Loans had an Aggregate Stated Principal
Balance of $237,838,333.27.
 
In consideration of the mutual agreements herein contained, the Depositor and
the Trustee hereby agree as follows.
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01        Definitions.  The following words and phrases, unless the
context otherwise requires, shall have the following meanings:
 
10-K Filing Deadline:  As defined in Section 6.20(b)(i) hereof.
  
Accountant:  A Person engaged in the practice of accounting who (except when
this Agreement provides that an Accountant must be Independent) may be employed
by or affiliated with the Depositor or an Affiliate of the Depositor.

 
7

--------------------------------------------------------------------------------

 
 
Accountant’s Attestation:  As defined in Section 6.22.
 
Accrual Period:  With respect to any Distribution Date and for each Class of
Certificates, the calendar month preceding the month in which the Distribution
Date occurs.  Interest shall accrue on all Classes of Certificates and on all
Lower-Tier Interests on the basis of a 360-day year consisting of twelve 30-day
months.
 
Acknowledgement:  The Assignment, Assumption and Recognition Agreement, dated
April 28, 2010, assigning rights under the Servicing Agreement from the Seller
to the Depositor and from the Depositor to the Trustee, for the benefit of the
Certificateholders, and providing certain rights to the Controlling Holder.
 
Additional Form 10-D Disclosure:  As defined in Section 6.20(a)(i).
 
Additional Form 10-K Disclosure:  As defined in Section 6.20(b)(i).
 
Additional Servicer: Each affiliate of a Servicer that Services any of the
Mortgage Loans and each Person who is not an affiliate of the Depositor or the
Servicer, who Services 10% or more of the Mortgage Loans (measured by aggregate
Stated Principal Balance of the Mortgage Loans annually at the commencement of
the calendar year prior to the year in which a Servicer Compliance Statement is
required to be delivered).


Adjustable Rate Mortgage Loan: A Mortgage Loan which provides for the adjustment
of the Mortgage Rate payable in respect thereto.


Adjustment Date:  As to any Mortgage Loan, the date on which the related
Mortgage Rate adjusts in accordance with the terms of the related Mortgage Note.
 
Advance:  The payments required to be made by the Servicer with respect to any
Distribution Date pursuant to the Servicing Agreement, the amount of any such
payment being equal to the aggregate of the payments of principal and interest
(net of the Servicing Fee) on the Mortgage Loans that were due on the related
Due Date and not received as of the close of business on the related
Determination Date, less the aggregate amount of any such delinquent payments
that the Servicer has determined would constitute Nonrecoverable Advances if
advanced.
 
Adverse REMIC Event:  Either (i) loss of status as a REMIC, within the meaning
of Section 860D of the Code, for any group of assets identified as a REMIC in
the Preliminary Statement to this Agreement, or (ii) imposition of any tax,
including the tax imposed under Section 860F(a)(1) on prohibited transactions,
and the tax imposed under Section 860G(d) on certain contributions to a REMIC,
on any REMIC created hereunder to the extent such tax would be payable from
assets held as part of the Trust Fund.
 
Affiliate:  With respect to any specified Person, any other Person controlling
or controlled by or under common control with such specified Person.  For the
purposes of this definition, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.


 Aggregate Expense Rate:  The sum of the Servicing Fee Rate and the Trustee Fee
Rate.
 
Aggregate Stated Principal Balance:  As to any Distribution Date, the aggregate
of the Stated Principal Balances for all Mortgage Loans which were outstanding
on the Due Date in the month preceding the month of such Distribution Date.

 
8

--------------------------------------------------------------------------------

 
 
Aggregate Voting Interests:  The aggregate of the Voting Interests of all the
Certificates under this Agreement.
 
Agreement:  This Pooling Agreement and all amendments and supplements hereto.
 
Applicable Credit Support Percentage:  As to any Class of Subordinate
Certificates and any Distribution Date, the sum of the Class Subordination
Percentage of such Class and the aggregate of the Class Subordination
Percentages of all other Classes (if any) of Subordinate Certificates having
higher numerical Class designations than such Class.
 
Appraised Value:  With respect to any Mortgage Loan, the Appraised Value of the
related Mortgaged Property shall be:  (i) the value (or the lowest value if more
than one appraisal is received) thereof as determined by a Qualified Appraiser
at the time of origination of the Mortgage Loan, and (ii) the purchase price
paid for the related Mortgaged Property by the Mortgagor with the proceeds of
the Mortgage Loan; provided, however, that in the case of a Refinancing Mortgage
Loan, such value (or the lowest value if more than one appraisal is received) of
the Mortgaged Property is based solely upon the value determined by an appraisal
or appraisals made for the originator of such Refinancing Mortgage Loan at the
time of origination of such Refinancing Mortgage Loan by a Qualified Appraiser.
 
Assessment of Compliance:  As defined in Section 6.21(a).
 
Authenticating Agent:  The Trustee or any authenticating agent appointed by the
Trustee pursuant to Section 6.10 until any successor authenticating agent for
the Certificates is named, and thereafter  “Authenticating Agent” shall mean any
such successor.  The initial Authenticating Agent shall be the Trustee under
this Agreement.
 
Authorized Officer:  Any Person who may execute an Officer’s Certificate on
behalf of the Depositor.
 
Available Distribution Amount:  With respect to any Distribution Date, the sum
of the following amounts: (i) all scheduled payments of interest (net of the
Servicing Fee and the Trustee Fee) and principal due during the related Due
Period, together with any Advances in respect thereof; (ii) Insurance Proceeds
received during the related Prepayment Period; (iii) Liquidation Proceeds
received during the related Prepayment Period (net of unreimbursed expenses
incurred in connection with a liquidation or foreclosure and unreimbursed
Advances and Servicing Advances, if any); (iv) Subsequent Recoveries received
during the related Prepayment Period; (v) all partial or full Principal
Prepayments, together with any accrued interest thereon, identified as having
been received on the Mortgage Loans during the related Prepayment Period, plus
any amounts received from the Servicer in respect of Prepayment Interest
Shortfalls on such Mortgage Loans; (vi) amounts received with respect to such
Distribution Date as the Substitution Amount and the Purchase Price in respect
of a Deleted Mortgage Loan or a Mortgage Loan purchased by the Originator or the
Seller as of such Distribution Date as a result of a breach of a representation
or warranty or by the Controlling Holder pursuant to Section 2.07; and  (vii)
the Clean-up Call Price paid by the party exercising its right to purchase the
Mortgage Loans and terminate the Trust Fund, if applicable; minus


 (A) amounts applied to reimburse Advances and Servicing Advances previously
made and other amounts as to which the Servicer is entitled to be reimbursed
pursuant to the Servicing Agreement; and

 
9

--------------------------------------------------------------------------------

 

(B)  the sum of all related fees, charges and costs, including indemnification
amounts and costs of arbitration (other than the Trustee Fee and amounts
required to be paid by the Trustee from its own funds pursuant to the Custodial
Agreement), payable or reimbursable to the Trustee from the Trust Fund  under
this Agreement and the Custodian under the Custodial Agreement, subject to an
aggregate maximum amount of $300,000 annually (per year from the Closing Date to
the first anniversary of the Closing Date and each subsequent anniversary year
thereafter) to be paid to such parties collectively, in the order claims for
payment of such amounts are received by the Trustee; provided, however, that if
a claim is presented for an amount that, when combined with the amount of prior
claims paid during that year, would exceed $300,000, then only a portion of such
claim will be paid that will make the total amount paid during that year equal
to $300,000 and the excess remaining unpaid, together with any additional claims
received during that year, will be deferred until the following anniversary year
and if the total amount of such deferred claims exceeds $300,000 then payment in
such following anniversary year (and each subsequent anniversary year as may be
needed until such deferred claims are paid in full) shall be apportioned between
the Trustee and the Custodian, in proportion to the aggregate amount of deferred
claims submitted as of the last day of the prior year.


Back-Up Certificate:  As defined in Section 6.20(e).
 
Bankruptcy:  As to any Person, the making of an assignment for the benefit of
creditors, the filing of a voluntary petition in bankruptcy, adjudication as a
bankrupt or insolvent, the entry of an order for relief in a bankruptcy or
insolvency proceeding, the seeking of reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief, or seeking, consenting
to or acquiescing in the appointment of a trustee, receiver or liquidator,
dissolution, or termination, as the case may be, of such Person pursuant to the
provisions of either the Bankruptcy Code or any other similar state laws.
 
Bankruptcy Code:  The United States Bankruptcy Code, as amended.
 
Benefit Plan Opinion:  An Opinion of Counsel satisfactory to the Certificate
Registrar to the effect that any proposed transfer will not (i) cause the assets
of the Trust Fund to be regarded as plan assets for purposes of the Plan Asset
Regulations or (ii) give rise to any fiduciary duty on the part of the Depositor
or the Trustee.
 
Book-Entry Certificates:  Beneficial interests in Certificates designated as
“Book-Entry Certificates” in this Agreement, ownership and transfers of which
shall be evidenced or made through book entries by a Clearing Agency as
described in Section 3.09; provided, that after the occurrence of a Book-Entry
Termination whereupon book-entry registration and transfer are no longer
permitted and Definitive Certificates are to be issued to Certificate Owners,
such Book-Entry Certificates shall no longer be “Book-Entry Certificates.”  As
of the Closing Date, the following Classes of Certificates constitute Book-Entry
Certificates:  Class A-1, Class A-IO, Class B-1, Class B-2, Class B-3 and Class
B-4.


            Book-Entry Termination:  As defined in Section 3.09(c).
 
Business Day:  Any day other than (i) a Saturday or a Sunday, (ii) a legal
holiday in the States of California, Maryland, Minnesota, Missouri or New York,
(iii) a day on which banking institutions in the States of New York, Missouri or
California are authorized or obligated by law or executive order to be closed or
(iv) a day on which the New York Stock Exchange or the Federal Reserve Bank of
New York is closed.


Certificate:  Any one of the certificates signed by the Trustee and
authenticated by the Trustee as Authenticating Agent in substantially the forms
attached hereto as Exhibit A.
 
Certificate Interest Rate:  With respect to each Class of Certificates and any
Distribution Date, the applicable per annum rate described in the Preliminary
Statement to this Agreement.
 
Certificate Owner:  With respect to a Book-Entry Certificate, the Person who is
the owner of such Book-Entry Certificate, as reflected on the books of the
Clearing Agency, or on the books of a Person maintaining an account with such
Clearing Agency (directly or as an indirect participant, in accordance with the
rules of such Clearing Agency).

 
10

--------------------------------------------------------------------------------

 


Certificate Principal Amount:  With respect to any Certificate (other than an
Interest-Only Certificate), at the time of determination, the maximum specified
dollar amount of principal to which the Holder thereof is then entitled
hereunder, such amount being equal to the initial principal amount set forth on
the face of such Certificate, less (i) the amount of all principal distributions
previously made with respect to such Certificate; (ii) the principal portion of
all Realized Losses previously allocated to such Certificate; and (iii) any
Certificate Writedown Amount previously allocated to such Certificate; provided,
however, that on any Distribution Date on which a Subsequent Recovery is
distributed, the Certificate Principal Amount of any Certificate then
outstanding to which a Realized Loss amount has been applied will be increased
sequentially, in order of seniority, by an amount equal to the lesser of (A) the
principal portion of any Realized Loss amount previously allocated to that
Certificate to the extent not previously recovered and (B) the principal portion
of any Subsequent Recovery allocable to such Certificate after application (for
this purpose) to more senior Classes of Certificates pursuant to this Agreement;
and provided further that on any Distribution Date on which the Aggregate Stated
Principal Balance of the Mortgage Loans exceeds the aggregate Certificate
Principal Amount, the Certificate Principal Amount of the Certificates with the
lowest payment priority, including any Certificates whose Certificate Principal
Amount has been reduced to zero, will be increased, up to the principal portion
of any Realized Loss amounts previously allocated to those Certificates and not
recovered.  For purposes of Article V hereof, unless specifically provided to
the contrary, Certificate Principal Amounts shall be determined as of the close
of business of the immediately preceding Distribution Date, after giving effect
to all distributions made on such date.  The Interest-Only Certificates are
issued without Certificate Principal Amounts.
 
Certificate Register and Certificate Registrar:  The register maintained and the
registrar appointed pursuant to Section 3.02.  The Trustee will act as the
initial Certificate Registrar.


Certificate Writedown Amount:  The amount by which the aggregate Certificate
Principal Amount of all the Certificates (other than the Interest-Only
Certificates) on any Distribution Date (after giving effect to distributions of
principal and allocations of Realized Losses on that Distribution Date) exceeds
the Aggregate Stated Principal Balance of the Mortgage Loans for the
Distribution Date.
 
Certificateholder:  The meaning provided in the definition of “Holder.”
 
Civil Relief Act:  The Servicemembers Civil Relief Act, as amended, or any
similar state or local law.
 
Class:  Collectively, Certificates bearing the same class designation.  In the
case of the Lower-Tier REMIC, the term “Class” refers to all Lower-Tier
Interests having the same alphanumeric designation.
 
Class LT-R Certificate:  The Class LT-R Certificate executed by the Trustee and
authenticated and delivered by the Authenticating Agent, substantially in the
form annexed as Exhibit A and evidencing ownership of the LT-R Interest.
 
Class R Certificate:  The Class R Certificate executed by the Trustee, and
authenticated and delivered by the Authenticating Agent, substantially in the
form annexed hereto as Exhibit A, and evidencing the ownership of the sole
residual interest in the Upper-Tier REMIC.


Class Notional Amount:  With respect to the Interest-Only Certificates, the
applicable class notional amount calculated as provided in the Preliminary
Statement to this Agreement.
 
Class Principal Amount:  With respect to each Class of Certificates (other than
an Interest-Only Certificate), the aggregate of the Certificate Principal
Amounts of all Certificates of such Class at the date of determination.  With
respect to any Lower-Tier Interest, the initial Class Principal Amount as shown
or described in the table set forth in the Preliminary Statement to this
Agreement for the Lower-Tier REMIC, as reduced by principal distributed with
respect to such Lower-Tier Interest and Realized Losses allocated to such
Lower-Tier Interest at the date of determination.

 
11

--------------------------------------------------------------------------------

 
 
Class Subordination Percentage:  With respect to each Class of Subordinate
Certificates, for each Distribution Date, the percentage obtained by dividing
the Class Principal Amount of such Class immediately prior to such Distribution
Date by the aggregate of the Class Principal Amounts of all Classes of
Certificates (other than the Class A-IO Certificates) immediately prior to such
Distribution Date.
 
Clean-up Call: The optional purchase of the Mortgage Loans and all property
acquired in respect of any Mortgage Loan remaining in the Trust Fund on any date
on which the Aggregate Stated Principal Balance is less than 10% or 5%, as
applicable, of the Aggregate Stated Principal Balance as of the Cut-off Date, in
accordance with the Servicing Agreement or Section 7.01(d) of this Agreement.


Clean-up Call Price: The price paid by the party in exercising the Clean-up Call
pursuant to the Servicing Agreement or Section 7.01(d) of this Agreement, which
is equal to the sum of (i) 100% of the aggregate outstanding principal balance
of the Mortgage Loans plus accrued interest thereon, to, but not including, the
first day of the month in which the Clean-up Call Price is to be distributed and
(ii) the fair market value of any REO Property; provided, however, that such
purchase price may be increased as is necessary, as determined by the Depositor,
to avoid disqualification of any REMIC created under this Agreement as a REMIC.


Clearing Agency:  An organization registered as a “clearing agency” pursuant to
Section 17A of the Exchange Act.  As of the Closing Date, the Clearing Agency
shall be The Depository Trust Company.
 
Clearing Agency Participant:  A broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.
 
Closing Date:  April 28, 2010.
 
Code:  The Internal Revenue Code of 1986, as amended, and as it may be further
amended from time to time, any successor statutes thereto, and applicable U.S.
Department of Treasury regulations issued pursuant thereto in temporary or final
form.
 
Commission:  U.S. Securities and Exchange Commission.
  
Compensating Interest Payment: As to any Distribution Date, the lesser of (1)
the Servicing Fee for such date and (2) any Prepayment Interest Shortfall for
such date.


Controlling Holder:  At any time, any Affiliate of the Depositor other than the
Seller, so long as such entity is the Holder of the majority of the Class
Principal Amount of the most subordinate Class of Certificates then outstanding
with a Class Principal Amount greater than zero; if an Affiliate of the
Depositor other than the Seller is no longer the Holder of such Certificates,
then no entity will have any rights under this Agreement as a Controlling
Holder.  Neither the Depositor nor the Seller shall be a Controlling Holder.


Cooperative Corporation:  The entity that holds title (fee or an acceptable
leasehold estate) to the real property and improvements constituting the
Cooperative Property and which governs the Cooperative Property, which
Cooperative Corporation must qualify as a Cooperative Housing Corporation under
Section 216 of the Code.
 
Cooperative Loan:  Any Mortgage Loan secured by Cooperative Shares and a
Proprietary Lease.
 
Cooperative Property:  The real property and improvements owned by the
Cooperative Corporation, that includes the allocation of individual dwelling
units to the holders of the shares of the Cooperative Corporation.

 
12

--------------------------------------------------------------------------------

 
 
Cooperative Shares:  Shares issued by a Cooperative Corporation.
 
Corporate Trust Office:  With respect to the Trustee, the principal corporate
trust office of the Trustee located at 9062 Old Annapolis Road, Columbia,
Maryland 21045, electronic mail address: g=cts-spg-team-a-5@wellsfargo.com,
Attention: Client Manager — Sequoia Mortgage Trust 2010-H1, or at such other
address as the Trustee may designate from time to time by notice to the
Certificateholders, the Depositor and the Servicer or the principal corporate
trust office of any successor Trustee.  With respect to the
Certificate Registrar and presentment of Certificates for registration of
transfer, exchange or final payment, Sixth Street and Marquette Avenue,
Minneapolis, Minnesota  55479, Attention:  Corporate Trust Services — Sequoia
Mortgage Trust 2010-H1.
 
Corresponding Class of Certificates:  With respect to each Lower-Tier Interest,
the Class or Classes of Certificates appearing opposite such Lower-Tier
Interest, as described in the Preliminary Statement to this Agreement.
 
Credit Support Depletion Date:  The first Distribution Date, if any, on which
the aggregate of the Class Principal Amounts of the Subordinate Certificates has
been reduced to zero.
 
Current Interest:  With respect to each Class of Certificates and any
Distribution Date, the aggregate amount of interest accrued at the applicable
Certificate Interest Rate during the related Accrual Period on the Class
Principal Amount or Class Notional Amount, as applicable, of such Class
immediately prior to such Distribution Date.
 
Custodial Accounts:  Each Custodial Account (other than an Escrow Account)
established and maintained by the Servicer pursuant to the Servicing Agreement
with respect to the Mortgage Loans.


Custodial Agreement: The Custodial Agreement, dated as of April 1, 2010, among
the Depositor, the Seller, the Trustee and Wells Fargo Bank, N.A., as Custodian,
as amended from time to time.  A copy of the Custodial Agreement is attached
hereto as Exhibit D.
 
Custodian:  A Person who is at anytime appointed by the Trustee and the
Depositor as a custodian of all or a portion of the Mortgage Documents and the
related Trustee Mortgage Files and listed on the Mortgage Loan Schedule as the
Custodian of such Mortgage Documents and related Trustee Mortgage Files.  The
initial Custodian is Wells Fargo Bank, N.A.
 
Cut-off Date:  April 1, 2010.
 
Debt Service Reduction:  With respect to any Mortgage Loan, a reduction in the
Scheduled Payment for such Mortgage Loan by a court of competent jurisdiction in
a proceeding under the Bankruptcy Code, which became final and non-appealable,
except such a reduction resulting from a Deficient Valuation or any reduction
that results in a permanent forgiveness of principal.
 
Defective Mortgage Loan:  The meaning specified in Section 2.04.
 
Deficient Valuation:  With respect to any Mortgage Loan, a valuation of the
related Mortgaged Property by a court of competent jurisdiction in an amount
less than the then outstanding indebtedness under the Mortgage Loan, or any
reduction in the amount of principal to be paid in connection with any Scheduled
Payment that results in a permanent forgiveness of principal, which valuation or
reduction results from an order of such court which is final and non-appealable
in a proceeding under the Bankruptcy Code.

 
13

--------------------------------------------------------------------------------

 


Definitive Certificate:  A Certificate of any Class issued in definitive, fully
registered, certificated form, which shall initially be the Class LT-R and Class
R Certificates.
 
Deleted Mortgage Loan:  A Mortgage Loan replaced or to be replaced with a
Qualified Substitute Mortgage Loan in accordance with the Servicing Agreement.
 
Delinquent:  Any Mortgage Loan with respect to which the Scheduled Payment due
on a Due Date is not received, based on the Mortgage Bankers Association method
of calculating delinquency.
 
Depositor:  Sequoia Residential Funding, Inc., a Delaware corporation having its
principal place of business in California, or its successors in interest.
 
Determination Date:  With respect to each Distribution Date, the 16th day of the
month in which such Distribution Date occurs, or, if such 16th day is not a
Business Day, the next succeeding Business Day.
 
Disqualified Organization:  A “disqualified organization” as defined in Section
860E(e)(5) of the Code.
 
Distribution Account:  The separate Eligible Account created and maintained by
the Trustee pursuant to Section 4.01.  Funds in the Distribution Account
(exclusive of any earnings on investments made with funds deposited in the
Distribution Account) shall be held in trust for the Certificateholders for the
uses and purposes set forth in this Agreement.
 
Distribution Date:  The 25th day of each month or, if such 25th day is not a
Business Day, the next succeeding Business Day, commencing in May 2010.
 
Distribution Date Statement:  As defined in Section 4.02.
 
Due Date:  With respect to any Mortgage Loan, the date on which a Scheduled
Payment is due under the related Mortgage Note as indicated in the Servicing
Agreement, exclusive of any days of grace.
 
Due Period:  As to any Distribution Date, the period beginning on the second day
of the calendar month preceding the month in which such Distribution Date
occurs, and ending on the first day of the calendar month in which such
Distribution Date occurs.
 
Eligible Account:  Any of (i) an account or accounts maintained with a federal
or state chartered depository institution or trust company the short-term
unsecured debt obligations of which (or, in the case of a depository institution
or trust company that is the principal subsidiary of a holding company, the debt
obligations of such holding company) have the highest short-term ratings of the
Rating Agency at the time any amounts are held on deposit therein, or (ii) any
other account acceptable to the Rating Agency. Eligible Accounts may bear
interest, and may include, if otherwise qualified under this definition,
accounts maintained with the Trustee or the Paying Agent.  If the short-term
credit rating of the depository institution or trust company that maintains the
account or accounts is downgraded below "P-1" by Moody's, the funds on deposit
therewith in connection with this transaction shall be transferred to an
Eligible Account within 30 days of such downgrade.
 
Eligible Investments:  At any time, any one or more of the following obligations
and securities:

 
14

--------------------------------------------------------------------------------

 

 
(i)           direct obligations of, and obligations fully guaranteed by the
United States of America or any agency or instrumentality of the United States
of America the obligations of which are backed by the full faith and credit of
the United States of America;


(ii)          (a) demand or time deposits, federal funds or bankers’ acceptances
issued by any depository institution or trust company incorporated under the
laws of the United States of America or any state thereof and subject to
supervision and examination by federal and/or state banking authorities,
provided that the commercial paper and/or the short-term deposit rating and/or
the long-term unsecured debt obligations or deposits of such depository
institution or trust company at the time of such investment or contractual
commitment providing for such investment are rated in one of the two highest
rating categories by the Rating Agency for long-term unsecured debt or at least
“P-1” with respect to short-term obligations and (b) any other demand or time
deposit or certificate of deposit that is fully insured by the FDIC;


(iii)         repurchase obligations with a term not to exceed thirty (30) days
and with respect to any security described in clause (i)  above and entered into
with a depository institution or trust company (acting as principal) described
in clause (ii)(a) above;


(iv)         securities bearing interest or sold at a discount issued by any
corporation incorporated under the laws of the United States of America or any
state thereof that are rated in one of the two highest rating categories by the
Rating Agency for long-term unsecured debt or at least “P-1” with respect to
short-term obligations, in each case at the time of such investment or
contractual commitment providing for such investment; provided, however, that
securities issued by any particular corporation will not be Eligible Investments
to the extent that investments therein will cause the then outstanding principal
amount of securities issued by such corporation and held as Eligible Investments
to exceed 10% of the aggregate outstanding principal balances of all of the
Mortgage Loans and Eligible Investments;


(v)          commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) that is rated at
least “P-1” by the Rating Agency at the time of such investment;


(vi)         any other demand, money market or time deposit, obligation,
security or investment as may be acceptable to the Rating Agency as evidenced in
writing by such Rating Agency; and


(vii)        any money market funds rated in one of the two highest rating
categories by the Rating Agency for long-term unsecured debt or at least “P-1”
with respect to short-term obligations, including any such fund managed or
advised by the Trustee or any of its Affiliates;


provided, however, that no instrument or security shall be a Eligible Investment
if such instrument or security evidences a right to receive only interest
payments with respect to the obligations underlying such instrument or if such
security provides for payment of both principal and interest with a yield to
maturity in excess of 120% of the yield to maturity at par or if such instrument
or security is purchased at a price greater than par.


ERISA:  The Employee Retirement Income Security Act of 1974, as amended.
 
ERISA-Qualifying Underwriting:  A best efforts or firm commitment underwriting
or private placement that meets the requirements of an Underwriter’s Exemption.
 
ERISA-Restricted Certificate:  The Class R, Class LT-R, Class A-IO, Class B-1,
Class B-2, B-3 or Class B-4 Certificates and any Certificate that does not
satisfy the applicable rating requirement under the Underwriter’s Exemption.
 
Escrow Account:  As defined in Section 1.01 of the Servicing Agreement.
 
Event of Default:  Any one of the conditions or circumstances enumerated as an
“Event of Default” under the Servicing Agreement.

 
15

--------------------------------------------------------------------------------

 
 
Exception Report:  As defined in the Custodial Agreement.


Exchange Act:  The Securities Exchange Act of 1934, as amended, and the rules
and regulations thereunder.
 
Fannie Mae:  Fannie Mae or any successor thereto.
 
FDIC:  The Federal Deposit Insurance Corporation or any successor thereto.
 
FIRREA:  The Financial Institutions Reform, Recovery, and Enforcement Act of
1989, as amended and in effect from time to time.


Form 8-K Disclosure Information:  As defined in Section 6.20(c)(i).
 
Freddie Mac:  Freddie Mac, or any successor thereto.


Holder or Certificateholder:  The registered owner of any Certificate as
recorded on the books of the Certificate Registrar except that, solely for the
purposes of taking any action or giving any consent pursuant to this Agreement,
any Certificate registered in the name of the Trustee or the Servicer, or any
Affiliate of the Trustee or the Servicer shall be deemed not to be outstanding
in determining whether the requisite percentage necessary to effect any such
consent has been obtained, and, in determining whether the Trustee shall be
protected in relying upon any such consent, only Certificates which a
Responsible Officer of the Trustee knows to be so owned shall be
disregarded.  The Trustee and the Certificate Registrar may request and
conclusively rely on certifications by the Servicer in determining whether any
Certificates are registered to an Affiliate of the Servicer.
 
Home Valuation Code of Conduct:  The Home Valuation Code of Conduct effective as
of May 1, 2009, as amended and in effect from time to time.


HUD:  The United States Department of Housing and Urban Development, or any
successor thereto.
 
Independent:  When used with respect to any Accountants, a Person who is
“independent” within the meaning of Rule 2-01(b) of the Securities and Exchange
Commission’s Regulation S-X.  When used with respect to any other Person, a
Person who (a) is in fact independent of another specified Person and any
Affiliate of such other Person, (b) does not have any material direct financial
interest in such other Person or any Affiliate of such other Person, and (c) is
not connected with such other Person or any Affiliate of such other Person as an
officer, employee, promoter, underwriter, trustee, partner, director or Person
performing similar functions.
 
Index:  As to each Mortgage Loan, the index from time to time in effect for
adjustment of the Mortgage Rate as set forth as such on the related Mortgage
Note.
  
Insurance Policy:  With respect to any Mortgage Loan, any insurance policy,
including all names and endorsements thereto in effect, including any
replacement policy or policies for any Insurance Policies.
 
Insurance Proceeds:  Proceeds paid by any Insurance Policy (excluding proceeds
required to be applied to the restoration and repair of the related Mortgaged
Property or released to the Mortgagor), in each case other than any amount
included in such Insurance Proceeds in respect of Insured Expenses.
 
Insured Expenses:   Expenses covered by an Insurance Policy or any other
insurance policy with respect to the Mortgage Loans.

 
16

--------------------------------------------------------------------------------

 
 
Interest Distribution Amount:  For each Class of Certificates on any
Distribution Date, the Current Interest for such Class as reduced by such
Class’s share of Net Prepayment Interest Shortfalls and Relief Act Shortfalls,
which shall be allocated to each Class on a pro rata basis based on the amount
of Current Interest payable to each such Class.  
 
Interest-Only Certificates:  The Class A-IO Certificates.
 
Interest Shortfall:  As to any Class of Certificates and any Distribution Date,
the amount by which (i) the Interest Distribution Amount for such Class on such
Distribution Date and all prior Distribution Dates exceeds (ii) amounts
distributed in respect of interest to such Class on prior Distribution Dates.
  
Latest Possible Maturity Date:  The Distribution Date occurring in February
2040.
 
Liquidated Mortgage Loan:  With respect to any Distribution Date, a defaulted
Mortgage Loan (including any REO Property) as to which, prior to the close of
business on the Business Day immediately preceding the Due Date, the Servicer
has determined that all recoverable Liquidation Proceeds and Insurance Proceeds
have been received.
 
Liquidation Proceeds:  Amounts, including Insurance Proceeds, received in
connection with the partial or complete liquidation of defaulted Mortgage Loans,
whether through trustee’s sale, foreclosure sale or otherwise or amounts
received in connection with any condemnation or partial release of a Mortgaged
Property and any other proceeds received in connection with an REO Property.
 
Loan-To-Value Ratio:  With respect to any Mortgage Loan and as to any date of
determination, the fraction (expressed as a percentage) the numerator of which
is the principal balance of the related Mortgage Loan at such date of
determination and the denominator of which is the Appraised Value of the related
Mortgaged Property.
 
Lower-Tier Interest:  Any one of the interests in the Lower-Tier REMIC as
described in the Preliminary Statement to this Agreement.
 
Lower-Tier REMIC:  As described in the Preliminary Statement to this Agreement.
 
LT-R Interest:  The residual interest in the Lower-Tier REMIC, as described in
the Preliminary Statement to this Agreement.
 
Margin:  As to each Mortgage Loan, the percentage amount set forth on the
related Mortgage Note added to the Index in calculating the Mortgage Rate
thereon.
 
Maximum Rate:  As to any Mortgage Loan, the maximum rate set forth on the
related Mortgage Note at which interest can accrue on such Mortgage Loan.
 
Moody’s:  Moody’s Investors Service, Inc., or any successor in interest.
 
Mortgage:  A mortgage, deed of trust or other instrument creating a first lien
on, or first priority ownership interest in, an estate in fee simple in real
property securing a Mortgage Note, together with improvements thereto.
 
Mortgage Documents:  With respect to each Mortgage Loan, the mortgage documents
required to be delivered to the Custodian pursuant to the Custodial Agreement.

 
17

--------------------------------------------------------------------------------

 


Mortgage Loan:  A Mortgage and the related Mortgage Note or other evidences of
indebtedness secured by each such Mortgage conveyed, transferred, sold, assigned
to or deposited with the Trustee pursuant to Section 2.01 (including any
Qualified Substitute Mortgage Loan and REO Property), including without
limitation, each Mortgage Loan listed on the Mortgage Loan Schedule, as amended
from time to time.
 
Mortgage Loan Purchase and Sale Agreement:  The mortgage loan purchase and sale
agreement, dated as of April 28, 2010, between the Seller and the Depositor.
 
Mortgage Loan Schedule:  The schedule attached hereto as Schedule A, which shall
identify each Mortgage Loan, as such schedule may be amended by the Depositor or
the Servicer from time to time to reflect the addition of Qualified Substitute
Mortgage Loans to, or the deletion of Deleted Mortgage Loans from, the Trust
Fund. 
 
Mortgage Note:  The original executed note or other evidence of the indebtedness
of a Mortgagor secured by a Mortgage under a Mortgage Loan.
  
Mortgaged Property:  The underlying property securing a Mortgage Loan which,
with respect to a Cooperative Loan, is the related Cooperative Shares and
Proprietary Lease.
 
Mortgage Rate:  As to any Mortgage Loan and any Distribution Date, the annual
rate of interest borne by the related Mortgage Note as of the related Due Date,
taking into account any Servicing Modification or other amendments to the
Mortgage Note.
 
Mortgagor:  The obligor on a Mortgage Note.
 
Net Liquidation Proceeds:  With respect to any Liquidated Mortgage Loan or any
other disposition of related Mortgaged Property, the related Liquidation
Proceeds net of Advances, Servicing Advances, Servicing Fees and any other
accrued and unpaid servicing fees received and retained in connection with the
liquidation of such Mortgage Loan or Mortgaged Property.
 
Net Mortgage Rate:  With respect to any Mortgage Loan and any Distribution Date,
the related Mortgage Rate as of the Due Date in the month preceding the month of
such Distribution Date reduced by the Aggregate Expense Rate.
 
Net Prepayment Interest Shortfall:  With respect to any Mortgage Loan and any
Distribution Date, the amount by which any Prepayment Interest Shortfall for the
related Due Period exceeds the amount of Compensating Interest Payment paid by
the Servicer in respect of such shortfall for such Due Period.
  
Net WAC Rate: With respect to any Distribution Date, the weighted average of the
Net Mortgage Rates for all the Mortgage Loans as of the first day of the
calendar month immediately preceding the calendar month of that Distribution
Date, weighted on the basis of their Stated Principal Balances.


Non-Book-Entry Certificate:  Any Certificate other than a Book-Entry
Certificate.
 
Non-permitted Foreign Holder:  As defined in Section 3.03(f).
 
Nonrecoverable Advance:  Any portion of an Advance or Servicing Advance
previously made or proposed to be made by the Servicer (as certified in an
Officer’s Certificate of the Servicer), which in the good faith judgment of the
Servicer, shall not be ultimately recoverable by the Servicer from the related
Mortgagor, related Liquidation Proceeds or otherwise.
 
Non-Upper-Tier REMIC:  As defined in Section 9.01(d).

 
18

--------------------------------------------------------------------------------

 
 
Non-U.S. Person:  Any person other than a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
 
Notional Amount:  With respect to an Interest-Only Certificate and any
Distribution Date, such Certificate’s Percentage Interest of the Class Notional
Amount of such Class of Certificates for such Distribution Date.
 
Officer’s Certificate:  A certificate signed by two Authorized Officers of the
Depositor and delivered to the Trustee, as provided in this Agreement.
 
Officer’s Certificate of the Servicer:  A certificate signed by the Chairman of
the Board or the Vice Chairman of the Board or the President, a Senior Vice
President or a Vice President (however denominated), and by the Treasurer, the
Secretary, or one of the Assistant Treasurers or Assistant Secretaries of the
Servicer, or by other duly authorized officers or agents of the Servicer and
delivered to the Trustee, as required hereby.
 
Opinion of Counsel: A written opinion of counsel, reasonably acceptable in form
and substance to the Trustee, and who may be in-house or outside counsel to the
Depositor, the Seller, the Servicer or the Trustee but which must be Independent
outside counsel with respect to any such opinion of counsel concerning the
transfer of any Residual Certificate or concerning certain matters with respect
to ERISA or the taxation, or the federal income tax status, of each REMIC.


Original Applicable Credit Support Percentage:  With respect to each Class of
Subordinate Certificates, the related Applicable Credit Support Percentage as of
the Closing Date, which shall be equal to the corresponding approximate
percentage set forth in the table below opposite its Class designation:
 
Class B-1
6.50 %
Class B-2
4.00 %
Class B-3
3.00 %
Class B-4
1.25 %

 
Original Subordinate Class Principal Amount:  The aggregate of the Class
Principal Amounts of the Classes of Subordinate Certificates as of the Closing
Date.
 
Originator:  CitiMortgage, Inc., as seller under the Servicing Agreement, and
any successor thereto.


Paying Agent:  Any paying agent appointed pursuant to Section 3.08.  The initial
Paying Agent shall be the Trustee under this Agreement.
 
Percentage Interest:  With respect to any Certificate, its percentage interest
in the undivided beneficial ownership interest in the Trust Fund evidenced by
all Certificates of the same Class as such Certificate.  With respect to any
Certificate, other than an Interest-Only Certificate, if applicable, or the
Class R Certificates and the Class LT-R Certificates, the Percentage Interest
evidenced thereby shall equal the initial Certificate Principal Amount thereof
divided by the initial Class Principal Amount of all Certificates of the same
Class.  With respect to each of the Class R Certificates and the Class LT-R
Certificates, the Percentage Interest evidenced thereby shall be as specified on
the face thereof, or otherwise, be equal to 100%.  With respect to an
Interest-Only Certificate, the Percentage Interest evidenced thereby shall equal
its initial Notional Amount as set forth on the face thereof divided by the
initial Class Notional Amount of such Class.

 
19

--------------------------------------------------------------------------------

 


Person:  Any individual, corporation, partnership, joint venture, association,
joint-stock company, limited liability company, trust, unincorporated
organization or government or any agency or political subdivision thereof.
 
Plan:  An employee benefit plan or other retirement arrangement which is subject
to Section 406 of ERISA and/or Section 4975 of the Code or any entity whose
underlying assets include “plan assets” of such plan or arrangement under the
Plan Asset Regulations by reason of their investment in the entity.
 
Plan Asset Regulations:  The U.S. Department of Labor regulations set forth in
29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA. 
 
Prepayment Interest Shortfall:  With respect to a Mortgage Loan and any
Distribution Date, the amount by which interest paid by the related Mortgagor in
connection with a Principal Prepayment on the Mortgage Loan is less than one
month’s interest at the related Mortgage Rate on the Stated Principal Balance of
that Mortgage Loan as of the preceding Distribution Date.
 
Prepayment Period:  With respect to each Distribution Date, the calendar month
immediately preceding the month in which the Distribution Date occurs.
 
Primary Mortgage Insurance Policy:  Each policy of primary mortgage guaranty
insurance or any replacement policy therefor with respect to any Mortgage Loan.
 
Principal Distribution Amount:  With respect to any Distribution Date, the sum
of (a) the principal portion of each Scheduled Payment (before taking into
account any Deficient Valuations or Debt Service Reductions) due on the related
Due Date, whether or not received, (b) the principal portion of each full
and  partial Principal Prepayment made by a Mortgagor during the related
Prepayment Period; (c) the principal portion of each other unscheduled
collection, including any Subsequent Recoveries, Insurance Proceeds and Net
Liquidation Proceeds (other than with respect to any Mortgage Loan that became a
Liquidated Mortgage Loan during the related Prepayment Period) received during
the related Prepayment Period;  (d) that portion of the purchase price
representing principal of any Mortgage Loans repurchased by the Originator in
accordance with the Servicing Agreement or by the Seller in accordance with
Section 2.04 herein or by the Controlling Holder in accordance with Section 2.07
herein, in each case to the extent received during the related Prepayment
Period; (e) the principal portion of any related Substitution Amount received
during the related Prepayment Period; and (f) on the Distribution Date on which
the Trust Fund is to be terminated pursuant to Article VII hereof, that portion
of the Clean-up Call Price in respect of principal.
 
Principal Forbearance Amount: With respect to a Mortgage Loan that was the
subject of a Servicing Modification, the amount of principal of the Mortgage
Loan that has been deferred and that does not accrue interest.


Principal Prepayment:  Any Mortgagor payment of principal or other recovery of
principal on a Mortgage Loan that is recognized as having been received or
recovered in advance of its scheduled Due Date and applied to reduce the
principal balance of the Mortgage Loan in accordance with the terms of the
Mortgage Note or the Servicing Agreement.
 
Principal Prepayment In Full:  Any Principal Prepayment of the entire principal
balance of the Mortgage Loans.


Proceeding:  Any suit in equity, action at law or other judicial or
administrative proceeding.
 
Proprietary Lease:  With respect to any Cooperative Property, a lease or
occupancy agreement between a Cooperative Corporation and a holder of related
Cooperative Shares.

 
20

--------------------------------------------------------------------------------

 
 
Prospectus:  The prospectus supplement dated April 23, 2010 and the accompanying
prospectus dated April 22, 2010, relating to the Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2 and Class B-3 Certificates, together with any
supplement thereto.
 
Purchase Price:  With respect to any Mortgage Loan, the "Repurchase Price" as
defined in the Servicing Agreement.
 
Qualified Appraiser:  With respect to each Mortgage Loan, an appraiser, duly
appointed by the originator, who had no interest, direct or indirect in the
Mortgaged Property or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan, and such appraiser and the appraisal made by such appraiser both satisfy
the requirements of Fannie Mae or Freddie Mac (including but not limited to the
Home Valuation Code of Conduct with respect to conventional Mortgage Loans) and
Title XI of FIRREA and the regulations promulgated thereunder, all as in effect
on the date the Mortgage Loan was originated.


Qualified Substitute Mortgage Loan:  A mortgage loan substituted by the
Originator for a Deleted Mortgage Loan in accordance with the Servicing
Agreement which must, on the date of such substitution, (a) have an outstanding
principal balance, after deduction of all scheduled payments due in the month of
substitution (or in the case of a substitution of more than one mortgage loan
for a Deleted Mortgage Loan, an aggregate principal balance), not in excess of
the Stated Principal Balance of the Deleted Mortgage Loan (the amount of any
shortfall will be paid by the Originator and distributed to Trust Fund in the
month of substitution), (b) have a Mortgage Rate equal to the Mortgage Rate of
the Deleted Mortgage Loan or in the case of an Adjustable Rate Mortgage Loan,
have the same Index, a Margin that is not less than the margin of the Deleted
Mortgage Loan and Adjustment Dates that are of the same frequency as those of
the Deleted Mortgage Loan, (c) have a remaining term to maturity not greater
than (and not more than one year less than) that of the Deleted Mortgage Loan,
(d) have a Loan-to-Value Ratio at origination no greater than that of the
Deleted Mortgage Loan and (e) comply as of the date of substitution with each
representation and warranty relating to the Mortgage Loans set forth in the
Servicing Agreement.


Rating Agency:  Moody’s.
 
Realized Loss:    (a) With respect to each Liquidated Mortgage Loan, an amount
(not less than zero or more than the Stated Principal Balance of the Mortgage
Loan plus accrued interest) as of the date of such liquidation, equal to (i) the
unpaid principal balance of the Liquidated Mortgage Loan as of the date of such
liquidation, plus (ii) interest at the Net Mortgage Rate from the Due Date as to
which interest was last paid or advanced (and not reimbursed) to
Certificateholders up to the Due Date in the month in which Liquidation Proceeds
are required to be distributed on the Stated Principal Balance of such
Liquidated Mortgage Loan from time to time, minus (iii) the Liquidation Proceeds
received during the month in which such liquidation occurred, to the extent not
previously applied as recoveries of interest at the Net Mortgage Rate and to
principal of the Liquidated Mortgage Loan;


(b) with respect to each Mortgage Loan that has become the subject of a
Deficient Valuation, if the principal amount due under the related Mortgage Note
has been reduced, the difference between the principal balance of the Mortgage
Loan outstanding immediately prior to such Deficient Valuation and the principal
balance of the Mortgage Loan as reduced by the Deficient Valuation; and


(c) with respect to each Mortgage Loan that has been the subject of a Servicing
Modification, any principal due on the Mortgage Loan that has been written off
by the Servicer and any Principal Forbearance Amount.
 
Record Date:  As to any Distribution Date, the last Business Day of the month
preceding the month of such Distribution Date (or the Closing Date, in the case
of the first Distribution Date).

 
21

--------------------------------------------------------------------------------

 


Refinancing Mortgage Loan:  Any Mortgage Loan originated in connection with the
refinancing of an existing mortgage loan.
 
Regulation AB:  Subpart 229.1100 – Asset Backed Securities (Regulation AB), 17
C.F.R. §§229.1100-229.1123, as such may be amended from time to time, and
subject to such clarifications and interpretations as have been provided by the
Commission in the adopting release (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff
of the Commission, or as may be provided by the Commission or its staff from
time to time.
 
Relevant Servicing Criteria:  The Servicing Criteria applicable to each party,
as set forth on Attachment 2 to the Servicing Agreement or Exhibit K with
respect to the Trustee or the Custodian.  Multiple parties can have
responsibility for the same Relevant Servicing Criteria.  With respect to a
Servicing Function Participant engaged by the Servicer, the term “Relevant
Servicing Criteria” may refer to a portion of the Relevant Servicing Criteria
applicable to the Servicer.
 
Relief Act Shortfalls:  With respect to any Distribution Date and any Mortgage
Loan as to which there has been a reduction in the amount of interest
collectible thereon for the most recently ended calendar month as a result of
the application of the Civil Relief Act, the amount, if any, by which (i)
interest collectible on such Mortgage Loan for the most recently ended calendar
month is less than (ii) interest accrued thereon for such month pursuant to the
Mortgage Note.
 
REMIC:  Each pool of assets in the Trust Fund designated as a REMIC as described
in the Preliminary Statement to this Agreement.
 
REMIC Provisions:  The provisions of the federal income tax law relating to real
estate mortgage investment conduits, which appear at sections 860A through 860G
of the Code, and related provisions, and regulations, including proposed
regulations and rulings, and administrative pronouncements promulgated
thereunder, as the foregoing may be in effect from time to time.
 
REO Property:  A Mortgaged Property acquired by the Trust Fund through
foreclosure or deed-in-lieu of foreclosure in connection with a defaulted
Mortgage Loan or otherwise treated as having been acquired pursuant to the REMIC
Provisions.
 
Reportable Event:  As defined in Section 6.20(c)(i).
 
Reporting Servicer:  As defined in Section 6.20(b)(i).
 
Residual Certificate:  The Class LT-R Certificates and the Class R Certificates.
 
Responsible Officer:  With respect to the Trustee or Certificate Registrar, any
officer in the corporate trust department or similar group of the Trustee or
Certificate Registrar with direct responsibility for the administration of this
Agreement and also, with respect to a particular corporate trust matter, any
other officer to whom such matter is referred because of his or her knowledge of
and familiarity with the particular subject.
 
Restricted Certificate:  Any Class B-3, Class B-4, Class R or Class LT-R
Certificate.
 
Scheduled Payment:  The scheduled monthly payment on a Mortgage Loan due on any
Due Date allocable to principal and/or interest on such Mortgage Loan which,
unless otherwise specified in the Servicing Agreement, shall give effect to any
related Debt Service Reduction, any Deficient Valuation and any Servicing
Modification that affects the amount of the monthly payment due on such Mortgage
Loan.
 
Securities Act:  The Securities Act of 1933, as amended, and the rules and
regulations thereunder.

 
22

--------------------------------------------------------------------------------

 
 
Seller:  RWT Holdings, Inc., a Delaware corporation.
 
Senior Certificate:  Any one of the Class A-1, Class R , Class LT-R or Class
A-IO Certificates, as applicable.
 
Senior Percentage:  With respect to each Distribution Date, the percentage
equivalent of a fraction, the numerator of which is the aggregate Class
Principal Amounts of the Class or Classes of Senior Certificates (other than the
Interest-Only Certificates) immediately prior to such Distribution Date, and the
denominator of which is the Aggregate Stated Principal Balance of all of the
Mortgage Loans for such Distribution Date.
 
Senior Prepayment Percentage:  With respect to any Distribution Date occurring
before the Distribution Date in May 2017, 100%.  Except as provided herein, the
Senior Prepayment Percentage for any Distribution Date occurring in or after May
2017 shall be as follows:


 (i) in or after May 2017 to and including April 2018, the Senior Percentage
plus 70% of the Subordinate Percentage for that Distribution Date;


(ii) in or after May 2018 to and including April 2019, the Senior Percentage
plus 60% of the Subordinate Percentage for that Distribution Date;


(iii) in or after May 2019 to and including April 2020, the Senior Percentage
plus 40% of the Subordinate Percentage for that Distribution Date;


(iv) in or after May 2020 to and including April 2021, the Senior Percentage
plus 20% of the Subordinate Percentage for that Distribution Date; and


(v) in or after May 2021, the Senior Percentage for that Distribution Date;


 provided, however, that there shall be no reduction in the Senior Prepayment
Percentage unless the Step-Down Test is satisfied; and provided, further, that
if on any such Distribution Date on or after the Distribution Date in May 2017,
the Senior Percentage exceeds the initial Senior Percentage, the Senior
Prepayment Percentage for that Distribution Date shall again equal 100%.
 
Notwithstanding the above, if the Two Times Test is satisfied, on any
Distribution Date (i) before the Distribution Date in May 2013, the Senior
Prepayment Percentage shall equal the Senior Percentage for such Distribution
Date plus 50% of an amount equal to the 100% minus the Senior Percentage for
such Distribution Date and (ii) on or after the Distribution Date in May 2013,
the Senior Prepayment Percentage shall equal the Senior Percentage for such
Distribution Date.  In addition, if on any Distribution Date the allocation to
the Senior Certificates then entitled to distributions of principal of full and
partial Principal Prepayments and other amounts in the percentage required above
would reduce the aggregate of the Class Principal Amounts of those Certificates
to below zero, the Senior Prepayment Percentage for such Distribution Date shall
be limited to the percentage necessary to reduce that Class Principal Amount to
zero.
 
Senior Principal Distribution Amount:  With respect to the Mortgage Loans and
any Distribution Date, the sum of:
 
(1)          the Senior Percentage of all amounts described in clause (a) of the
definition of “Principal Distribution Amount” for that Distribution Date;
 
(2)          the Senior Prepayment Percentage of the amounts described in
clauses (b), (c), (d), (e) and (f) of the definition of “Principal Distribution
Amount”; and

 
23

--------------------------------------------------------------------------------

 
 
(3)          with respect to each Mortgage Loan that became a Liquidated
Mortgage Loan during the related Prepayment Period, the lesser of:
 
(x)           Net Liquidation Proceeds allocable to principal received with
respect to that Mortgage Loan; and


 (y)          the Senior Prepayment Percentage of the Stated Principal Balance
of that Mortgage Loan; and
 
 (4)         any amounts described in clauses (1) through (3) that remain unpaid
with respect to the Senior Certificates from prior Distribution Dates;


provided, however, that if on any Distribution Date  the aggregate of the Class
Principal Amounts of the Subordinate Certificates was reduced to less than or
equal to 0.75% of the Stated Principal Balance of the Mortgage Loans as of the
Closing Date, the Senior Principal Distribution Amount for each succeeding
Distribution Date will include all principal collections on the Mortgage Loans
distributable on that Distribution Date, and the Subordinate Principal
Distribution Amount will  be zero, until the aggregate of the Class Principal
Amounts of the Senior Certificates is reduced to zero.
 
Servicer:  The Servicer under the Servicing Agreement.
 
Servicer Compliance Statement:  The annual compliance statement required to be
delivered pursuant to Section 1.04 of Exhibit N to the Servicing Agreement.


Servicer Remittance Date:  The 18th day of each calendar month after the initial
issuance of the Certificates or, if such 18th day is not a Business Day, the
next succeeding Business Day, commencing in May 2010.  


Servicing Advances:  As defined in the Servicing Agreement.
 
Servicing Agreement:  The Master Mortgage Loan Purchase and Servicing Agreement
dated and effective as of March 1, 2010 between CitiMortgage, Inc. and RWT
Holdings, Inc., as it may be amended or supplemented from time to time as
permitted thereunder and as modified by the Acknowledgment.


Servicing Criteria:  The criteria set forth in paragraph (d) of Item 1122 of
Regulation AB, as such may be amended from time to time.
 
Servicing Fee:  As to any Distribution Date and each Mortgage Loan, an amount
equal to the product of (a) one-twelfth of the Servicing Fee Rate and (b) the
Stated Principal Balance of such Mortgage Loan as of the first day of the
related Due Period.
 
Servicing Fee Rate:   A per annum rate equal to 0.25%, or such other rate as may
be agreed to by the Trustee pursuant to Section 6.14(d) of this Agreement.
 
Servicing Function Participant:  Any Subservicer or Subcontractor, other than
the Servicer or the Trustee, that is participating in the servicing function
within the meaning of Regulation AB, unless such Person’s activities relate only
to 5% or less of the Mortgage Loans.
 
Servicing Modification: Any reduction of the Mortgage Rate on or the outstanding
principal balance of a Mortgage Loan, any extension of the final maturity date
of a Mortgage Loan, any increase to the outstanding principal balance of a
Mortgage Loan by adding to the Stated Principal Balance unpaid principal and
interest and other amounts owing under the Mortgage Loan, any Principal
Forbearance Amount and any other modification, in each case pursuant to a
modification of a Mortgage Loan that is in default or for which, in the judgment
of the Servicer, default is reasonably foreseeable in accordance with the
Servicing Agreement.

 
24

--------------------------------------------------------------------------------

 


Servicing Officer:  Any officer of the Servicer involved in, or responsible for,
the administration and servicing of the Mortgage Loans whose name and facsimile
signature appear on a list of servicing officers furnished to the Trustee by the
Servicer on the Closing Date pursuant to the Servicing Agreement, as such list
may from time to time be amended.
 
Servicing Transfer Costs:  All reasonable costs and expenses incurred by the
Trustee in connection with the appointment of a successor servicer and the
transfer of servicing from a predecessor servicer, including, without
limitation, any reasonable costs or expenses associated with the identification
and engagement of a successor servicer, the documentation of the assumption of
servicing by the successor servicer, the complete transfer of all servicing data
and the completion, correction or manipulation of such servicing data as may be
required by the Trustee to correct any errors or insufficiencies in the
servicing data or otherwise to enable the Trustee or other successor servicer to
service the Mortgage Loans properly and effectively.


Startup Day:  The day designated as such pursuant to Section 9.01(b) hereof.
 
Stated Principal Balance:  As to any Mortgage Loan and date of determination,
the unpaid principal balance of such Mortgage Loan as of the most recent Due
Date as determined by the amortization schedule for the Mortgage Loan at the
time relating thereto (before any adjustment to such amortization schedule by
reason of any moratorium or similar waiver or grace period) after giving effect
to any previous Servicing Modification, Principal Prepayments and related
Liquidation Proceeds allocable to principal and to the payment of principal due
on such Due Date (but not unscheduled Principal Prepayments received on such Due
Date) and irrespective of any delinquency in payment by the related Mortgagor.
 
Step-Down Test:   As to any Distribution Date, the test will be satisfied if
both of the following conditions are met:


First, the aggregate outstanding principal balance of all Mortgage Loans 60 days
or more Delinquent (including Mortgage Loans in foreclosure, REO or bankruptcy
status), Mortgage Loans subject to a Servicing Modification within the twelve
months prior to that Distribution Date and any Mortgage Loans 90 or more days
Delinquent that were purchased by the Controlling Holder within the 12 months
prior to that Distribution Date, averaged over the preceding six month period,
as a percentage of the aggregate Class Principal Amount of the Subordinate
Certificates on such Distribution Date (without giving effect to any payments on
such Distribution Date), does not equal or exceed 50%; and


Second, cumulative Realized Losses with respect to the Mortgage Loans do not
exceed (a) with respect to each Distribution Date occurring in the period from
May 2017 to and including April 2018, 30% of the Original Subordinate Class
Principal Amount, (b) with respect to each Distribution Date occurring in the
period from May 2018 to and including April 2019, 35% of the Original
Subordinate Class Principal Amount, (c) with respect to each Distribution Date
occurring in the period from May 2019 to and including April 2020, 40% of the
Original Subordinate Class Principal Amount, (d) with respect to each
Distribution Date in the period from May 2020 to and including April 2021, 45%
of the Original Subordinate Class Principal Amount and (e) with respect to the
Distribution Date occurring in May 2021 and thereafter, 50% of the Original
Subordinate Class Principal Amount.
  
Subcontractor:  Any vendor, subcontractor or other Person that is not
responsible for the overall servicing of Mortgage Loans but performs one or more
discrete functions identified in Item 1122(d) of Regulation AB with respect to
Mortgage Loans under the direction or authority of the Servicer (or a
Subservicer of the Servicer).
 
Subordinate Certificate:  Any of the Class B-1, Class B-2, Class B-3 or Class
B-4 Certificates.

 
25

--------------------------------------------------------------------------------

 
 
Subordinate Class Percentage:  As to any Distribution Date and any Class of
Subordinate Certificates, a fraction, expressed as a percentage, the numerator
of which is the Class Principal Amount of such Class on such date, and the
denominator of which is the aggregate of the Class Principal Amounts of all
Classes of Subordinate Certificates on such date.
  
Subordinate Percentage:  With respect to any Distribution Date, the difference
between 100% and the Senior Percentage for such Distribution Date.
 
Subordinate Prepayment Percentage:  With respect to any Distribution Date, the
difference between 100% and the Senior Prepayment Percentage for that
Distribution Date.
 
Subordinate Principal Distribution Amount:  With respect to any Distribution
Date and the Mortgage Loans, an amount equal to the sum of:
 
(1)           the Subordinate Percentage of all amounts described in clause (a)
of the definition of “Principal Distribution Amount” for that Distribution Date;
 
(2)           the Subordinate Prepayment Percentage of all amounts described in
clauses (b), (c), (d), (e) and (f) of the definition of “Principal Distribution
Amount” for that Distribution Date; and
 
(3)           with respect to each Mortgage Loan that became a Liquidated
Mortgage Loan during the related Prepayment Period, the amount of the Net
Liquidation Proceeds allocated to principal received with respect thereto
remaining after application thereof pursuant to clause (3) of the definition of
“Senior Principal Distribution Amount” for that Distribution Date; and
 
(4)           any amounts described in clauses (1) through (3) for any previous
Distribution Date that remain unpaid.


Notwithstanding the above, with respect to each Class of Subordinate
Certificates other than the Class B-1 Certificates, if on any Distribution Date
the Class Principal Amount of that Class and the aggregate of the Class
Principal Amount of all Classes of Subordinate Certificates that have a lower
payment priority than that Class was reduced to less than or equal to 0.75% of
the Stated Principal Balance of the Mortgage Loans as of the Closing Date, the
portion of the Subordinate Principal Distribution Amount otherwise distributable
to such Class or Classes on each succeeding Distribution Date will be allocated
among the Subordinate Certificates with a higher payment priority, pro rata,
based on their respective Class Principal Amounts and the excess, if any, will
be included in the Senior Principal Distribution Amount for such Distribution
Date.  If on any Distribution Date the aggregate of the Class Principal Amounts
of the Subordinate Certificates was reduced to less than or equal to 0.75% of
the Stated Principal Balance of the Mortgage Loans as of the Closing Date, the
Senior Principal Distribution Amount on each succeeding Distribution Date will
include all principal collections on the Mortgage Loans on that Distribution
Date, and the Subordinate Principal Distribution Amount will  be zero, until the
aggregate of the Class Principal Amounts of the Senior Certificates is reduced
to zero, then to the Subordinate Certificates then outstanding, sequentially in
order of payment priority, until the Class Principal Amount of each such
Certificate is reduced to zero.
 
Subsequent Recovery:  Any amount recovered by the Servicer (i) with respect to a
Liquidated Mortgage Loan (after reimbursement of any unreimbursed Advances or
expenses of the Servicer) with respect to which a Realized Loss was incurred
after the liquidation or disposition of such Mortgage Loan or (ii) as a
Principal Forbearance Amount.
 
Subservicer:  Any Person that (i) services Mortgage Loans on behalf of the
Servicer, and (ii) is responsible for the performance (whether directly or
through sub-servicers or Subcontractors) of Servicing functions required to be
performed under this Agreement, the Servicing Agreement or any sub-servicing
agreement that are identified in Item 1122(d) of Regulation AB.

 
26

--------------------------------------------------------------------------------

 
 
Substitution Amount:  For any month in which the Originator substitutes one or
more Qualified Substitute Mortgage Loans for one or more Deleted Mortgage Loans
pursuant to the Servicing Agreement, the amount by which the aggregate Purchase
Price of all such Deleted Mortgage Loans exceeds the aggregate Stated Principal
Balance of the Qualified Substitute Mortgage Loans, together with one month's
interest at the applicable Net Mortgage Rate.
 
Tax Matters Person:  With respect to each of the Lower Tier REMIC and the Upper
Tier REMIC, the “tax matters person” as specified in the REMIC Provisions which
shall initially be the party described as such in Section 9.01(k).
 
Trust Fund:  The corpus of the trust created pursuant to this Agreement,
consisting of the Mortgage Loans and all interest and principal received thereon
after the Cut-off Date (other than Scheduled Payments due on or prior to the
Cut-off Date), the rights of the Seller and the Depositor assigned to the
Trustee under the Servicing Agreement and the Mortgage Loan Purchase and Sale
Agreement, the Insurance Policies relating to the Mortgage Loans, all cash,
instruments or property held or required to be held in the Custodial Accounts
and the Distribution Account and property that secured a Mortgage Loan.
 
Trustee:  Wells Fargo Bank, N.A., a national banking association organized and
existing under the laws of the United States of America and any Person
succeeding the Trustee hereunder, or if any successor trustee or any co-trustee
shall be appointed as herein provided, then such successor trustee and such
co-trustee, as the case may be.
 
Trustee Fee: As to any Distribution Date, an amount equal to the product of (a)
one-twelfth of the Trustee Fee Rate and (b) the aggregate Stated Principal
Balance of the Mortgage Loans  as of the first day of the related Due Period.


Trustee Fee Rate: 0.0085% per annum.


Trustee Mortgage Files:  With respect to each Mortgage Loan, the Mortgage
Documents to be retained in the custody and possession of the Trustee or the
Custodian on behalf of the Trustee pursuant to the Custodial Agreement.
 
Two Times Test:  As to any Distribution Date, the test that will be satisfied if
all of the following conditions are satisfied:  (i) the Subordinate Percentage
is at least two times the Subordinate Percentage as of the Closing Date;  and
(ii) the conditions described in clauses first and second of the definition of
"Step Down Test" are satisfied.
 
UCC:  The Uniform Commercial Code as enacted in any applicable jurisdiction from
time to time.
  
Underwriter:  Each of Citigroup Global Markets Inc. and J.P. Morgan Securities
Inc.
 
Underwriter’s Exemption:  Prohibited Transaction Exemption (“PTE”) 90-88 (58
Fed. Reg. 52899 (1990)), as most recently amended and restated by PTE 2007-5 (72
Fed. Reg. 13130 (March 20, 2007)) or any substantially similar administrative
exemption granted by the U.S. Department of Labor to the Underwriters.
 
Underwriting Agreement:  The Underwriting Agreement, dated April 23, 2010, among
the Seller, the Depositor, Redwood Trust, Inc. and the Underwriters.
 
Upper-Tier REMIC:  As described in the Preliminary Statement to this Agreement.

 
27

--------------------------------------------------------------------------------

 
 
Voting Interests:  The portion of the voting rights of all the Certificates that
is allocated to any Certificate for purposes of the voting provisions of this
Agreement.  At all times during the term of this Agreement, 98.00% of all Voting
Interests shall be allocated to the Class A-1, Class B-1, Class B-2, Class B-3
and Class B-4 Certificates in proportion to their respective Certificate
Principal Amounts.  At all times during the term of this Agreement, 1.00% of all
Voting Interests shall be allocated to each of the Class R and Class A-IO
Certificates.  Voting Interests shall be allocated among the Certificates of
each Class based on their Percentage Interests and no Certificate with a
principal amount equal to zero will have any voting rights.  The Class LT-R
Certificate shall not have any voting rights.
 
Section 1.02    Calculations Respecting Mortgage Loans.
 
Calculations required to be made pursuant to this Agreement with respect to any
Mortgage Loan in the Trust Fund shall be made based upon current information as
to the terms of the Mortgage Loans and reports of payments received from the
Mortgagor on such Mortgage Loans and payments to be made to the Trustee as
supplied to the Trustee by the Servicer.  The Trustee shall not be required to
recompute, verify or recalculate the information supplied to it by the Servicer.
 
ARTICLE II
 
DECLARATION OF TRUST;
ISSUANCE OF CERTIFICATES
 
Section 2.01    Creation and Declaration of Trust Fund; Conveyance of Mortgage
Loans.
 
Concurrently with the execution and delivery of this Agreement, the Depositor
does hereby sell, transfer, assign, set over, deposit with and otherwise convey
to the Trustee, without recourse, subject to Sections 2.02 and 2.04, in trust,
all the right, title and interest of the Depositor in and to the Trust
Fund.  Such conveyance includes, without limitation, (i) the Mortgage Loans,
including the Mortgage Notes, the Mortgages, and the right to all payments of
principal and interest received on or with respect to the Mortgage Loans after
the Cut-off Date (other than Scheduled Payments due on or before such date), and
all such payments due after such date but received on or prior to such date and
intended by the related Mortgagors to be applied after such date; (ii) all of
the Depositor’s right, title and interest, if any, in and to all amounts from
time to time credited to and the proceeds of the Distribution Account, any
Custodial Accounts or any Escrow Account established with respect to the
Mortgage Loans; (iii) with respect to the Mortgage Loans, to the extent set
forth in the Acknowledgement, the Depositor’s rights under the Servicing
Agreement and all of the Depositor’s rights under the Mortgage Loan Purchase and
Sale Agreement; (iv) all of the Depositor’s right, title and interest, if any,
in REO Property and the proceeds thereof; (v) all of the Depositor’s rights
under any Insurance Policies related to the Mortgage Loans; and (vi) the
Depositor’s security interest in any collateral pledged to secure the Mortgage
Loans, including the Mortgaged Properties; and the Trustee declares that,
subject to the review provided for in Section 2.02, it has received and shall
hold the Trust Fund, as trustee, in trust, for the benefit and use of the
Holders of the Certificates and for the purposes and subject to the terms and
conditions set forth in this Agreement, and, concurrently with such receipt, has
caused to be executed, authenticated and delivered to or upon the order of the
Depositor, in exchange for the Trust Fund, all of the Certificates in the
authorized denominations specified by the Depositor pursuant to Section 3.01(b).
 
The foregoing sale, transfer, assignment, set-over, deposit and conveyance does
not and is not intended to result in the creation or assumption by the Trustee
of any obligation of the Depositor, the Seller or any other Person in connection
with the Mortgage Loans or any other agreement or instrument relating thereto
except as specifically set forth therein.

 
28

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary contained herein, the parties hereto
acknowledge that the functions of the Trustee with respect to the custody,
acceptance and inspection of the Trustee Mortgage Files and release of Mortgage
Documents, and preparation and delivery of the certifications relating to the
Trustee Mortgage Files shall be performed by the Custodian pursuant to the terms
and conditions of the Custodial Agreement.  In addition, the Trustee is hereby
directed to execute, not in its individual capacity but solely as Trustee
hereunder, and deliver the Acknowledgement and the Custodial Agreement.


In connection with such sale, transfer and assignment of the Mortgage Loans, the
Depositor does hereby deliver to, and deposit with, or cause to be delivered to
and deposited with, the Custodian acting on the Trustee's behalf, the Trustee
Mortgage Files.


Section 2.02   Acceptance of Trust Fund by Trustee; Review of Documentation for
Trust Fund. 
 
(a)           The Trustee, by execution and delivery hereof, acknowledges
receipt by it or by the Custodian on its behalf of the Trustee Mortgage Files
pertaining to the Mortgage Loans listed on the Mortgage Loan Schedule, subject
to review thereof by the Custodian on behalf of the Trustee in accordance with
Section 3.2 of the Custodial Agreement.  The Custodian, on behalf of the
Trustee, will execute and deliver to the Trustee and the Depositor a
Certification and Exception Report on the Closing Date in the forms required by
the Custodial Agreement.
 
(b)          Within 270 days after the Closing Date, the Custodian, on behalf of
the Trustee, will, for the benefit of Holders of the Certificates, review each
related Trustee Mortgage File to ascertain that all required documents set forth
in the Custodial Agreement have been received and appear on their face to
conform with the requirements set forth in Sections 3.2 and 3.3 of the Custodial
Agreement.
 
(c)          Nothing in this Agreement shall be construed to constitute an
assumption by the Trust Fund, the Trustee, the Custodian or the
Certificateholders of any unsatisfied duty, claim or other liability on any
Mortgage Loan or to any Mortgagor.
 
(d)          Each of the parties hereto acknowledges that the Custodian shall
perform the applicable review of the related Mortgage Loans and respective
certifications as provided in the Custodial Agreement.
 
(e)          Upon execution of this Agreement, the Depositor hereby delivers to
the Trustee and the Trustee acknowledges receipt of the Acknowledgement,
together with the Servicing Agreement and the Mortgage Loan Purchase and Sale
Agreement.
 
Section 2.03    Representations and Warranties of the Depositor.  
 
(a)          The Depositor hereby represents and warrants to the Trustee, for
the benefit of the Certificateholders, as of the Closing Date or such other date
as is specified, that:
 
(i)           the Depositor is a corporation duly organized, validly existing
and in good standing under the laws governing its creation and existence and has
full corporate power and authority to own its property, to carry on its business
as presently conducted, to enter into and perform its obligations under this
Agreement, and to create the trust pursuant hereto;
 
(ii)          the execution and delivery by the Depositor of this Agreement have
been duly authorized by all necessary corporate action on the part of the
Depositor; neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated, nor compliance with the
provisions hereof, will conflict with or result in a breach of, or constitute a
default under, any of the provisions of any law, governmental rule, regulation,
judgment, decree or order binding on the Depositor or its properties or the
certificate of incorporation or bylaws of the Depositor;

 
29

--------------------------------------------------------------------------------

 

(iii)          the execution, delivery and performance by the Depositor of this
Agreement and the consummation of the transactions contemplated hereby do not
require the consent or approval of, the giving of notice to, the registration
with, or the taking of any other action in respect of, any state, federal or
other governmental authority or agency, except such as has been obtained, given,
effected or taken prior to the date hereof;
 
(iv)          this Agreement has been duly executed and delivered by the
Depositor and, assuming due authorization, execution and delivery by the
Trustee, constitutes a valid and binding obligation of the Depositor enforceable
against it in accordance with its terms except as such enforceability may be
subject to (A) applicable bankruptcy and insolvency laws and other similar laws
affecting the enforcement of the rights of creditors generally and (B) general
principles of equity regardless of whether such enforcement is considered in a
proceeding in equity or at law;
 
(v)           there are no actions, suits or proceedings pending or, to the
knowledge of the Depositor, threatened or likely to be asserted, against or
affecting the Depositor, before or by any court, administrative agency,
arbitrator or governmental body (A) with respect to any of the transactions
contemplated by this Agreement or (B) with respect to any other matter which in
the judgment of the Depositor will be determined adversely to the Depositor and
will if determined adversely to the Depositor materially and adversely affect it
or its business, assets, operations or condition, financial or otherwise, or
adversely affect its ability to perform its obligations under this Agreement;
 
(vi)          immediately prior to the transfer and assignment of the Mortgage
Loans to the Trustee, the Depositor was the sole owner and holder of each
Mortgage Loan, and the Depositor had good and marketable title thereto, and had
full right to transfer and sell each Mortgage Loan to the Trustee free and
clear, subject only to (1) liens of current real property taxes and assessments
not yet due and payable and, if the related Mortgaged Property is a condominium
unit, any lien for common charges permitted by statute, (2) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record as of the date of recording of such Mortgage acceptable to
mortgage lending institutions in the area in which the related Mortgaged
Property is located and specifically referred to in the lender’s title insurance
policy or attorney’s opinion of title and abstract of title delivered to the
originator of such Mortgage Loan, and (3) such other matters to which like
properties are commonly subject which do not, individually or in the aggregate,
materially interfere with the benefits of the security intended to be provided
by the Mortgage, of any encumbrance, equity, participation interest, lien,
pledge, charge, claim or security interest, and had full right and authority,
subject to no interest or participation of, or agreement with, any other party,
to sell and assign each Mortgage Loan pursuant to this Agreement;
 
(vii)         This Agreement creates either a sale or a valid and continuing
security interest (as defined in the UCC), in the Mortgage Loans in favor of the
Trustee, which security interest is prior to all other liens, and is enforceable
as such against creditors of and purchasers from the Depositor;
 
(viii)        The Mortgage Notes constitute “instruments” within the meaning of
the applicable UCC;
 
(ix)           Other than the security interest granted to the Trustee pursuant
to this Agreement, the Depositor has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Mortgage Loans.  The
Depositor has not authorized the filing of and is not aware of any financing
statement against the Depositor that includes a description of the collateral
covering the Mortgage Loans other than a financing statement relating to the
security interest granted to the Trustee hereunder or that has been
terminated.  The Depositor is not aware of any judgment or tax lien filings
against the Depositor;
 
(x)            None of the Mortgage Loans have any marks or notations indicating
that such Mortgage Loans have been pledged, assigned or otherwise conveyed to
any Person other than the Trustee; and
 
(xi)           The Depositor has received all consents and approvals required by
the terms of the Mortgage Loans to convey the Mortgage Loans hereunder to the
Trustee.

 
30

--------------------------------------------------------------------------------

 


The foregoing representations made in this Section 2.03 shall survive the
termination of this Agreement and shall not be waived by any party hereto.
 
Section 2.04    Discovery of Seller Breach; Repurchase of Mortgage Loans.
 
(a)           Pursuant to Section 2 of the Mortgage Loan Purchase and Sale
Agreement, the Seller has (i) represented and warranted as of the Closing Date
that, immediately prior to its transfer of Mortgage Loans under the Mortgage
Loan Purchase and Sale Agreement, the Seller owned and had good, valid and
marketable title to the Mortgage Loans free and clear of any Lien, claim or
encumbrance of any Person and (ii) made certain other representations and
warranties with respect to the Mortgage Loans, and each of the Depositor and the
Trustee intend that the Mortgage Loans (including any Qualified Substitute
Mortgage Loans) included in the Trust Fund satisfy such representations and
warranties.  The Depositor, for the benefit of the Trustee and the
Certificateholders, hereby assigns any rights it has against the Seller with
respect to such representations and warranties to the Trustee, and the Seller
acknowledges that it has agreed to comply with the provisions of this Section
2.04 in respect of a breach of any of such representations and warranties.
 
It is understood and agreed that the representations and warranties set forth in
Section 2(b) of the Mortgage Loan Purchase and Sale Agreement shall survive
delivery of the Trustee Mortgage Files and the sale and assignment of each
Mortgage Loan to the Trustee and shall continue throughout the term of this
Agreement.  Upon discovery by the Depositor or the Seller of the breach by the
Seller of any representation or warranty under the Mortgage Loan Purchase and
Sale Agreement in respect of any Mortgage Loan, which materially adversely
affects the value of that Mortgage Loan or the interest therein of the
Certificateholders (a “Defective Mortgage Loan”) (each of such parties hereby
agreeing to give written notice thereof to the Trustee and the other of such
parties), the Trustee, or its designee, shall promptly notify the Depositor in
writing of such breach and request that the Depositor cure or cause the cure of
such breach within 90 days from the earlier of the date that the Depositor
discovered or was notified of such breach, and if the Depositor does not cure or
cause the cure of such breach in all material respects during such period, the
Trustee shall enforce the Seller’s obligation under the Mortgage Loan Purchase
and Sale Agreement to repurchase that Mortgage Loan from the Trust Fund at the
Purchase Price on or prior to the Determination Date following the expiration of
such 90-day period (subject to Section 2.04(b) below); provided, however, that,
in connection with any such breach that could not reasonably have been cured
within such 90-day period, the Seller shall be required to repurchase the
Mortgage Loan no later than 120 days after its discovery or notice of such
breach,, and provided further, that, if such breach would cause the Mortgage
Loan to be other than a “qualified mortgage” (as defined in the Code), then
notwithstanding the previous provisions of this paragraph, the Seller shall be
required to repurchase the Defective Mortgage Loan within 60 days from the date
the defect was discovered.  The Purchase Price for the repurchased Mortgage Loan
shall be deposited in the Distribution Account, and the Trustee, or its
designee, upon receipt of written certification of such deposit, shall release
to the Seller, the related Trustee Mortgage File and shall execute and deliver
such instruments of transfer or assignment, in each case without recourse,
representation or warranties, as either party shall furnish to the Trustee and
as shall be necessary to vest in such party any Mortgage Loan released pursuant
hereto and the Trustee, or its designee, shall have no further responsibility
with regard to such Trustee Mortgage File (it being understood that the Trustee
shall have no responsibility for determining the sufficiency of such assignment
for its intended purpose).  It is understood and agreed that the obligation of
the Seller to cure, to cause the cure of or to repurchase any Mortgage Loan as
to which such a breach has occurred and is continuing shall constitute the sole
remedy against the such party respecting such omission, defect or breach
available to the Trustee on behalf of the Certificateholders. Costs and expenses
incurred by the Trustee pursuant to this Section 2.04, to the extent not
reimbursed by the Seller, shall be reimbursed by the Trust Fund, subject to the
limitation in clause (B) of the definition of Available Distribution Amount.
 
(b)          The Seller indemnifies and holds the Trust Fund, the Trustee, the
Depositor and each Certificateholder harmless against any and all taxes, claims,
losses, penalties, fines, forfeitures, reasonable legal fees and related costs,
judgments, and any other costs, fees and expenses that the Trust Fund, the
Trustee, the Depositor and any Certificateholder may sustain in connection with
any actions of the Seller relating to a repurchase of a Mortgage Loan other than
in compliance with the terms of this Section 2.04 and the Mortgage Loan Purchase
and Sale Agreement, to the extent that any such action causes an Adverse REMIC
Event.

 
31

--------------------------------------------------------------------------------

 
 
Section 2.05    Obligations in respect of Alleged Breach of Originator
Representations and Warranties.


(a)           If the Controlling Holder has notified the Trustee that it will
not pursue an action in respect of an alleged breach by the Originator of a
representation and warranty set forth in Section 6.01 of the Servicing Agreement
relating to the characteristics of the Mortgage Loans, then the Trustee will
pursue such action only upon its receipt of  (i) written direction to do so by
the Holders of 66 2/3% of the aggregate Voting Interests of the Class A-1 and
Class A-IO Certificates and (ii) an agreement by Holders directing the Trustee
to take such action to provide in advance to the Trustee funds to pay for any
costs and expenses incurred by the Trustee, and to provide any indemnification
reasonably requested by the Trustee.  In connection with any such action, the
Trustee shall seek reimbursement for the Trustee's costs and expenses from the
Originator under the terms of the Servicing Agreement.  If the Trustee recovers
any such costs and expenses from the Originator, the Trustee will pay such
amounts to the Certificateholders that had provided funds to the Trustee
pursuant to the agreement described in clause (ii) above.  Costs and expenses
incurred by the Trustee pursuant to this Section 2.05(a) shall not be reimbursed
by the Trust Fund.


(b)           If there is no Controlling Holder under this Agreement, the
Trustee shall review or cause to be reviewed each Mortgage Loan that has been
Delinquent for more than 120 days, other than any such Mortgage Loan that was
the subject of a previous arbitration proceeding under the Servicing
Agreement,  to review whether there is evidence of any breaches of the
representations and warranties given by the Originator or Seller occurred.  The
Trustee may engage a third party or Wells Fargo Bank, N.A., to perform such
review and report its findings to the Trustee.  Any such review shall include,
at a minimum, a review as to whether the Mortgage Loan was underwritten in
accordance with the Originator's underwriting standards in effect at the time of
origination, whether the Mortgage Loan was originated in accordance with all
applicable laws and regulations, and whether any fraud may have occurred in
connection with the origination of the Mortgage Loan.   If as a result of such
review, there is evidence that a breach of representation or warranty may have
occurred requiring the Originator or Seller to repurchase the related Mortgage
Loan, then the Trustee will enforce such repurchase obligation, including
participating in an arbitration proceeding pursuant to the Servicing Agreement
if necessary.  Any fees, costs and expenses incurred by the Trustee pursuant to
this Section 2.05(b), to the extent not reimbursed by the Originator or Seller,
as applicable, within ninety days of a written request from the Trustee, shall
be reimbursed by the Trust Fund, subject to the limitation in clause (B) of the
definition of Available Distribution Amount.  In connection with any such action
against the Originator, the Trustee shall seek reimbursement for the Trustee's
fees, costs and expenses from the Originator under the terms of the Servicing
Agreement.  If the Trustee recovers any such fees, costs and expenses from the
Originator, the Trustee will pay such amounts to the Trust Fund.


(c)           Furthermore, if there is no Controlling Holder under this
Agreement, except as otherwise specified in Section 2.05(b), the Trustee will
pursue an action in respect of an alleged breach by the Originator of a
representation and warranty set forth in Section 6.01 of the Servicing Agreement
relating to the characteristics of the Mortgage Loans, only upon its receipt
of  (i) written direction to do so by the Holders of more than 50% of the
Aggregate Voting Interests of the Certificates and (ii) an agreement by Holders
directing the Trustee to take such action to provide in advance to the Trustee
funds to pay for any costs and expenses incurred by the Trustee, and to provide
any indemnification reasonably requested by the Trustee.  In connection with any
such action, the Trustee shall seek reimbursement for the Trustee's costs and
expenses from the Originator under the terms of the Servicing Agreement.  If the
Trustee recovers any such costs and expenses from the Originator, the Trustee
will pay such amounts to the Certificateholders that had provided funds to the
Trustee pursuant to the agreement described in clause (ii) above.  Costs and
expenses incurred by the Trustee pursuant to this Section 2.05(c), to the extent
not reimbursed by the Originator or the applicable Certificateholders, shall be
reimbursed by the Trust Fund, subject to the limitation in clause (B) of the
definition of Available Distribution Amount.

 
32

--------------------------------------------------------------------------------

 


(d)           If the Originator has breached a representation under the
Servicing Agreement stating that a Mortgage Loan is a "qualified mortgage" (as
defined in the REMIC Provisions) and the Originator fails to repurchase such
non-qualified Mortgage Loan within ninety days from the date the defect was
discovered, the Depositor shall use commercially reasonable efforts to sell such
Mortgage Loan for its fair market value, as determined by the Depositor and
which may be less than its outstanding principal balance, within ninety days
from the date the defect was discovered.  The Trustee will release the
applicable Mortgage Loan upon receipt of the sale price in accordance with the
procedures set forth in Section 2.04(a) hereof.


Section 2.06    Intention of Parties.
 
(a)           Notwithstanding any other provision of this Agreement, it is
intended by each of the parties hereto that the conveyance of the Depositor’s
right, title and interest in and to property constituting the Trust Fund
pursuant to this Agreement shall constitute, and shall be construed as, a sale
of such property and not a grant of a security interest to secure a loan or
other obligation, so that the Trustee shall be the owner of the Trust Fund for
the benefit of the holders of the Certificates.
 
However, in the event that, notwithstanding the intent of the parties, the Trust
Fund is held to be the property of the Depositor, or if for any other reason
this Agreement is held or deemed to create a security interest in the Trust
Fund, then (a) this Agreement shall constitute a security agreement, and (b) the
conveyance provided for in Section 2.01 shall be deemed to be a grant by the
Depositor to the Trustee of, and the Depositor hereby grants to the Trustee, to
secure all of the Depositor’s obligations hereunder, a security interest in all
of the Depositor’s right, title, and interest, whether now owned or hereafter
acquired, in and to (i) the Mortgage Loans, (ii) all other property in the Trust
Fund, (iii) all accounts, chattel paper, deposit accounts, documents, general
intangibles, goods, instruments, investment property, letter of credit rights,
letters of credit, money, and oil, gas, and other minerals, consisting of,
arising from, or relating to, any of the foregoing, and (iv) all proceeds of the
foregoing.
 
(b)           The Depositor shall, to the extent consistent with this Agreement,
take such reasonable actions as may be necessary to ensure that, if this
Agreement were deemed to create a security interest in the Trust Fund, such
security interest would be a perfected security interest of first priority under
applicable law and will be maintained as such throughout the term of this
Agreement.  The Depositor will, at its own expense, make all initial filings on
or about the Closing Date and shall forward a copy of such filing or filings to
the Trustee.  Without limiting the generality of the foregoing, the Depositor
shall prepare and forward for filing, or shall cause to be forwarded for filing,
at the expense of the Depositor, all filings necessary to maintain the
effectiveness of any original filings necessary under the relevant UCC to
perfect the Trustee’s security interest in the Trust Fund, including without
limitation (i) continuation statements, and (ii) such other statements as may be
occasioned by (A) any change of name of the Seller, the Depositor or the
Trustee, (B) any change of location of the Seller or the Depositor,  or (C) any
change under the relevant UCC or other applicable laws.  Neither of the Seller
nor the Depositor shall organize under the law of any jurisdiction other than
the State under which each is organized as of the Closing Date (whether changing
its jurisdiction of organization or organizing under the laws of an additional
jurisdiction) without giving 30 days prior written notice of such action to its
immediate and intermediate transferee, including the Trustee.  Before effecting
such change, the Seller or the Depositor proposing to change its jurisdiction of
organization shall prepare and file in the appropriate filing office any
financing statements or other statements necessary to continue the perfection of
the interests of its immediate and mediate transferees, including the Trustee,
in the Mortgage Loans.  In connection with the transactions contemplated by this
Agreement, each of the Seller and the Depositor authorizes its immediate or
mediate transferee to file in any filing office any initial financing
statements, any amendments to financing statements, any continuation statements,
or any other statements or filings described in this paragraph (b).

 
33

--------------------------------------------------------------------------------

 


 Section 2.07    Controlling Holder Purchase Right and Assumption of Servicing
Agreement Rights
 
(a)           The Controlling Holder may, at its option, purchase from the Trust
Fund any Mortgage Loan that is 120 days or more Delinquent for a purchase price,
determined in accordance with guidelines adopted by the Controlling Holder, to
be the then fair market value of such Mortgage Loan at the time of purchase,
provided that at the time of repurchase the Mortgage Loan remains
Delinquent.  Upon receipt of such purchase price from the Controlling Holder,
the Trustee shall release the applicable Mortgage Loan to the Controlling Holder
in accordance with the procedures set forth in Section 2.04(a) hereof. Pursuant
to the Servicing Agreement, any purchase under this Section 2.07 shall be
subject to the prior consent of the Servicer, which consent shall be governed by
Section 13(b) of the Acknowledgement.


(b)           By its purchase of the applicable Class of Subordinate
Certificates, the Controlling Holder assumes the rights of the Trustee
as  “Purchaser” under the Servicing Agreement as set forth in Section 12(a) of
the Acknowledgement and shall be entitled to exercise such rights in its sole
discretion.  The Depositor, the Controlling Holder and each other
Certificateholder, by its acceptance of any Certificate or any beneficial
ownership interest therein, each acknowledges and agrees that (i) the
Controlling Holder may exercise such rights in such a manner that may not be in
the best interests of all of the Certificateholders, (ii) the Trustee shall have
no liability with respect to any acts or omissions of the Controlling Holder in
the exercise of such rights, and (iii) the Trustee shall have no duty or
obligation to exercise any such rights in the place or stead of the Controlling
Holder (so long as there is a Controlling Holder) or to monitor or oversee the
exercise of any such rights by the Controlling Holder.


(c)           The Trustee shall cooperate with the Controlling Holder as may be
reasonably necessary for the Controlling Holder to exercise its rights hereunder
and under the Servicing Agreement; provided, however, that, except as otherwise
provided in Section 2.05,  the Trustee shall not be required to take any  legal
action or participate in or facilitate any arbitration proceeding or other
litigation relating to the Mortgage Loans or the obligations of the Originator
or Servicer with respect thereto unless and until it is directed in writing by
the Controlling Holder and it is assured of the recovery of its expenses from
the Controlling Holder.


(d)           The Controlling Holder shall indemnify the Trustee and hold it
harmless from and against any claim, loss, liability, damage, cost or expense
(including, without limitation, reasonable legal fees and expenses) incurred or
expended by the Trustee (without negligence or willful misconduct on its part)
with respect to claims of a third party arising from any act or omission of the
Controlling Holder in the exercise of its rights as Controlling Holder hereunder
and under the Servicing Agreement.


(e)            If  the Controlling Holder transfers its ownership interest in
any Class of Certificates in a manner resulting in there being no Controlling
Holder under this Agreement or a change in the Controlling Holder, it shall so
notify the Trustee.   If the Depositor has actual knowledge of a change in the
Controlling Holder or that there is no Controlling Holder under this Agreement,
it shall so notify the Trustee.


ARTICLE III
 
THE CERTIFICATES
 
Section 3.01    The Certificates. 
 
(a)           The Certificates shall be issuable in registered form only and
shall be securities governed by Article 8 of the New York UCC.  The Certificates
will be evidenced by one or more certificates, ownership of which will be held
in the minimum denominations in Certificate Principal Amount or Notional Amount
specified in the Preliminary Statement to this Agreement and in integral
multiples of $1 in excess thereof, or in the Percentage Interests specified in
the Preliminary Statement to this Agreement, as applicable.

 
34

--------------------------------------------------------------------------------

 


(b)           The Certificates shall be executed by manual or facsimile
signature on behalf of the Trustee by an authorized officer of the
Trustee.  Each Certificate shall, on original issue, be authenticated by the
Authenticating Agent upon the order of the Depositor upon the sale of the
Mortgage Loans to the Trustee  as described in Section 2.01.  No Certificate
shall be entitled to any benefit under this Agreement, or be valid for any
purpose, unless there appears on such Certificate a certificate of
authentication substantially in the form provided for herein, executed by an
authorized officer of the Authenticating Agent, by manual signature, and such
certification upon any Certificate shall be conclusive evidence, and the only
evidence, that such Certificate has been duly authenticated and delivered
hereunder.  All Certificates shall be dated the date of their authentication.  


(c)           The Class B-3, Class B-4, Class R and Class LT-R Certificates are
offered and sold in reliance on the exemption from registration under Rule 144A
under the Securities Act and shall be issued with the applicable legends set
forth in Exhibit A.  The Class-B-3 and Class B-4 Certificates shall be issued
initially as Book-Entry Certificates and the Class R and Class LT-R Certificates
shall be issued only as Definitive Certificates.  


Section 3.02    Registration. 
 
The Trustee is hereby appointed, and the Trustee hereby accepts its appointment
as, initial Certificate Registrar in respect of the Certificates and shall
maintain books for the registration and for the transfer of Certificates (the
“Certificate Register”).  The Trustee may appoint a bank or trust company to act
as successor Certificate Registrar.  A registration book shall be maintained for
the Certificates collectively.  The Certificate Registrar may resign or be
discharged or removed and a new successor may be appointed in accordance with
the procedures and requirements set forth in Sections 6.06 and 6.07 hereof with
respect to the resignation, discharge or removal of the Trustee and the
appointment of a successor Trustee.  The Certificate Registrar may appoint, by a
written instrument delivered to the Holders, any bank or trust company to act as
co-registrar under such conditions as the Certificate Registrar may prescribe;
provided, however, that the Certificate Registrar shall not be relieved of any
of its duties or responsibilities hereunder by reason of such appointment.
 
Section 3.03    Transfer and Exchange of Certificates. 
 
(a)           A Certificate (other than Book-Entry Certificates which shall be
subject to Section 3.09 hereof) may be transferred by the Holder thereof only
upon presentation and surrender of such Certificate at the office of the
Certificate Registrar duly endorsed or accompanied by an assignment duly
executed by such Holder or his duly authorized attorney in such form as shall be
satisfactory to the Certificate Registrar.  Upon the transfer of any Certificate
in accordance with the preceding sentence, the Trustee shall execute, and the
Authenticating Agent shall authenticate and deliver to the transferee, one or
more new Certificates of the same Class and evidencing, in the aggregate, the
same aggregate Certificate Principal Amount (or Notional Amount) as the
Certificate being transferred.  No service charge shall be made to a
Certificateholder for any registration of transfer of Certificates, but the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any registration
of transfer of Certificates.
 
(b)           A Certificate may be exchanged by the Holder thereof for any
number of new Certificates of the same Class, in authorized denominations,
representing in the aggregate the same Certificate Principal Amount (or Notional
Amount) as the Certificate surrendered, upon surrender of the Certificate to be
exchanged at the office of the Certificate Registrar duly endorsed or
accompanied by a written instrument of transfer duly executed by such Holder or
his duly authorized attorney in such form as is satisfactory to the Certificate
Registrar.  Certificates delivered upon any such exchange will evidence the same
obligations, and will be entitled to the same rights and privileges, as the
Certificates surrendered.  No service charge shall be made to a
Certificateholder for any exchange of Certificates, but the Certificate
Registrar may require payment of a sum sufficient to cover any tax or
governmental charge that may be imposed in connection with any exchange of
Certificates.  Whenever any Certificates are so surrendered for exchange, the
Trustee shall execute, and the Authenticating Agent shall authenticate, date and
deliver the Certificates which the Certificateholder making the exchange is
entitled to receive.

 
35

--------------------------------------------------------------------------------

 
 
(c)          By acceptance of a Restricted Certificate, whether upon original
issuance or subsequent transfer, each Holder of such a Certificate acknowledges
the restrictions on the transfer of such Certificate set forth thereon and
agrees that it will transfer such a Certificate only as provided herein.
 
The following restrictions shall apply with respect to the transfer and
registration of transfer of a Restricted Certificate to a transferee that takes
delivery in the form of a Definitive Certificate:
 
(i)           The Certificate Registrar shall register the transfer of a
Restricted Certificate if the requested transfer is (x) to the Depositor or an
affiliate (as defined in Rule 405 under the Securities Act) of the Depositor or
(y) being made to a “qualified institutional buyer” (a “QIB”) as defined in Rule
144A under the Securities Act by a transferor that has provided the Certificate
Registrar with a certificate in the form of Exhibit E-1 hereto and has furnished
to the Certificate Registrar a certificate of the transferee in the form of
Exhibit E-2 hereto; and
 
 (ii)         The Certificate Registrar shall register the transfer of a
Restricted Certificate if the requested transfer is being made to an “accredited
investor” under Rule 501(a)(1), (2), (3) or (7) under the Securities Act, or to
any Person all of the equity owners in which are such accredited investors, by a
transferor who furnishes to the Certificate Registrar a letter of the transferee
substantially in the form of Exhibit F hereto.
 
(d)    (i) No transfer of an ERISA-Restricted Certificate in the form of a
Definitive Certificate shall be made to any Person or shall be effective unless
the Certificate Registrar, on behalf of the Trustee, has received (A) a
certificate substantially in the form of Exhibit G hereto (or Exhibit B, in the
case of a Residual Certificate) from such transferee or (B) an Opinion of
Counsel satisfactory to the Certificate Registrar to the effect that the
purchase and holding of such a Certificate will not constitute or result in
prohibited transactions under Title I of ERISA or Section 4975 of the Code and
will not subject the Certificate Registrar, the Trustee or the Depositor to any
obligation in addition to those undertaken in this Agreement; provided, however,
that the Certificate Registrar will not require such certificate or opinion in
the event that, as a result of a change of law or otherwise, counsel
satisfactory to the Certificate Registrar has rendered an opinion to the effect
that the purchase and holding of an ERISA-Restricted Certificate by a Plan or a
Person that is purchasing or holding such a Certificate with the assets of a
Plan will not constitute or result in a prohibited transaction under Title I of
ERISA or Section 4975 of the Code.  Each Transferee of an ERISA-Restricted
Certificate that is a Book-Entry Certificate shall be deemed to have made the
representations set forth in Exhibit G.  The preparation and delivery of the
certificate and opinions referred to above shall not be an expense of the Trust
Fund, the Certificate Registrar, the Trustee or the Depositor.
 
Notwithstanding the foregoing, no opinion or certificate shall be required for
the initial issuance of the ERISA-Restricted Certificates.  The Certificate
Registrar shall have no obligation to monitor transfers of Book-Entry
Certificates that are ERISA-Restricted Certificates and shall have no liability
for transfers of such Certificates in violation of the transfer
restrictions.  The Certificate Registrar shall be under no liability to any
Person for any registration of transfer of any ERISA-Restricted Certificate that
is in fact not permitted by this Section 3.03(d) and neither the Trustee nor the
Paying Agent shall have any liability for making any payments due on such
Certificate to the Holder thereof or taking any other action with respect to
such Holder under the provisions of this Agreement so long as the transfer was
registered by the Certificate Registrar in accordance with the foregoing
requirements.  The Trustee shall be entitled, but not obligated, to recover from
any Holder of any ERISA-Restricted Certificate that was in fact a Plan or a
Person acting on behalf of, or an entity holding “plan assets” of, a Plan any
payments made on such ERISA-Restricted Certificate at and after either such
time.  Any such payments so recovered by the Trustee shall be paid and delivered
by the Trustee to the last preceding Holder of such Certificate that is not such
a Plan or Person acting on behalf of, or an entity holding “plan assets” of, a
Plan.

 
36

--------------------------------------------------------------------------------

 


(ii) If any ERISA-Restricted Certificate, or any interest therein, is acquired
or held in violation of the provisions of the preceding two paragraphs, then
upon receipt by the Certificate Registrar of written notice that the
registration of transfer of such ERISA-Restricted Certificate was not permitted
by this Section 3.03(d), the next preceding permitted beneficial owner will be
treated as the beneficial owner of that ERISA-Restricted Certificate,
retroactive to the date of transfer to the purported beneficial owner.  Any
purported beneficial owner whose acquisition or holding of an ERISA-Restricted
Certificate, or interest therein, was effected in violation of the provisions of
the preceding paragraph shall indemnify to the extent permitted by law and hold
harmless the Depositor and the Certificate Registrar from and against any and
all liabilities, claims, costs or expenses incurred by such parties as a result
of such acquisition or holding.
 
(e)           As a condition of the registration of transfer or exchange of any
Certificate, the Certificate Registrar may require the certified taxpayer
identification number of the owner of the Certificate and the payment of a sum
sufficient to cover any tax or other governmental charge imposed in connection
therewith; provided, however, that the Certificate Registrar shall have no
obligation to require such payment or to determine whether or not any such tax
or charge may be applicable.  No service charge shall be made to the
Certificateholder for any registration, transfer or exchange of a Certificate.
 
(f)           Notwithstanding anything to the contrary contained herein, no
Residual Certificate may be owned, pledged or transferred, directly or
indirectly, by or to (i) a Disqualified Organization or (ii) an individual,
corporation or partnership or other person unless such person is (A) not a
Non-U.S. Person or (B) is a Non-U.S. Person that holds a Residual Certificate in
connection with the conduct of a trade or business within the United States and
has furnished the transferor and the Certificate Registrar with an effective
Internal Revenue Service Form W-8ECI or successor form at the time and in the
manner required by the Code (any such person who is not covered by clause (A) or
(B) above is referred to herein as a “Non-permitted Foreign Holder”).
 
Prior to and as a condition of the registration of any transfer, sale or other
disposition of a Residual Certificate, the proposed transferee shall deliver to
the Certificate Registrar, on behalf of the Trustee, an affidavit in
substantially the form attached hereto as Exhibit B representing and warranting,
among other things, that such transferee is neither a Disqualified Organization,
an agent or nominee acting on behalf of a Disqualified Organization, nor a
Non-permitted Foreign Holder (any such transferee, a “Permitted Transferee”),
and the proposed transferor shall deliver to the Certificate Registrar an
affidavit in substantially the form attached hereto as Exhibit C.  In addition,
the Certificate Registrar may (but shall have no obligation to) require, prior
to and as a condition of any such transfer, the delivery by the proposed
transferee of an Opinion of Counsel, addressed to the Certificate Registrar and
the Depositor, that such proposed transferee or, if the proposed transferee is
an agent or nominee, the proposed beneficial owner, is not a Disqualified
Organization, agent or nominee thereof, or a Non-permitted Foreign
Holder.  Notwithstanding the registration in the Certificate Register of any
transfer, sale, or other disposition of a Residual Certificate to a Disqualified
Organization, an agent or nominee thereof, or Non-permitted Foreign Holder, such
registration shall be deemed to be of no legal force or effect whatsoever and
such Disqualified Organization, agent or nominee thereof, or Non-permitted
Foreign Holder shall not be deemed to be a Certificateholder for any purpose
hereunder, including, but not limited to, the receipt of distributions on such
Residual Certificate.  The Certificate Registrar and the Trustee shall be under
no liability to any Person for any registration or transfer of a Residual
Certificate to a Disqualified Organization, agent or nominee thereof or
Non-permitted Foreign Holder or for the Paying Agent making any payments due on
such Residual Certificate to the Holder thereof or for taking any other action
with respect to such Holder under the provisions of this Agreement, so long as
the transfer was effected in accordance with this Section 3.03(f), unless a
Responsible Officer of the Certificate Registrar shall have actual knowledge at
the time of such transfer or the time of such payment or other action that the
transferee is a Disqualified Organization, or an agent or nominee thereof, or
Non-permitted Foreign Holder.  The Certificate Registrar shall be entitled, but
not obligated, to recover from any Holder of a Residual Certificate that was a
Disqualified Organization, agent or nominee thereof, or Non-permitted Foreign
Holder at the time it became a Holder or any subsequent time it became a
Disqualified Organization, agent or nominee thereof, or Non-permitted Foreign
Holder, all payments made on such Residual Certificate at and after either such
times (and all costs and expenses, including but not limited to attorneys’ fees,
incurred in connection therewith).  Any payment (not including any such costs
and expenses) so recovered by the Certificate Registrar shall be paid and
delivered to the last preceding Holder of such Residual Certificate.

 
37

--------------------------------------------------------------------------------

 
 
If any purported transferee shall become a registered Holder of a Residual
Certificate in violation of the provisions of this Section 3.03(f), then upon
receipt  by the Certificate Registrar of written notice that the registration of
transfer of such Residual Certificate was not in fact permitted by this Section
3.03(f), the last preceding Permitted Transferee shall be restored to all rights
as Holder thereof retroactive to the date of such registration of transfer of
such Residual Certificate.  The Depositor, the Certificate Registrar and the
Trustee shall be under no liability to any Person for any registration of
transfer of a Residual Certificate that is in fact not permitted by this Section
3.03(f), or for the Paying Agent making any payment due on such Certificate to
the registered Holder thereof or for taking any other action with respect to
such Holder under the provisions of this Agreement so long as the transfer was
registered upon receipt of the affidavit described in the preceding paragraph of
this Section 3.03(f).


The following legend shall appear on all Residual Certificates:


ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE DEPOSITOR AND
THE TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT EITHER (A) THE UNITED STATES, ANY
STATE OR POLITICAL SUBDIVISION THEREOF, ANY FOREIGN GOVERNMENT, ANY
INTERNATIONAL ORGANIZATION, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE
FOREGOING, (B) ANY ORGANIZATION (OTHER THAN A COOPERATIVE DESCRIBED IN SECTION
521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE
UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE
CODE, (C) ANY ORGANIZATION DESCRIBED IN SECTION 1381(a)(2)(C) OF THE CODE, (D)
AN ELECTING LARGE-PARTNERSHIP WITHIN THE MEANING OF SECTION 775 OF THE CODE (ANY
SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B), (C) OR (D) BEING
HEREINAFTER REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR (E) AN AGENT OF A
DISQUALIFIED ORGANIZATION AND (2) NO PURPOSE OF SUCH TRANSFER IS TO ENABLE THE
TRANSFEROR TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX. SUCH AFFIDAVIT SHALL
INCLUDE CERTAIN REPRESENTATIONS AS TO THE FINANCIAL CONDITION OF THE PROPOSED
TRANSFEREE AND ITS STATUS AS A NON-US PERSON (IFAPPLICABLE). NOTWITHSTANDING THE
REGISTRATION IN THE CERTIFICATE REGISTER OF ANY TRANSFER, SALE OR OTHER
DISPOSITION OF THIS CLASS [R] [LT-R] CERTIFICATE TO A DISQUALIFIED ORGANIZATION
OR AN AGENT OF A DISQUALIFIED ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO
BE OF NO LEGAL FORCE OR EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO
BE A CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO,
THE RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THE CLASS [R]
[LT-R] CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE
CONSENTED TO THE PROVISIONS OF THIS PARAGRAPH.
 
(g)           Each Holder or Certificate Owner of a Restricted Certificate,
ERISA-Restricted Certificate or Residual Certificate, or an interest therein, by
such Holder’s or Owner’s acceptance thereof, shall be deemed for all purposes to
have consented to the provisions of this section.


(h)  Neither the Seller nor the Depositor shall be the Holder of any Subordinate
Certificates.
 
Section 3.04    Cancellation of Certificates. 
 
Any Certificate surrendered for registration of transfer or exchange shall be
cancelled and retained in accordance with normal retention policies with respect
to cancelled certificates maintained by the Trustee or the Certificate
Registrar.

 
38

--------------------------------------------------------------------------------

 
 
Section 3.05    Replacement of Certificates. 
 
If (i) any Certificate is mutilated and is surrendered to the Certificate
Registrar or (ii) the Certificate Registrar receives evidence to its
satisfaction of the destruction, loss or theft of any Certificate, and there is
delivered to the Certificate Registrar such security or indemnity as may be
required by them to save each of them harmless, then, in the absence of written
notice to the Certificate Registrar that such destroyed, lost or stolen
Certificate has been acquired by a protected purchaser, the Trustee shall
execute and the Authenticating Agent shall authenticate and deliver, in exchange
for or in lieu of any such mutilated, destroyed, lost or stolen Certificate, a
new Certificate of like tenor and Certificate Principal Amount.  Upon the
issuance of any new Certificate under this Section 3.05, the Depositor or the
Certificate Registrar may require the payment of a sum sufficient to cover any
tax or other governmental charge that may be imposed in relation thereto and any
other expenses (including the fees and expenses of the Trustee, the Depositor or
the Certificate Registrar) connected therewith.  Any replacement Certificate
issued pursuant to this Section 3.05 shall constitute complete and indefeasible
evidence of ownership in the applicable Trust Fund, as if originally issued,
whether or not the lost, stolen or destroyed Certificate shall be found at any
time.
 
If after the delivery of such new Certificate, a protected purchaser of the
original Certificate in lieu of which such new Certificate was issued presents
for payment such original Certificate, the Depositor, the Certificate Registrar
and the Trustee or any agent shall be entitled to recover such new Certificate
from the Person to whom it was delivered or any Person taking therefrom, except
a protected purchaser, and shall be entitled to recover upon the security or
indemnity provided therefor to the extent of any loss, damage, cost or expenses
incurred by the Depositor, the Certificate Registrar, the Trustee or any agent
in connection therewith.
 
Section 3.06    Persons Deemed Owners. 
 
Subject to the provisions of Section 3.09 with respect to Book-Entry
Certificates, the Depositor, the Trustee, the Certificate Registrar, the Paying
Agent and any agent of any of them shall treat the Person in whose name any
Certificate is registered upon the books of the Certificate Registrar as the
owner of such Certificate for the purpose of receiving distributions pursuant to
Sections 5.01 and 5.02 and for all other purposes whatsoever, and none of the
Depositor, the Trustee, the Certificate Registrar, the Paying Agent or any agent
of any of them shall be affected by notice to the contrary.
 
Section 3.07    Temporary Certificates. 
 
(a)           Pending the preparation of definitive Certificates, upon the order
of the Depositor, the Trustee shall execute and the Authenticating Agent shall
authenticate and deliver temporary Certificates that are printed, lithographed,
typewritten, mimeographed or otherwise produced, in any authorized denomination,
substantially of the tenor of the definitive Certificates in lieu of which they
are issued and with such variations as the authorized officers executing such
Certificates may determine, as evidenced by their execution of such
Certificates.
 
(b)           If temporary Certificates are issued, the Depositor will cause
definitive Certificates to be prepared without unreasonable delay.  After the
preparation of definitive Certificates, the temporary Certificates shall be
exchangeable for definitive Certificates upon surrender of the temporary
Certificates at the office or agency of the Certificate Registrar without charge
to the Holder.  Upon surrender for cancellation of any one or more temporary
Certificates, the Trustee shall execute and the Authenticating Agent shall
authenticate and deliver in exchange therefor a like aggregate Certificate
Principal Amount of definitive Certificates of the same Class in the authorized
denominations.  Until so exchanged, the temporary Certificates shall in all
respects be entitled to the same benefits under this Agreement as definitive
Certificates of the same Class.

 
39

--------------------------------------------------------------------------------

 


Section 3.08    Appointment of Paying Agent. 
 
The Trustee may appoint a Paying Agent (which may be the Trustee) for the
purpose of making distributions to the Certificateholders hereunder.  The
Trustee hereby appoints itself as the initial Paying Agent.  The Trustee shall
cause any Paying Agent, other than itself, to execute and deliver to the Trustee
an instrument in which such Paying Agent shall agree with the Trustee that such
Paying Agent will hold all sums held by it for the payment to the
Certificateholders in an Eligible Account (which shall be the Distribution
Account) in trust for the benefit of the Certificateholders entitled thereto
until such sums shall be paid to the Certificateholders.  All funds remitted by
the Trustee to any such Paying Agent for the purpose of making distributions
shall be paid to the Certificateholders on each Distribution Date and any
amounts not so paid shall be returned on such Distribution Date to the Trustee. 
Any Paying Agent shall be either a bank or trust company or otherwise authorized
under law to exercise corporate trust powers.
 
Section 3.09    Book-Entry Certificates. 
 
(a)          Each Class of Book-Entry Certificates, upon original issuance,
shall be issued in the form of one or more typewritten Certificates representing
the Book-Entry Certificates.  The Book-Entry Certificates shall initially be
registered on the Certificate Register in the name of the nominee of the
Clearing Agency, and no Certificate Owner will receive a definitive certificate
representing such Certificate Owner’s interest in the Book-Entry Certificates,
except as provided in Section 3.09(c).  Unless Definitive Certificates have been
issued to Certificate Owners of Book-Entry Certificates pursuant to Section
3.09(c):
 
(i)           the provisions of this Section 3.09 shall be in full force and
effect;
 
(ii)          the Certificate Registrar, the Paying Agent and the Trustee shall
deal with the Clearing Agency for all purposes (including the making of
distributions on the Book-Entry Certificates) as the authorized representatives
of the Certificate Owners and the Clearing Agency and shall be responsible for
crediting the amount of such distributions to the accounts of such Persons
entitled thereto, in accordance with the Clearing Agency’s normal procedures;
 
(iii)         to the extent that the provisions of this Section 3.09 conflict
with any other provisions of this Agreement, the provisions of this Section 3.09
shall control; and
 
(iv)         the rights of Certificate Owners shall be exercised only through
the Clearing Agency and the Clearing Agency Participants and shall be limited to
those established by law and agreements between such Certificate Owners and the
Clearing Agency and/or the Clearing Agency Participants.  Unless and until
Definitive Certificates are issued pursuant to Section 3.09(c), the initial
Clearing Agency will make book-entry transfers among the Clearing Agency
Participants and receive and transmit distributions of principal of and interest
on the Book-Entry Certificates to such Clearing Agency Participants.
 
(b)          Whenever notice or other communication to the Certificateholders is
required under this Agreement, unless and until Definitive Certificates shall
have been issued to Certificate Owners pursuant to Section 3.09(c), the Trustee
shall give all such notices and communications specified herein to be given to
Holders of the Book-Entry Certificates to the Clearing Agency.

 
40

--------------------------------------------------------------------------------

 

(c)           If (i) (A) the Clearing Agency or the Depositor advises the Paying
Agent in writing that the Clearing Agency is no longer willing or able to
discharge properly its responsibilities with respect to the Book-Entry
Certificates, and (B) the Depositor is unable to locate a qualified successor
satisfactory to the Depositor and the Paying Agent or (ii) after the occurrence
of an Event of Default, Certificate Owners representing beneficial interests
aggregating not less than 50% of the Class Principal Amount of a Class of
Book-Entry Certificates advise the Paying Agent and the Clearing Agency through
the Clearing Agency Participants in writing that the continuation of a
book-entry system through the Clearing Agency is no longer in the best interests
of the Certificate Owners of a Class of Book-Entry Certificates (each such
event, a “Book-Entry Termination”), the Certificate Registrar shall notify the
Clearing Agency to effect notification to all Certificate Owners, through the
Clearing Agency, of the occurrence of any such event and of the availability of
Definitive Certificates to Certificate Owners.  Upon surrender to the
Certificate Registrar of the Book-Entry Certificates by the Clearing Agency,
accompanied by registration instructions from the Clearing Agency for
registration, the Certificate Registrar shall issue the Definitive
Certificates.  None of the Depositor, the Certificate Registrar or the Trustee
shall be liable for any delay in delivery of such instructions and may
conclusively rely on, and shall be protected in relying on, such
instructions.  Upon the issuance of Definitive Certificates all references
herein to obligations imposed upon or to be performed by the Clearing Agency
shall be deemed to be imposed upon and performed by the Certificate Registrar,
to the extent applicable, with respect to such Definitive Certificates and the
Certificate Registrar shall recognize the holders of the Definitive Certificates
as Certificateholders hereunder.  


ARTICLE IV
 
ADMINISTRATION OF THE TRUST FUND
 
Section 4.01    Custodial Accounts; Distribution Account. 
 
(a)          On or prior to the Closing Date, the Servicer will be required to
establish and maintain one or more Custodial Accounts, as provided in the
Servicing Agreement, into which all Scheduled Payments and unscheduled payments
with respect to the Mortgage Loans, net of any deductions or reimbursements
permitted under the Servicing Agreement, shall be deposited.  The Servicing
Agreement requires the Servicer to remit to the Trustee, for deposit into the
Distribution Account, all amounts so required to be deposited into such account
in accordance with the terms of the Servicing Agreement.
 
(b)          The Trustee, shall establish and maintain an Eligible Account
entitled “Distribution Account of Wells Fargo Bank, N.A., as Trustee for the
benefit of Sequoia Mortgage Trust 2010-H1 Holders of Mortgage Pass-Through
Certificates.”  The Trustee shall, promptly upon receipt from the Servicer on
each Servicer Remittance Date, deposit into the Distribution Account and retain
on deposit until the related Distribution Date the following amounts:
 
(i)          the aggregate of collections with respect to the Mortgage Loans
remitted by the Servicer from the Custodial Accounts in accordance with the
Servicing Agreement; and
 
(ii)         any other amounts so required to be deposited in the Distribution
Account in the related Due Period pursuant to this Agreement.
 
(c)          In the event the Servicer has remitted in error to the Distribution
Account any amount not required to be remitted in accordance with the definition
of Available Distribution Amount, it may at any time direct the Trustee to
withdraw such amount from the Distribution Account for repayment to the Servicer
by delivery of an Officer’s Certificate of the Servicer to the Trustee which
describes the amount deposited in error.
 
(d)          On each Distribution Date and the final Distribution Date of the
Certificates in accordance with Section 7.01, the Trustee, as Paying Agent,
shall distribute the Available Distribution Amount to the Certificateholders and
any other parties entitled thereto in the amounts and priorities set forth in
Section 5.02.  The Trustee may, with the consent of the Depositor,  from time to
time withdraw from the Distribution Account and pay to itself, the Custodian or
the Servicer any amounts permitted to be paid or reimbursed to such Person from
funds in the Distribution Account pursuant to the clauses (A) and (B) of the
definition of Available Distribution Amount.

 
41

--------------------------------------------------------------------------------

 

(e)          Funds in the Distribution Account for the period from each Servicer
Remittance Date to the related Distribution Date shall, if invested, be invested
in Eligible Investments selected by the Trustee, which shall mature not later
than the Distribution Date and any such Eligible Investment shall not be sold or
disposed of prior to its maturity.  All such Eligible Investments shall be made
in the name of the Trustee in trust for the benefit of the Trustee and Holders
of the Sequoia Mortgage Trust 2010-H1 Certificates.  All income and gain
realized from any Eligible Investment in the Distribution Account shall be
compensation to the Trustee.  The Trustee shall deposit the amount of any losses
incurred in respect of any such investments out of its own funds, without any
right of reimbursement therefor, immediately as realized.
 
Section 4.02   Reports to Certificateholders. 
 
On each Distribution Date, the Trustee shall have prepared and shall make
available to each Certificateholder a written report setting forth the following
information (on the basis of Mortgage Loan level information obtained from the
Servicer) (the “Distribution Date Statement”):
 
(a)          the amount of the distributions, separately identified, with
respect to each Class of Certificates;
 
(b)          the amount of the distributions set forth in clause (a) allocable
to principal, separately identifying the aggregate amount of any Principal
Prepayments or other unscheduled recoveries of principal included in that
amount;
 
(c)          the amount of the distributions set forth in clause (a) allocable
to interest;
 
(d)          the amount of any unpaid Interest Shortfall, Net Prepayment
Interest Shortfalls and Relief Act Shortfalls with respect to each Class of
Certificates;
 
(e)          the Class Principal Amount of each Class of Certificates (other
than the Interest-Only Certificates) and the Class Notional Amount of the
Interest-Only Certificates, in each case after giving effect to the distribution
of principal on that Distribution Date;
 
(f)           the Aggregate Stated Principal Balance of the Mortgage Loans, the
Mortgage Rates (in incremental ranges) and the weighted average remaining term
of the Mortgage Loans, at the beginning and at the end of the related Prepayment
Period;
 
(g)          the aggregate Purchase Price deposited into the Distribution
Account with respect to the Mortgage Loans and, to the extent set forth in a
written notice from the Depositor, the purchase price deposited into the
Distribution Account with respect to each Mortgage Loan purchased by the
Controlling Holder pursuant to Section 2.07, which information may be presented
in a footnote;
 
(h)          the Senior Percentage and the Subordinate Percentage for the
following Distribution Date;
 
(i)           the Senior Prepayment Percentage and the Subordinate Prepayment
Percentage for the following Distribution Date;
 
(j)           the amount of the Servicing Fee paid to or retained by the
Servicer and the amount of the Trustee Fee paid to or retained by the Trustee;
 
(k)          the aggregate amount of Advances for the related Due Period;
 
(l)           the number and Stated Principal Balance of the Mortgage Loans that
were (A) Delinquent (exclusive of Mortgage Loans in foreclosure) (1) 30 to 59
days, (2) 60 to 89 days and (3) 90 or more days, (B) in foreclosure and
Delinquent (1) 30 to 59 days, (2) 60 to 89 days and (3) 90 or more days and (C)
in bankruptcy as of the close of business on the last day of the calendar month
preceding that Distribution Date;

 
42

--------------------------------------------------------------------------------

 


(m)         the amount of cash flow received for such Distribution Date, and the
sources thereof;
 
(n)          for any Mortgage Loan as to which the related Mortgaged Property
was an REO Property during the preceding calendar month, the principal balance
of such Mortgage Loan as of the close of business on the last day of the related
Due Period;
 
(o)          the aggregate number and principal balance of any REO Properties as
of the close of business on the last day of the preceding Due Period;
 
(p)          the amount of Realized Losses incurred during the preceding
calendar month;
 
(q)          the cumulative amount of Realized Losses incurred since the Closing
Date;
 
(r)           the Realized Losses, if any, allocated to each Class of
Certificates on that Distribution Date;
 
(s)          the Certificate Interest Rate for each Class of Certificates for
that Distribution Date;
 
(t)           any Servicing Modifications with respect to any Mortgage Loan
during the related Due Period;
 
(u)          the applicable Record Date, Accrual Period and calculation date for
each Class of Certificates and such Distribution Date;
 
(v)          the amount on deposit in the Distribution Account as of such
Distribution Date (after giving effect to distributions on such date) and as of
the prior Distribution Date;


(w)         the nature of any material breach of a representation and warranty
relating to the characteristics of the Mortgage Loans or any transaction
covenants;


(x)           the amount of Advances and Servicing Advances reimbursed during
the related Due Period;


(y)          the amount of any Subsequent Recoveries; and


(z)           the amount of any fees, charges and costs paid or reimbursed to
the Trustee and the Custodian from the Distribution Account pursuant to this
Agreement or the Custodial Agreement.
 
On each Distribution Date, the Trustee shall provide Bloomberg Financial
Markets, L.P. (“Bloomberg”) CUSIP level factors for each Class of Offered
Certificates as of such Distribution Date, using a format and media mutually
acceptable to the Trustee and Bloomberg.
 
In addition to the information listed above, such Distribution Date Statement
shall also include such other information as is required by Form 10-D,
including, but not limited to, the information required by Item 1121 (§229.1121)
of Regulation AB.
 
The Trustee shall make such reports, any Form 10-K's and Form 10-D's relating to
the Certificates filed under the Exchange Act and such other loan level
information as the Depositor and the Trustee shall agree available each month
via the Trustee’s website at http://www.ctslink.com.  Assistance in using the
website may be obtained by calling the Trustee’s customer service desk at
1-866-846-4526.  Certificateholders and other parties that are unable to use the
website are entitled to have a paper copy mailed to them via first class mail by
contacting the Trustee and indicating such.  In preparing or furnishing the
foregoing information to the Certificateholders, the Trustee shall be entitled
to rely conclusively on the accuracy of the information or data regarding the
Mortgage Loans and the related REO Properties that has been provided to the
Trustee by the Servicer, and the Trustee shall not be obligated to verify,
recompute, reconcile or recalculate any such information or data.

 
43

--------------------------------------------------------------------------------

 
 
Upon request, within a reasonable period of time after the end of each calendar
year, the Trustee shall cause to be furnished to each Person who at any time
during the calendar year was a Certificateholder, a statement containing the
information listed above aggregated for such calendar year or applicable portion
thereof during which such Person was a Certificateholder.  Such obligation of
the Trustee shall be deemed to have been satisfied to the extent that
substantially comparable information shall be provided by the Trustee pursuant
to any requirements of the Code as from time to time in effect.
 
Upon the reasonable advance written request of any Certificateholder that is a
savings and loan, bank or insurance company, the Trustee shall provide, or cause
to be provided (or, to the extent that such information or documentation is not
required to be provided by the Servicer under the Servicing Agreement, shall use
reasonable efforts to obtain such information and documentation from the
Servicer, and provide) to such Certificateholders such reports and access to
information and documentation regarding the Mortgage Loans as such
Certificateholders may reasonably deem necessary to comply with applicable
regulations of the Office of Thrift Supervision or its successor or other
regulatory authorities with respect to an investment in the Certificates;
provided, however, that (i) such Certificateholders shall pay in advance for the
Trustee’s actual expenses incurred in providing such reports and access and such
expenses shall not be paid by the Trust Fund and (ii) the Trustee shall provide
such information and documentation only to the extent that the Trustee would not
be in violation of any applicable privacy laws.
 
ARTICLE V
 
DISTRIBUTIONS TO HOLDERS OF CERTIFICATES
 
Section 5.01    Distributions Generally. 
 
(a)           Subject to Section 7.01 respecting the final distribution on the
Certificates, on each Distribution Date the Paying Agent on behalf of the
Trustee shall make distributions in accordance with this Article V. Such
distributions shall be made by check mailed to each Certificateholder’s address
as it appears on the Certificate Register of the Certificate Registrar or, upon
written request made to the Trustee at least five Business Days prior to the
related Record Date by any Certificateholder owning an aggregate initial
Certificate Principal Amount of at least $1,000,000, or in the case of any Class
of Interest-Only Certificates or Residual Certificate, a Percentage Interest of
not less than 100%, by wire transfer in immediately available funds to an
account specified in the request and at the expense of such Certificateholder;
provided, however, that the final distribution in respect of any Certificate
shall be made only upon presentation and surrender of such Certificate at the
Certificate Registrar’s Corporate Trust Office; provided, further, that the
foregoing provisions shall not apply to any Class of Certificates as long as
such Certificate remains a Book-Entry Certificate in which case all payments
made shall be made through the Clearing Agency and its Clearing Agency
Participants. Wire transfers will be made at the expense of the Holder
requesting such wire transfer by deducting a wire transfer fee from the related
distribution. Notwithstanding such final payment of principal of any of the
Certificates, each Certificate will remain outstanding until the termination of
each REMIC and the payment in full of all other amounts due with respect to the
Certificates and at such time such final payment in retirement of any
Certificate will be made only upon presentation and surrender of such
Certificate at the Certificate Registrar’s Corporate Trust Office. If any
payment required to be made on the Certificates is to be made on a day that is
not a Business Day, then such payment will be made on the next succeeding
Business Day.
 
(b)           All distributions or allocations made with respect to the
Certificateholders within each Class on each Distribution Date shall be
allocated among the outstanding Certificates in such Class equally in proportion
to their respective initial Class Principal Amounts or initial Class Notional
Amounts (or Percentage Interests).

 
44

--------------------------------------------------------------------------------

 


Section 5.02    Distributions from the Distribution Account.
 
(a)          Subject to Sections 5.02(b) and (c), on each Distribution Date, the
Available Distribution Amount, to the extent received by the Trustee, shall be
withdrawn by the Trustee from funds in the Distribution Account and allocated
among the Classes of Senior Certificates and Subordinate Certificates in the
following order of priority:
 
(i)           To the payment of the Interest Distribution Amount and any
outstanding Interest Shortfalls on the Class A-1, Class R and Class LT-R
Certificates, pro rata, based on the amount of interest to which each such Class
is entitled and then to the Class A-IO Certificates, the Interest Distribution
Amount for such date and Class and any outstanding Interest Shortfalls for such
date and Class;
 
(ii)          Sequentially to the Class LT-R Certificates, the Class R
Certificates and the Class A-1 Certificates, in that order, the Senior Principal
Distribution Amount, until their respective Class Principal Amounts have been
reduced to zero;
  
(iii)         to the Class B-1 Certificates, the Interest Distribution Amount
and any outstanding Interest Shortfalls, in each case, for such Class on such
date;
 
(iv)         to the Class B-1 Certificates, such Class’ Subordinate Class
Percentage of the aggregate Subordinate Principal Distribution Amount, until its
Class Principal Amount has been reduced to zero;
 
(v)          to the Class B-2 Certificates, the Interest Distribution Amount and
any outstanding Interest Shortfalls, in each case, for such Class on such date;
 
(vi)         to the Class B-2 Certificates, such Class’ Subordinate Class
Percentage of the aggregate Subordinate Principal Distribution Amount, until its
Class Principal Amount has been reduced to zero;
 
(vii)        to the Class B-3 Certificates, the Interest Distribution Amount and
any outstanding Interest Shortfalls, in each case, for such Class on such date;
 
(viii)       to the Class B-3 Certificates, such Class’ Subordinate Class
Percentage of the aggregate Subordinate Principal Distribution Amount, until its
Class Principal Amount has been reduced to zero;
 
(ix)          to the Class B-4 Certificates, the Interest Distribution Amount
and any outstanding Interest Shortfalls, in each case, for such Class on such
date;
 
(x)           to the Class B-4 Certificates, such Class’ Subordinate Class
Percentage of the aggregate Subordinate Principal Distribution Amount, until its
Class Principal Amount has been reduced to zero; and
 
(xi)          To the Class LT-R Certificates and the Class R Certificates, any
remaining amount of the Available Distribution Amount allocated as provided in
Section 5.02(d).
  
(b)          On each Distribution Date on and after the Credit Support Depletion
Date, the Available Distribution Amount shall be distributed to the remaining
Senior Certificates, first, to pay the Interest Distribution Amount and any
accrued but unpaid Interest Shortfalls and second, to pay principal on a pro
rata basis (on the basis of their Class Principal Amounts), to the remaining
Senior Certificates (other than the Interest-Only Certificates).

 
45

--------------------------------------------------------------------------------

 

(c)           Notwithstanding the priority and allocation set forth in Section
5.02(a), if with respect to any Class of Subordinate Certificates other than the
Class B-1 Certificates on any Distribution Date the sum of the Class
Subordination Percentages of such Class and of all other Classes of Subordinate
Certificates which have a higher numerical Class designation than such Class is
less than the Original Applicable Credit Support Percentage for such Class, no
distribution of principal shall be made to any such Classes.  The Subordinate
Principal Distribution Amount shall be allocated among the Classes of
Subordinate Certificates having lower numerical Class designations than such
Class, pro rata, based on the Class Principal Amounts of the respective Classes
immediately prior to such Distribution Date and shall be distributed in the
sequential order provided in Section 5.02(a) above.
 
(d)           Amounts distributed to the Residual Certificates pursuant to
Section 5.02(a)(xi) on any Distribution Date shall be allocated among the REMIC
residual interests represented thereby such that each such interest is allocated
the excess of funds available to the related REMIC over required distributions
to the regular interests in such REMIC on such Distribution Date; provided,
however, that the Class LT-R Certificate shall be entitled to any amounts
representing net gain resulting from the sale of any REO Properties or other
Liquidation Proceeds due to the Residual Certificates with respect to the
Mortgage Loans.
 
(e)           For purposes of distributions of interest in Section 5.02(a) such
distributions to a Class of Certificates on any Distribution Date shall be made
first, in respect of Current Interest; and second, in respect of Interest
Shortfalls.


(f)           Amounts distributed to the Certificates (other than the Class LT-R
Certificate) pursuant to this Section shall be deemed to have first been
distributed from the Lower Tier REMIC to the Upper Tier REMIC in respect of the
Lower Tier REMIC regular interests in accord with the distribution provisions
for the Lower Tier REMIC set forth in the Preliminary Statement.
 
Section 5.03    Allocation of Losses.
 
(a)           On or prior to each Distribution Date, the Trustee shall calculate
the aggregate Realized Losses for such Distribution Date based on the
information with respect to losses as reported to it by the Servicer.
 
(b)           On each Distribution Date, the Trustee shall allocate the
principal portion of Realized Losses as follows:
 
first, to the Classes of Subordinate Certificates in reverse order of their
respective numerical Class designations (beginning with the Class B-4
Certificates and ending with the Class B-1 Certificates) until the Class
Principal Amount of each such Class is reduced to zero; and
 
second, to each Class of Senior Certificates (other than the Interest-Only
Certificates) (allocated among the Senior Certificates on a pro rata basis), in
each case, until the Class Principal Amount of such Class of Senior Certificates
is reduced to zero.
 
(c)           On each Distribution Date, the Class Principal Amount of the Class
of Subordinate Certificates then outstanding with the highest numerical Class
designation shall be reduced on each Distribution Date by the Certificate
Writedown Amount and if no Subordinate Certificates are then outstanding the
Class Principal Amount of the Class A-1 Certificates shall be reduced by the
Certificate Writedown Amount.
 
(d)           Any allocation of a loss pursuant to this section to a Class of
Certificates shall be achieved by reducing the Class Principal Amount thereof by
the amount of such loss.
 
(e)           Subsequent Recoveries in respect of the Mortgage Loans shall be
distributed to the Certificates still outstanding, in accordance with Section
5.02, and the Class Principal Amount of each Class of Certificates then
outstanding that has been reduced due to application of a Realized Loss will be
increased, in order of seniority, by the amount of such Subsequent Recovery.

 
46

--------------------------------------------------------------------------------

 


(f)           Realized Losses and the amount of any Certificate Writedown Amount
allocated by this Section to a Class of Certificates shall be allocated to the
corresponding Lower Tier REMIC Interest and shall reduce the Class Principal
Amount of such Lower Tier REMIC Interest to the same extent that the Class
Principal Amount of such Class of Certificates is reduced pursuant to the
provisions of this Section.  Subsequent Recoveries distributed to a Class of
Certificates pursuant to the provisions of subsection 5.03(e) shall be deemed to
have been distributed to the corresponding  Lower Tier REMIC Interest.  To the
extent that the Class Principal Amount of any Class of Certificates has been
increased on account of Subsequent Recoveries pursuant to the provisions of
subsection 5.03(e), the principal balance of the corresponding Lower Tier REMIC
Interest shall be increased by the same amount.


(g)  Any Class of Certificates whose Class Principal Amount has been reduced to
zero due to the allocation of Realized Losses will nonetheless remain
outstanding under this Agreement and will continue to be entitled to receive
Subsequent Recoveries until the termination of the Trust Fund; provided,
however, that any such Class of Certificates will not have any voting rights
with respect to matters under this Agreement requiring or permitting actions to
be taken by any Certificateholders.


Section 5.04  Servicer Obligations.


In the event of any inconsistency between this Agreement and the Servicing
Agreement with respect to obligations of the Servicer, the provisions of the
Servicing Agreement shall govern such obligations.


ARTICLE VI
 
CONCERNING THE TRUSTEE; EVENTS OF DEFAULT
 
Section 6.01    Duties of Trustee. 
 
(a)           The Trustee, except during the continuance of an Event of Default
undertakes to perform such duties and only such duties as are specifically set
forth in this Agreement.  Any permissive right of the Trustee provided for in
this Agreement shall not be construed as a duty of the Trustee. If an Event of
Default has occurred and has not otherwise been cured or waived, the Trustee
shall exercise such of the rights and powers vested in it by this Agreement and
use the same degree of care and skill in their exercise as a prudent Person
would exercise or use under the circumstances in the conduct of such Person’s
own affairs.
 
(b)           The Trustee, upon receipt of all resolutions, certificates,
statements, opinions, reports, documents, orders or other instruments furnished
to the Trustee which are specifically required to be furnished pursuant to any
provision of this Agreement, shall examine them to determine whether they are in
the form required by this Agreement; provided, however, that the Trustee shall
not be responsible for the accuracy or content of any such resolution,
certificate, statement, opinion, report, document, order or other instrument
furnished to the Trustee pursuant to this Agreement, the Custodial Agreement,
the Servicing Agreement or the Mortgage Loan Purchase and Sale Agreement and
shall not be required to recalculate or verify any numerical information
furnished to the Trustee pursuant any such agreements.  Subject to the
immediately preceding sentence, if any such resolution, certificate, statement,
opinion, report, document, order or other instrument is found not to conform to
the form required by this Agreement in a material manner the Trustee shall take
such action as it deems appropriate to cause the instrument to be corrected, and
if the instrument is not corrected to the Trustee’s satisfaction, the Trustee
will provide notice thereof to the Certificateholders and take such further
action as directed by the Certificateholders pursuant to Sections 6.02(iv) and
6.02(vi).

 
47

--------------------------------------------------------------------------------

 


(c)          The Trustee shall not have any liability arising out of or in
connection with this Agreement, except for its negligence or willful
misconduct.   No provision of this Agreement shall be construed to relieve the
Trustee from liability for its own negligent action, its own negligent failure
to act or its own willful misconduct; provided, however, that:
 
(i)           The Trustee shall not be personally liable with respect to any
action taken, suffered or omitted to be taken by it in good faith in accordance
with the direction of Holders of Certificates as provided in Section 6.18
hereof;
 
(ii)          For all purposes under this Agreement, the Trustee shall not be
deemed to have notice of any Event of Default (other than resulting from a
failure by the Servicer to furnish information to the Trustee or payment on a
Servicer Remittance Date when required to do so) unless a Responsible Officer of
the Trustee has actual knowledge thereof or unless written notice of any event
which is in fact such a default is received by the Trustee at the Corporate
Trust Office of the Trustee, and such notice references the Holders of the
Certificates and this Agreement;
 
(iii)          No provision of this Agreement shall require the Trustee
(regardless of the capacity in which it is acting) to expend or risk its own
funds or otherwise incur any financial liability in the performance of any of
its duties hereunder, or in the exercise of any of its rights or powers, if it
shall have reasonable grounds for believing that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it; and
 
(iv)         The Trustee shall not be responsible for any act or omission of the
Depositor, the Seller, the Servicer, the Custodian or the Controlling Holder.
 
(d)          The Trustee shall have no duty hereunder with respect to any
complaint, claim, demand, notice or other document it may receive or which may
be alleged to have been delivered to or served upon it by the parties as a
consequence of the assignment of any Mortgage Loan hereunder; provided, however,
that the Trustee shall promptly remit to the Servicer upon receipt any such
complaint, claim, demand, notice or other document (i) which is delivered to the
Corporate Trust Office of the Trustee, (ii) of which a Responsible Officer has
actual knowledge, and (iii) which contains information sufficient to permit the
Trustee to make a determination that the real property to which such document
relates is a Mortgaged Property.
 
(e)           The Trustee shall not be personally liable with respect to any
action taken, suffered or omitted to be taken by it in good faith in accordance
with the direction of the Certificateholders of any Class holding Certificates
which evidence, as to such Class, Percentage Interests aggregating not less than
25% as to the time, method and place of conducting any proceeding for any remedy
available to the Trustee or exercising any trust or power conferred upon the
Trustee under this Agreement.
 
(f)           The Trustee shall not be required to perform services under this
Agreement, or to expend or risk its own funds or otherwise incur financial
liability for the performance of any of its duties hereunder or the exercise of
any of its rights or powers if there is reasonable ground for believing that the
timely payment of its fees and expenses or the repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it, and none of the provisions contained in this Agreement shall in any event
require the Trustee to perform, or be responsible for the manner of performance
of, any of the obligations of the Servicer under the Servicing Agreement except
during such time, if any, as the Trustee shall be the successor to, and be
vested with the rights, duties, powers and privileges of, the Servicer in
accordance with the terms of the Servicing Agreement.

 
48

--------------------------------------------------------------------------------

 

(g)          Except as otherwise provided herein, the Trustee shall not have any
duty (A) to see to any recording, filing, or depositing of this Agreement or any
agreement referred to herein or any financing statement or continuation
statement evidencing a security interest, or to see to the maintenance of any
such recording or filing or depositing or to any rerecording, refiling or
redepositing of any thereof, (B) to see to any insurance, (C) to see to the
payment or discharge of any tax, assessment, or other governmental charge or any
lien or encumbrance of any kind owing with respect to, assessed or levied
against, any part of the Trust Fund other than from funds available in the
Distribution Account, or (D) to confirm or verify the contents of any reports or
certificates of the Servicer delivered to the Trustee pursuant to this Agreement
believed by the Trustee to be genuine and to have been signed or presented by
the proper party or parties.
 
(h)          The Trustee shall not be liable in its individual capacity for an
error of judgment made in good faith by a Responsible Officer or other officers
of the Trustee, unless it shall be proved that the Trustee was negligent in
ascertaining the pertinent facts.
 
(i)           Notwithstanding anything in this Agreement to the contrary, the
Trustee shall not be liable for special, indirect or consequential losses or
damages of any kind whatsoever (including, but not limited to, lost profits),
even if the Trustee has been advised of the likelihood of such loss or damage
and regardless of the form of action.


(j)           The duties and obligations of the Trustee shall be determined
solely by the express provisions of this Agreement, the Trustee shall not be
liable except for the performance of its duties and obligations as are
specifically set forth in this Agreement, no implied covenants or obligations
shall be read into this Agreement against the Trustee and, in the absence of bad
faith on the part of the Trustee, the Trustee may conclusively rely, as to the
truth of the statements and the correctness of the opinions expressed therein,
upon any certificates or opinions furnished to the Trustee that conform to the
requirements of this Agreement.
  
Section 6.02    Certain Matters Affecting the Trustee. 
 
Except as otherwise provided in Section 6.01:
 
(i)           Before taking any actions hereunder, the Trustee may request, and
may rely and shall be protected in acting or refraining from acting upon any
resolution, Officer’s Certificate, certificate of auditors or any other
certificate, statement, instrument, opinion, report, notice, request, consent,
order, approval, bond or other paper or document believed by it to be genuine
and to have been signed or presented by the proper party or parties;
 
(ii)          The Trustee may consult with counsel and any advice of its counsel
or Opinion of Counsel shall be full and complete authorization and protection in
respect of any action taken or suffered or omitted by it hereunder in good faith
and in accordance with such advice or Opinion of Counsel;
 
(iii)         The Trustee shall not be personally liable for any action taken,
suffered or omitted by it in good faith and reasonably believed by it to be
authorized or within the discretion or rights or powers conferred upon it by
this Agreement;
 
(iv)         Unless an Event of Default shall have occurred and be continuing,
the Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
report, notice, request, consent, order, approval, bond or other paper or
document (provided the same appears regular on its face), unless requested in
writing to do so by the Holders of at least a majority in Class Principal Amount
(or Percentage Interest) of each Class of Certificates or such other percentage
specified in Section 2.05 with respect to actions described in Section 2.05;
provided, however, that, if the payment within a reasonable time to the Trustee
of the costs, expenses or liabilities likely to be incurred by it in the making
of such investigation is, in the opinion of the Trustee not reasonably assured
to the Trustee by the security afforded to it by the terms of this Agreement,
the Trustee may require reasonable indemnity against such expense or liability
or payment of such estimated expenses from the Certificateholders as a condition
to proceeding.  Except as otherwise provided in Section 2.05, the reasonable
expense thereof shall be paid by the party requesting such investigation and
shall not be paid by the Trust Fund; and, provided further, that in the case of
an alleged breach of the Originator's representations and warranties, the
provisions of Section 2.05 must be satisfied.

 
49

--------------------------------------------------------------------------------

 
 
(v)          The Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents, custodians
or attorneys, which agents, custodians or attorneys shall have any and all of
the rights, powers, duties and obligations of the Trustee conferred on them by
such appointment, provided that the Trustee shall continue to be responsible for
its duties and obligations hereunder to the extent provided herein;
 
(vi)         The Trustee shall not be under any obligation to exercise any of
the trusts or powers vested in it by this Agreement or to institute, conduct or
defend any litigation hereunder or in relation hereto, in each case at the
request, order or direction of any of the Certificateholders pursuant to the
provisions of this Agreement, unless such Certificateholders shall have offered
to the Trustee security or indemnity reasonably satisfactory to the Trustee
against the costs, expenses and liabilities which may be incurred therein or
thereby;
 
(vii)        The right of the Trustee to perform any discretionary act
enumerated in this Agreement shall not be construed as a duty, and the Trustee
shall not be answerable for other than its negligence or willful misconduct in
the performance of such act;
 
(viii)       The Trustee shall not be required to give any bond or surety in
respect of the execution of the Trust Fund created hereby or the powers granted
hereunder; and
 
(ix)          The Trustee shall not have any duty to conduct any affirmative
investigation (including, but not limited to, reviewing any reports delivered to
the Trustee in connection with the review of the Trustee Mortgage Files) as to
the occurrence of any condition requiring the repurchase of any Mortgage Loan
pursuant to this Agreement, the Mortgage Loan Purchase and Sale Agreement or the
Servicing Agreement, as applicable, or the eligibility of any Mortgage Loan for
purposes of this Agreement including, without limitation, whether any mortgage
loan is a Qualified Substitute Mortgage Loan, except as set forth in Section
2.05.  In the event that the Trustee receives written direction from the
requisite percentage of Certificateholders in accordance with Section 2.05 to
make such investigation, then the Trustee shall engage a third party or Wells
Fargo Bank, N.A. to perform such investigation and report its findings, the
expense of which shall be included in the costs and expenses for which the
Trustee is entitled to be reimbursed in accordance with Section 2.05.
 
In the event the Trustee deems the nature of any action required on its part to
be unclear, the Trustee may require prior to such action that it be provided by
the Depositor with reasonable further written instructions.
 
Section 6.03    Trustee Not Liable for Certificates.
 
The Trustee makes no representations as to the validity or sufficiency of this
Agreement, the Custodial Agreement, the Servicing Agreement, the Mortgage Loan
Purchase and Sale Agreement or the Certificates (other than the certificate of
authentication on the Certificates) or of any Mortgage Loan, or related document
save that the Trustee represents that, assuming due execution and delivery by
the other parties hereto, this Agreement has been duly authorized, executed and
delivered by it and constitutes its valid and binding obligation, enforceable
against it in accordance with its terms except that such enforceability may be
subject to (A) applicable bankruptcy and insolvency laws and other similar laws
affecting the enforcement of the rights of creditors generally, and (B) general
principles of equity regardless of whether such enforcement is considered in a
proceeding in equity or at law.   The recitals contained herein and in the
Certificates (other than the signature of the Trustee, the authentication of the
Trustee on the Certificates and the acknowledgements of the Trustee contained in
Article II) shall not be taken as the statements of the Trustee and the Trustee
does not assume any responsibility for their correctness.  The Trustee shall not
be accountable for the use or application by the Depositor of any of the
Certificates or of the proceeds of such Certificates, or of funds paid to the
Depositor in consideration of the sale of the Mortgage Loans to the Trustee by
the Depositor or for the use or application of any funds deposited into the
Distribution Account or any other fund or account maintained with respect to the
Certificates.  The Trustee shall not be responsible for the legality or validity
of this Agreement or the validity, priority, perfection or sufficiency of the
security for the Certificates issued or intended to be issued hereunder.   The
Trustee shall have no responsibility for filing any financing or continuation
statement in any public office at any time or to otherwise perfect or maintain
the perfection of any security interest or lien granted to it hereunder or to
record this Agreement.

 
50

--------------------------------------------------------------------------------

 
 
Section 6.04    Trustee May Own Certificates. 
 
The Trustee and any Affiliate or agent of the Trustee in its individual or any
other capacity may become the owner or pledgee of Certificates and may transact
banking and trust business with the other parties hereto and their Affiliates
with the same rights it would have if it were not Trustee or such agent, subject
to Section 11.04.
 
Section 6.05    Eligibility Requirements for Trustee. 
 
The Trustee hereunder shall at all times (i) be an institution insured by the
FDIC, (ii) be a corporation or national banking association, organized and doing
business under the laws of any State or the United States of America, authorized
under such laws to exercise corporate trust powers, having a combined capital
and surplus of not less than $50,000,000 and subject to supervision or
examination by federal or state authority and (iii) not be an Affiliate of the
Servicer.  If such corporation or national banking association publishes reports
of condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then, for the purposes of this
Section, the combined capital and surplus of such corporation or national
banking association shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published.  In case at any
time the Trustee shall cease to be eligible in accordance with provisions of
this Section, the Trustee shall resign immediately in the manner and with the
effect specified in Section 6.06.
 
Section 6.06    Resignation and Removal of Trustee. 
 
(a)           The Trustee may at any time resign and be discharged from the
trust hereby created by giving 60 days’ written notice thereof to the
Depositor.  Upon receiving such notice of resignation, the Depositor will
promptly appoint a successor trustee by written instrument, one copy of which
instrument shall be delivered to the resigning Trustee and one copy to the
successor trustee.  If no successor trustee shall have been so appointed and
shall have accepted appointment within 30 days after the giving of such notice
of resignation, the resigning Trustee may petition any court of competent
jurisdiction for the appointment of a successor trustee.  The successor trustee
shall notify the Rating Agency and the Servicer of any change of Trustee.


(b)           If at any time any of the following events shall occur: (i) the
Trustee ceases to be eligible in accordance with the provisions of Section 6.05
and fails to resign after written request therefor by the Depositor, (ii) the
Trustee fails to perform its obligations pursuant to Section 5.02 to make
distributions to Certificateholders, which failure continues unremedied for a
period of one Business Day after the date upon which written notice of such
failure shall have been given to the Trustee by the Depositor, (iii) the Trustee
fails to provide a Back-up Certificate, Assessment of Compliance or an
Accountant’s Attestation required under Sections 6.20, 6.21 and 6.22,
respectively, by March 15 of each year in which Exchange Act reports are
required, (iv) the Trustee becomes incapable of acting, or is adjudged a
bankrupt or insolvent, or a receiver of the Trustee of its property is
appointed, or any public officer takes charge or control of the Trustee or of
its property or affairs for the purpose of rehabilitation, conservation or
liquidation, (v) a tax is imposed or threatened with respect to the Trust Fund
by any state in which the Trustee or the Trust Fund held by the Trustee is
located, or (vi) the continued use of the Trustee would result in a downgrading
of the rating by any Rating Agency of any Class of Certificates with a rating;
then, in each such case, the Depositor shall remove the Trustee and the
Depositor shall appoint a successor trustee by written instrument, one copy of
which instrument shall be delivered to the Trustee so removed, one copy to the
successor trustee and one copy to the Servicer.

 
51

--------------------------------------------------------------------------------

 
 
(c)           The Holders of more than 50% of the Class Principal Amount (or
Percentage Interest) of each Class of Certificates may at any time upon 30 days’
written notice to the Trustee and to the Depositor remove the Trustee by such
written instrument, signed by such Holders or their attorney-in-fact duly
authorized, one copy of which instrument shall be delivered to the Depositor,
one copy to the Trustee and one copy to the Servicer; the Depositor shall
thereupon appoint a successor trustee in accordance with this Section.
 
(d)           Any resignation or removal of the Trustee and appointment of a
successor trustee pursuant to any of the provisions of this Section shall become
effective upon acceptance of appointment by the successor trustee as provided in
Section 6.07.
 
Section 6.07    Successor Trustee. 
 
(a)           Any successor trustee appointed as provided in Section 6.06 shall
execute, acknowledge and deliver to the Depositor and to its predecessor trustee
an instrument accepting such appointment hereunder , and thereupon the
resignation or removal of the predecessor trustee shall become effective and
such successor trustee without any further act, deed or conveyance, shall become
fully vested with all the rights, powers, duties and obligations of its
predecessor hereunder, with like effect as if originally named as trustee
herein.  The predecessor trustee shall deliver to the successor trustee (or
assign to the Trustee its interest under the Custodial Agreement, to the extent
permitted thereunder) all Trustee Mortgage Files and documents and statements
related to each Trustee Mortgage File held by it hereunder, and shall duly
assign, transfer, deliver and pay over to the successor trustee the entire Trust
Fund, together with all necessary instruments of transfer and assignment or
other documents properly executed necessary to effect such transfer and such of
the records or copies thereof maintained by the predecessor trustee in the
administration hereof as may be requested by the successor trustee and shall
thereupon be discharged from all duties and responsibilities under this
Agreement.  In addition, the Depositor and the predecessor trustee shall execute
and deliver such other instruments and do such other things as may reasonably be
required to more fully and certainly vest and confirm in the successor trustee
all such rights, powers, duties and obligations.   The predecessor trustee shall
also deliver to the Depositor the Back-up Certificate with respect to the
portion of the calendar year in which the predecessor trustee acted as Trustee
hereunder.
 
(b)           No successor trustee shall accept appointment as provided in this
Section unless at the time of such appointment such successor trustee shall be
eligible under the provisions of Section 6.05.
 
(c)           Upon acceptance of appointment by a successor trustee, as provided
in this Section, the predecessor trustee shall mail notice of the succession of
such trustee hereunder to all Holders of Certificates at their addresses as
shown in the Certificate Register and to any Rating Agency.  The expenses of
such mailing shall be borne by the Trustee.
 
Section 6.08    Merger or Consolidation of Trustee. 
 
Any Person into which the Trustee may be merged or with which it may be
consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any Persons succeeding
to the business of the Trustee, shall be the successor to the Trustee hereunder,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto, anything herein to the contrary notwithstanding,
provided that such Person shall be eligible under the provisions of Section
6.05.

 
52

--------------------------------------------------------------------------------

 


Section 6.09    Appointment of Co-Trustee, Separate Trustee or Custodian. 


(a)          Notwithstanding any other provisions hereof, at any time, the
Trustee, the Depositor or the Certificateholders evidencing more than 50% of the
Class Principal Amount (or Percentage Interest) of every Class of
Certificates shall have the power from time to time to appoint one or more
Persons, approved by the Trustee, to act either as co-trustees jointly with the
Trustee, or as separate trustees, or as custodians, for the purpose of holding
title to, foreclosing or otherwise taking action with respect to any Mortgage
Loan outside the state where the Trustee has its principal place of business
where such separate trustee or co-trustee is necessary or advisable (or the
Trustee has been advised by the Servicer that such separate trustee or
co-trustee is necessary or advisable) under the laws of any state in which a
property securing a Mortgage Loan is located or for the purpose of otherwise
conforming to any legal requirement, restriction or condition in any state in
which a property securing a Mortgage Loan is located or in any state in which
any portion of the Trust Fund is located.  The separate Trustees, co-trustees,
or custodians so appointed shall be trustees or custodians for the benefit of
all the Certificateholders and shall have such powers, rights and remedies as
shall be specified in the instrument of appointment; provided, however, that no
such appointment shall, or shall be deemed to, constitute the appointee an agent
of the Trustee.  
 
(b)           Every separate trustee, co-trustee, and custodian shall, to the
extent permitted by law, be appointed and act subject to the following
provisions and conditions:
 
(i)            all powers, duties, obligations and rights conferred upon the
Trustee in respect of the receipt, custody and payment of moneys shall be
exercised solely by the Trustee;
 
(ii)           all other rights, powers, duties and obligations conferred or
imposed upon the Trustee shall be conferred or imposed upon and exercised or
performed by the Trustee and such separate trustee, co-trustee, or custodian
jointly, except to the extent that under any law of any jurisdiction in which
any particular act or acts are to be performed the Trustee shall be incompetent
or unqualified to perform such act or acts, in which event such rights, powers,
duties and obligations, including the holding of title to the Trust Fund or any
portion thereof in any such jurisdiction, shall be exercised and performed by
such separate trustee, co-trustee, or custodian;
 
(iii)          no trustee or custodian hereunder shall be personally liable by
reason of any act or omission of any other trustee or custodian hereunder; and
 
(iv)          the Trustee may at any time, by an instrument in writing executed
by it, with the concurrence of the Depositor, accept the resignation of or
remove any separate trustee, co-trustee or custodian, so appointed by it or
them, if such resignation or removal does not violate the other terms of this
Agreement.
 
(c)           Any notice, request or other writing given to the Trustee shall be
deemed to have been given to each of the then separate trustees and co-trustees,
as effectively as if given to each of them.  Every instrument appointing any
separate trustee, co-trustee or custodian shall refer to this Agreement and the
conditions of this Article VI.  Each separate trustee and co-trustee, upon its
acceptance of the trusts conferred, shall be vested with the estates or property
specified in its instrument of appointment, either jointly with the Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Trustee.  Every such instrument shall be filed with the Trustee and a copy given
to the Servicer.
 
(d)           Any separate trustee, co-trustee or custodian may, at any time,
constitute the Trustee, its agent or attorney-in-fact with full power and
authority, to the extent not prohibited by law, to do any lawful act under or in
respect of this Agreement on its behalf and in its name.  If any separate
trustee, co-trustee or custodian shall die, become incapable of acting, resign
or be removed, all of its estates, properties, rights, remedies and trusts shall
vest in and be exercised by the Trustee, to the extent permitted by law, without
the appointment of a new or successor trustee.

 
53

--------------------------------------------------------------------------------

 
 
(e)           No separate trustee, co-trustee or custodian hereunder shall be
required to meet the terms of eligibility as a successor trustee under Section
6.05 hereunder and no notice to the Certificateholders of the appointment shall
be required under Section 6.07 hereof.
 
(f)            The Trustee agrees to instruct the co-trustees, if any, to the
extent necessary to fulfill the Trustee’s obligations hereunder.
 
(g)           The Trust Fund shall pay the reasonable compensation of the
co-trustees (which compensation shall not reduce any compensation payable to the
Trustee.
 
Section 6.10    Authenticating Agents. 
 
(a)           The Trustee may appoint one or more Authenticating Agents which
shall be authorized to act on behalf of the Trustee in authenticating
Certificates.  The Trustee hereby appoints itself as initial Authenticating
Agent, and theTrustee accepts such appointment.  Wherever reference is made in
this Agreement to the authentication of Certificates by the Trustee or the
Trustee’s certificate of authentication, such reference shall be deemed to
include authentication on behalf of the Trustee by an Authenticating Agent and a
certificate of authentication executed on behalf of the Trustee by an
Authenticating Agent.  Each Authenticating Agent must be a national banking
association or a corporation organized and doing business under the laws of the
United States of America or of any state, having a combined capital and surplus
of at least $15,000,000, authorized under such laws to do a trust business and
subject to supervision or examination by federal or state authorities.
 
(b)           Any Person into which any Authenticating Agent may be merged or
converted or with which it may be consolidated, or any Person resulting from any
merger, conversion or consolidation to which any Authenticating Agent shall be a
party, or any Person succeeding to the corporate agency business of any
Authenticating Agent, shall continue to be the Authenticating Agent without the
execution or filing of any paper or any further act on the part of the Trustee
or the Authenticating Agent.
 
(c)           Any Authenticating Agent may at any time resign by giving at least
30 days’ advance written notice of resignation to the Trustee (to the extent the
Trustee is not the Authenticating Agent) and the Depositor.  The Trustee (to the
extent the Trustee is not the Authenticating Agent) may at any time terminate
the agency of any Authenticating Agent by giving written notice of termination
to such Authenticating Agent and the Depositor.  Upon receiving a notice of
resignation or upon such a termination, or in case at any time any
Authenticating Agent shall cease to be eligible in accordance with the
provisions of this Section 6.10, the Trustee may appoint a successor
authenticating agent, shall give written notice of such appointment to the
Depositor and shall mail notice of such appointment to all Holders of
Certificates.  Any successor authenticating agent upon acceptance of its
appointment hereunder shall become vested with all the rights, powers, duties
and responsibilities of its predecessor hereunder, with like effect as if
originally named as Authenticating Agent.  No successor authenticating agent
shall be appointed unless eligible under the provisions of this Section
6.10.  No Authenticating Agent shall have responsibility or liability for any
action taken by it as such at the direction of the Trustee or in accordance with
the provisions of this Agreement.

 
54

--------------------------------------------------------------------------------

 

Section 6.11    Indemnification of the Trustee. 
 
Subject to the limitations described in clause (B) of  the definition of
Available Distribution Amount, Wells Fargo Bank, N.A., both in its individual
capacity and in its capacities as Trustee and Certificate Registrar hereunder,
and each of its directors, officers, employees and agents shall be indemnified
and held harmless by, and entitled to reimbursement from, the Trust Fund for any
claim, loss, liability, damage, cost or expense, including without limitation
any reasonable legal fees and expenses and any extraordinary or unanticipated
expense, incurred or expended (without negligence or willful misconduct on its
or their part) in connection with, (a) investigating, preparing for, defending
itself or themselves against, or prosecuting for itself or themselves or for the
sake of the Trust Fund any legal proceeding, whether pending or threatened, that
is related directly or indirectly in any way to the Trust Fund, this Agreement,
the Servicing Agreement, the Mortgage Loan Purchase and Sale Agreement, the
Mortgage Loans or other assets of the Trust Fund, or  the Certificates
(including without limitation the initial offering, any secondary trading and
any transfer and exchange of the Certificates), (b) the acceptance or
administration of the trusts created hereunder, (c) the performance or exercise
or the lack of performance or exercise of any or all of its or their powers,
duties, rights, responsibilities, or privileges hereunder, including without
limitation (i) complying with any new or updated laws or regulations directly
related to the Trustee's performance of its obligations under this Agreement and
(ii) addressing any bankruptcy in any way related to or affecting this
Agreement, the Servicing Agreement, the Mortgage Loan Purchase and Sale
Agreement or any party to such agreements, including, as applicable, all costs
incurred in connection with the use of default specialists within or outside
Wells Fargo Bank, N.A. (in the case of Wells Fargo Bank, N.A. personnel, such
costs to be calculated using standard market rates).


In connection with any claim as to which indemnification is to be sought
hereunder:


(i)            the Trustee shall give the Depositor written notice thereof
promptly after the Trustee shall have knowledge thereof;
 
(ii)           while maintaining control over its own defense, the Trustee shall
cooperate and consult fully with the Depositor in preparing such defense; and
 
(iii)          notwithstanding anything to the contrary in this Section 6.11,
the Trust Fund shall not be liable for settlement of any such claim by the
Trustee entered into without the prior consent of the Depositor, which consent
shall not be unreasonably withheld.
 
The indemnification obligations set forth in this Section shall survive the
discharge of this Agreement and the termination or resignation of the Trustee
and Certificate Registrar.


Section 6.12    Fees and Expenses of the Trustee and Custodian. 
 
(a)           As compensation for its services hereunder, the Trustee shall be
entitled to receive the Trustee Fee from amounts on deposit in the Distribution
Account prior to payments to Certificateholders pursuant to Section 5.02.  The
Trustee shall pay its own costs and expenses incurred in performing its duties
hereunder and shall not be entitled to any other payment or reimbursement from
the Trust Fund except as specifically provided in this Agreement.  If the
Trustee is entitled to payment or reimbursement from the Trust Fund pursuant to
this Agreement, the Trustee may withdraw such amounts from amounts on deposit in
the Distribution Account, subject to the limitation in clause (B) of the
definition of Available Distribution Amount.  At the request of the Depositor,
the Trustee shall provide to the Depositor documentation evidencing its
incurrence of expenses or fees as to which it is entitled to be paid from the
Trust Fund.


(b)           The Trustee shall  pay, from its own funds without any right of
reimbursement from the Trust Fund,  the fees and expenses of the Custodian as
specified in the Custodial Agreement, and if the Custodial Agreement is
terminated the Trustee shall pay such fees and expenses of any successor
Custodian.
 
Section 6.13    Collection of Monies. 
 
Except as otherwise expressly provided in this Agreement, the Trustee may demand
payment or delivery of, and shall receive and collect, all money and other
property payable to or receivable by the it pursuant to this Agreement.  The
Trustee shall hold all such money and property received by it as part of the
Trust Fund and shall distribute it as provided in this Agreement.

 
55

--------------------------------------------------------------------------------

 
 
Section 6.14    Events of Default; Trustee To Act; Appointment of Successor. 
 
(a)           If an Event of Default (other than an Event of Default described
in clause (a) of Section 14.01 of the Servicing Agreement) shall occur, then, in
each and every case, subject to applicable law, so long as any such Event of
Default shall not have been remedied within any period of time as prescribed
under the Servicing Agreement, the Trustee may, and if so directed in writing by
Certificateholders evidencing either (i) more than 50% of the Class Principal
Amount (or Class Notional Amount) of each Class of Certificates, or (ii) 50% of
the aggregate Class Principal Amount of the Subordinate Certificates, shall
terminate all of the rights and obligations of the Servicer under the Servicing
Agreement; provided, however, that in the case of the preceding clause (ii), the
Trustee shall provide written notice to all of the Certificateholders within two
Business Days of receiving such direction and shall not terminate the Servicer
if, within 30 days of sending such written notice, the Trustee has received
contrary instructions from Certificateholders evidencing more than 50% of the
Aggregate Voting Interests of the Certificateholders.  


If an Event of Default described in clause (a) of Section 14.01 of the Servicing
Agreement shall occur, then the Trustee, by notice in writing to the Servicer,
shall terminate all of the rights and obligations of the Servicer under the
Servicing Agreement, unless any waiver described under Section 6.16 shall have
been obtained.


When a Responsible Officer of the Trustee has actual knowledge of the occurrence
of an Event of Default, the Trustee shall promptly notify the Rating Agency of
the nature and extent of such Event of Default.  The Trustee shall promptly give
written notice to the Servicer of a default under the Servicing Agreement if (a)
the Servicer fails to pay any Monthly Advance owed on any Servicer Remittance
Date when due, (b) the Servicer fails to remit payments owed on any Servicer
Remittance Date or (c) the Servicer fails to deliver Mortgage Loan-level data
when due.


Upon termination of the rights and obligations of the Servicer under the
Servicing Agreement in connection with an Event of Default, the successor
servicer shall not be required to purchase or reimburse the terminated
Servicer's advance receivables under the Servicing Agreement.  For the avoidance
of doubt, to the extent that the terminated Servicer and a successor servicer
have each made advances in respect of the same Mortgage Loan, recovered amounts
shall be used to reimburse the terminated Servicer and a successor servicer in
the order that such advances were made.


(b)           On and after the time the Servicer receives a notice of
termination from the Trustee or the Trustee receives the written resignation of
the Servicer pursuant to the Servicing Agreement, the Trustee, unless another
servicer shall have been appointed, shall be the successor in all respects to
the Servicer in its capacity as such under the Servicing Agreement and the
transactions set forth or provided for therein and shall have all the rights and
powers and be subject to all the responsibilities, duties and liabilities
relating thereto and arising thereafter placed on the Servicer thereunder;
provided, however, that any failure to perform such duties or responsibilities
caused by the Servicer’s failure to provide information required by the
Servicing Agreement shall not be considered a default by the Trustee thereunder
and provided further, that it is understood and agreed by the parties hereto
that there will be a period of transition (not to exceed 90 days) before the
actual servicing functions of the Servicer can be fully transferred to a
successor servicer (including the Trustee).  In addition, the Trustee shall have
no responsibility for any act or omission of the Servicer other than any act or
omission performed by the Trustee if it assumes the obligations of the Servicer
as a successor Servicer.  The Trustee shall have no liability relating to the
representations and warranties of the Servicer set forth in Sections 6.01 or
6.02 of the Servicing Agreement.  In the Trustee’s capacity as  successor
servicer, the Trustee shall have the same limitations on liability granted to
the Servicer under the Servicing Agreement.  

 
56

--------------------------------------------------------------------------------

 


(c)           Notwithstanding the above, the Trustee may, if it shall be
unwilling to continue to so act, or shall, if it is unable to so act, petition a
court of competent jurisdiction to appoint, or appoint on its own behalf any
established housing and home finance institution servicer, master servicer,
servicing or mortgage servicing institution having a net worth of not less than
$15,000,000, is a Fannie Mae or Freddie Mac-approved servicer and meeting such
other standards for a successor servicer as are set forth in this Agreement and
the Servicing Agreement, as the successor to such Servicer in the assumption of
all of the responsibilities, duties or liabilities of a servicer, like the
Servicer.  Any entity designated by the Trustee as a successor servicer may be
an Affiliate of the Trustee; provided, however, that, unless such Affiliate
meets the net worth requirements and other standards set forth herein for a
successor servicer, the Trustee, in its individual capacity shall agree, at the
time of such designation, to be and remain liable to the Trust Fund for such
Affiliate’s actions and omissions in performing its duties under the Servicing
Agreement.  


The Trustee and such successor shall take such actions, consistent with this
Agreement and the Servicing Agreement, as shall be necessary to effectuate any
such succession and may make other arrangements with respect to the servicing to
be conducted under the Servicing Agreement which are not inconsistent herewith
or therewith.  Neither the Trustee nor any other successor servicer shall be
deemed to be in default hereunder or under the Servicing Agreement by reason of
any failure to make, or any delay in making, any distribution hereunder or
thereunder or any portion thereof caused by (i) the failure of the Servicer to
deliver, or any delay in delivering, cash, documents or records to it, (ii) the
failure of the Servicer to cooperate as required by the Servicing Agreement,
(iii) the failure of the Servicer to deliver the Mortgage Loan data to the
Trustee as required by the Servicing Agreement or (iv) restrictions imposed by
any regulatory authority having jurisdiction over the Servicer.  No successor
servicer shall be deemed to be in default hereunder or under the Servicing
Agreement by reason of any failure to make, or any delay in making, any
distribution thereunder or any portion thereof caused by (i) the failure of the
Trustee to deliver, or any delay in delivering cash, documents or records to it
related to such distribution, or (ii) the failure of Trustee to cooperate as
required by this Agreement and the Servicing Agreement.


(d)           In connection with such appointment and assumption of a successor
servicer, the Trustee may make such arrangements for the compensation of such
successor out of payments on Mortgage Loans as it and such successor shall
agree.  The Trustee shall have the right to agree to compensation of a successor
servicer in excess of that permitted to the Servicer under the Servicing
Agreement if such increase is necessary or advisable to engage a successor
servicer.  Notwithstanding anything herein to the contrary, in no event shall
the Trustee be liable for any Servicing Fee or for any differential in the
amount of the Servicing Fee paid and the amount necessary to induce any
successor servicer to act as successor servicer under the Servicing Agreement
and the transactions set forth or provided for therein.  The Trustee may amend
the Servicing Agreement to effect this change to the Servicing Fee without the
consent of the Certificateholders. 


(e)           To the extent that the costs and expenses incurred by the Trustee
in connection with any alleged or actual default by a Servicer, the termination
of a Servicer, any appointment of a successor servicer and/or any transfer and
assumption of servicing by the Trustee or any successor servicer with respect to
the Servicing Agreement (including, without limitation, (i) all legal costs and
expenses and all due diligence costs and expenses associated with the
investigation of any alleged or actual default by the Servicer, the evaluation
of the potential termination and/or the actual termination of the Servicer and
the appointment of a successor servicer and (ii) all Servicing Transfer Costs)
are not fully and timely reimbursed by the terminated Servicer, then (a) the
successor Servicer shall deduct such amounts from any amounts that it otherwise
would have paid to the predecessor Servicer in reimbursement of outstanding
Advances and Servicing Advances, and the successor Servicer shall reimburse
itself and the Trustee for any unreimbursed costs and expenses, and (b) if the
Trustee is not required to be reimbursed by the Servicer pursuant to the
Servicing Agreement or if such costs and expenses are not satisfied pursuant to
clause (a) within 90 days, then the Trustee and successor servicer shall be
entitled to reimbursement of such costs and expenses from the Distribution
Account, subject to the limitations described in clause (B) of the definition of
Available Distribution Amount.


In addition, any information about the Mortgage Loans acquired or obtained by
Wells Fargo Bank, N.A. in its capacity as Certificate Registrar under this
Agreement or as Custodian under the Custodial Agreement shall not be
attributable to the Trustee unless communication of that information to the
Trustee is an express duty of such person under this Agreement or the Custodial
Agreement.

 
57

--------------------------------------------------------------------------------

 


Section 6.15    Additional Remedies of Trustee Upon Event of Default. 
 
During the continuance of any Event of Default, so long as such Event of Default
shall not have been remedied, the Trustee shall have the right, in its own name
and as trustee of the Trust Fund, to take all actions now or hereafter existing
at law, in equity or by statute to enforce its rights and remedies and to
protect the interests, and enforce the rights and remedies, of the
Certificateholders (including the institution and prosecution of all judicial,
administrative and other proceedings and the filings of proofs of claim and debt
in connection therewith).  Except as otherwise expressly provided in this
Agreement or the Servicing Agreement, no remedy provided for by this Agreement
or the Servicing Agreement shall be exclusive of any other remedy, and each and
every remedy shall be cumulative and in addition to any other remedy, and no
delay or omission to exercise any right or remedy shall impair any such right or
remedy or shall be deemed to be a waiver of any Event of Default. 
 
Section 6.16     Waiver of Defaults. 
 
More than 50% of the Aggregate Voting Interests of the Certificateholders may
waive any default or Event of Default by the Servicer in the performance of its
obligations under the Servicing Agreement, except that a default in the making
of any Advances or Servicing Advances pursuant to the Servicing Agreement or any
required deposit to the Distribution Account that would result in a failure of
the Paying Agent to make any required payment of principal of or interest on the
Certificates may only be waived with the consent of 100% of the affected
Certificateholders.  Upon any such waiver of a past default, such default shall
cease to exist, and any Event of Default arising therefrom shall be deemed to
have been remedied for every purpose of this Agreement and the Servicing
Agreement.  No such waiver shall extend to any subsequent or other default or
impair any right consequent thereon except to the extent expressly so waived. 
 
Section 6.17   Notification to Holders. 
 
Upon termination of the Servicer or appointment of a successor to the Servicer
pursuant to the Servicing Agreement, the Trustee shall promptly mail notice
thereof by first class mail to the Certificateholders at their respective
addresses appearing on the Certificate Register.  The Trustee shall also, within
45 days after the date when a Responsible Officer of the Trustee has actual
knowledge of the occurrence of any Event of Default, give written notice thereof
to the Certificateholders, unless such Event of Default shall have been cured or
waived prior to the issuance of such notice and within such 45-day period.
  
Section 6.18   Directions by Certificateholders and Duties of Trustee During
Event of Default. 
 
Subject to the provisions of Section 8.01 hereof, during the continuance of any
Event of Default, Holders of Certificates evidencing not less than 25% of the
Class Principal Amount (or Percentage Interest) of each Class of Certificates
affected thereby may direct the time, method and place of conducting any
proceeding for any remedy available to the Trustee, or exercising any trust or
power conferred upon the Trustee, under this Agreement or the Servicing
Agreement; provided, however, that the Trustee shall be under no obligation to
pursue any such remedy, or to exercise any of the trusts or powers vested in it
by this Agreement or the Servicing Agreement (including, without limitation, (i)
the conducting or defending of any administrative action or litigation hereunder
or thereunder or in relation hereto or thereto and (ii) the terminating of the
Servicer or any successor servicer from its rights and duties as Servicer under
the Servicing Agreement) at the request, order or direction of any of the
Certificateholders, unless such Certificateholders shall have offered to the
Trustee reasonable security or indemnity against the cost, expenses and
liabilities which may be incurred therein or thereby; and, provided further,
that, subject to the provisions of Section 8.01, the Trustee shall have the
right to decline to follow any such direction if the Trustee, in accordance with
an Opinion of Counsel, determines that the action or proceeding so directed may
not lawfully be taken or if the Trustee in good faith determines that the action
or proceeding so directed would involve it in personal liability for which it is
not indemnified to its satisfaction or be unjustly prejudicial to the
non-assenting Certificateholders. 

 
58

--------------------------------------------------------------------------------

 
 
Section 6.19    Preparation of Tax Returns and Other Reports.
 
(a)           The Trustee shall prepare or cause to be prepared on behalf of the
Trust Fund, based upon information calculated in accordance with this Agreement
pursuant to instructions given by the Depositor, and the Trustee shall file
federal tax returns, all in accordance with Article IX hereof.  If the Trustee
is notified in writing that a state tax return or other return is required,
then, at the sole expense of the Trust Fund, the Trustee shall prepare and file
such state income tax returns and such other returns as may be required by
applicable law relating to the Trust Fund, and, if required by state law, and
shall file any other documents to the extent required by applicable state tax
law (to the extent such documents are in the Trustee’s possession).  The Trustee
shall forward copies to the Depositor of all such returns and Form 1099
supplemental tax information and such other information within the control of
the Trustee as the Depositor may reasonably request in writing, and shall
distribute to each Certificateholder such forms and furnish such information
within the control of the Trustee as are required by the Code and the REMIC
Provisions to be furnished to them, and will prepare and distribute to
Certificateholders Form 1099 (supplemental tax information) (or otherwise
furnish information within the control of the Trustee) to the extent required by
applicable law.  
 
(b)           The Trustee shall prepare and file with the Internal Revenue
Service (“IRS”), on behalf of the Trust Fund and each REMIC created hereunder,
an application for an employer identification number on IRS Form SS-4 or by any
other acceptable method.  The Trustee shall also file a Form 8811 as
required.  The Trustee, upon receipt from the IRS of the Notice of Taxpayer
Identification Number Assigned, shall upon request promptly forward a copy of
such notice to the Depositor.  The Trustee shall furnish any other information
that is required by the Code and regulations thereunder to be made available to
the Certificateholders.  
 
Section 6.20    Reporting to the Commission.
 
Each of Form 10-D and Form 10-K requires the registrant to indicate (by checking
“yes” or “no”) that it “(1) has filed all reports required to be filed by
Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for
such shorter period that the registrant was required to file such reports), and
(2) has been subject to such filing requirements for the past 90 days.”  The
Depositor hereby represents to the Trustee that the Depositor has filed all such
required reports during the preceding 12 months and that it has been subject to
such filing requirement for the past 90 days.  The Depositor shall notify the
Trustee in writing, no later than the fifth calendar day after the related
Distribution Date with respect to the filing of a report on Form 10-D and no
later than March 15th with respect to the filing of a report on Form 10-K, if
the answer to the questions should be “no.”  The Trustee shall be entitled to
rely on such representations in preparing and/or filing any such report.
 
(a)           Reports Filed on Form 10-D.
 
(i)            Within 15 days after each Distribution Date (subject to permitted
extensions under the Exchange Act), the Trustee shall prepare and file on behalf
of the Trust Fund any Form 10-D required by the Exchange Act, in form and
substance as required by the Exchange Act.  The Trustee shall file each Form
10-D with a copy of the related Distribution Date Statement attached
thereto.  Any disclosure in addition to the Distribution Date Statement that is
required to be included on Form 10-D (“Additional Form 10-D Disclosure”) shall
be reported by the parties set forth on Exhibit L hereto to the Depositor and
the Trustee and reviewed and approved or disapproved by the Depositor pursuant
to the following paragraph and the Trustee will have no duty or liability for
any failure hereunder to determine or prepare any Additional Form 10-D
Disclosure, except as set forth in the next paragraph.

 
59

--------------------------------------------------------------------------------

 
 
(ii)           As set forth on Exhibit L hereto, within 5 calendar days after
the related Distribution Date, (i) the parties set forth thereon shall be
required to provide to the Trustee (at cts.sec.notifications@wellsfargo.com,
with a copy by facsimile to 443-367-3307) and the Depositor, to the extent known
by a responsible officer thereof, in EDGAR-compatible form, or in such other
form as otherwise agreed upon by the Trustee and such party, the form and
substance of any Additional Form 10-D Disclosure, if applicable together with an
additional disclosure notification in the form of Exhibit I hereto (an
“Additional Disclosure Notification”) and (ii) the Depositor will approve, as to
form and substance, or disapprove, as the case may be, the inclusion of the
Additional Form 10-D Disclosure on Form 10-D.  The Depositor will be responsible
for any reasonable fees and expenses assessed or incurred by the Trustee in
connection with including any Additional Form 10-D Disclosure on Form 10-D
pursuant to this paragraph.


(iii)          After preparing the Form 10-D, the Trustee shall forward
electronically a copy of the Form 10-D to the Depositor for review.  The Trustee
will provide a copy of the Form 10-D to the Depositor by the 11th calendar day
after the related Distribution Date. On the 12th calendar day after the related
Distribution Date, the Depositor will provide any changes or approval to the
Trustee (which may be furnished electronically).  In the absence of receipt of
any written changes or approval, the Trustee shall be entitled to assume that
such Form 10-D is in final form and the Trustee may proceed with the filing of
the Form 10-D.  No later than the 13th calendar day after the related
Distribution Date, a duly authorized representative of the Depositor shall sign
the Form 10-D and return an electronic or fax copy of such signed Form 10-D
(with an original executed hard copy to follow by overnight mail) to the
Trustee.  If a Form 10-D cannot be filed on time or if a previously filed Form
10-D needs to be amended, the Trustee will follow the procedures set forth in
subsection (d)(ii) of this Section 6.20.  Promptly (but no later than 1 Business
Day) after filing with the Commission, the Trustee will make available on its
internet website a final executed copy of each Form 10-D prepared and filed by
the Trustee.  Each party to this Agreement acknowledges that the performance by
the Trustee of its duties under this Section 6.20(a) related to the timely
preparation, execution and filing of Form 10-D is contingent upon such parties
strictly observing all applicable deadlines in the performance of their
duties.  The Trustee shall not have any liability for any loss, expense, damage
or claim arising out of or with respect to any failure to properly prepare,
execute and/or timely file such Form 10-D, where such failure results from the
Trustee’s inability or failure to obtain or receive, on a timely basis, any
information from any other party needed to prepare, arrange for execution or
file such Form 10-D, not resulting from its own negligence, bad faith or willful
misconduct.


(b)           Reports Filed on Form 10-K.
 
(i)            On or prior to the 90th day after the end of each fiscal year of
the Trust Fund or such earlier date as may be required by the Exchange Act (the
“10-K Filing Deadline”) (it being understood that the fiscal year for the Trust
Fund ends on December 31st of each year), commencing in March 2011, the Trustee
shall prepare and file on behalf of the Trust Fund any Form 10-K required by the
Exchange Act, in form and substance as required by the Exchange Act.  Each such
Form 10-K shall include the following items, in each case to the extent they
have been delivered to the Trustee within the applicable time frames set forth
in this Agreement, the Custodial Agreement and the Servicing Agreement, (i) the
Servicer Compliance Statement for the Servicer and each Additional Servicer as
described in the Servicing Agreement and the Trustee as required under this
Agreement, (ii)(A) the Assessment of Compliance with servicing criteria for the
Trustee, the Servicer, the Custodian, each Servicing Function Participant and
any Servicing Function Participant engaged by such parties (each, a “Reporting
Servicer”), as described in the Servicing Agreement, the Custodial Agreement and
this Agreement and (B) if any Reporting Servicer’s Assessment of Compliance
identifies any material instance of noncompliance, disclosure identifying such
instance of noncompliance, or if any Reporting Servicer’s Assessment of
Compliance is not included as an exhibit to such Form 10-K, disclosure that such
report is not included and an explanation why such report is not included,
(iii)(A) the Accountant’s Attestation for each Reporting Servicer, as described
in the Servicing Agreement, the Custodial Agreement and this Agreement, and (B)
if any Accountant’s Attestation identifies any material instance of
noncompliance, disclosure identifying such instance of noncompliance, or if any
such Accountant’s Attestation is not included as an exhibit to such Form 10-K,
disclosure that such report is not included and an explanation why such report
is not included, and (iv) the certification required under Rule 13a-14(d) and
15d-14(d) under the Exchange Act executed by the Depositor (provided, however,
that the Trustee, at its discretion, may omit from the Form 10-K any annual
compliance statement, Assessment of Compliance or Accountant’s Attestation that
is not required to be filed with such Form 10-K pursuant to Regulation AB). Any
disclosure or information in addition to (i) through (iv) above that is required
to be included on Form 10-K (“Additional Form 10-K Disclosure”) shall be
reported by the parties set forth on Exhibit M hereto to the Depositor and the
Trustee and reviewed and approved or disapproved by the Depositor pursuant to
the following paragraph and the Trustee will have no duty or liability for any
failure hereunder to determine or prepare any Additional Form 10-K Disclosure,
except as set forth in the next paragraph.

 
60

--------------------------------------------------------------------------------

 
 
(ii)           As set forth on Exhibit M hereto, no later than March 15
following each fiscal year that the Trust Fund is subject to the Exchange Act
reporting requirements, commencing in March 2011, (i) the parties set forth on
Exhibit M shall be required to provide to the Trustee (at
cts.sec.notifications@wellsfargo.com with a copy by facsimile to 443-367-3307)
and the Depositor, to the extent known by a responsible officer thereof, a
notice in the form of Exhibit I hereto, along with, in EDGAR-compatible form, or
in such other form as otherwise agreed upon by the Trustee and such party, the
form and substance of any Additional Form 10-K Disclosure, if applicable,
together with any applicable  Additional Disclosure Notification and (ii) the
Depositor will approve, as to form and substance, or disapprove, as the case may
be, the inclusion of the Additional Form 10-K Disclosure or information in the
Additional Disclosure Notification on Form 10-K.  The Depositor will be
responsible for any reasonable fees and expenses assessed or incurred by the
Trustee in connection with including any Additional Form 10-K Disclosure or
information from the Additional Disclosure Notification in  Form 10-K pursuant
to this paragraph.


(iii)          After preparing the Form 10-K, the Trustee shall forward
electronically a copy of the Form 10-K to the Depositor for review. Within three
(3) business days of receipt, but in no event later than March 25, the Depositor
shall notify the Trustee in writing (which may be furnished electronically) of
any changes to or approval of such Form 10-K.  In the absence of any written
changes or approval, the Trustee shall be entitled to assume that such Form 10-K
is in final form.  No later than the close of business on the 4th Business Day
prior to the 10-K Filing Deadline, a senior officer in charge of securitization
of the Depositor shall sign the Form 10-K and related certifications required
under the Exchange Act and return an electronic or fax copy of such
documents  (with an original executed hard copy to follow by overnight mail) to
the Trustee.  If a Form 10-K cannot be filed on time or if a previously filed
Form 10-K needs to be amended, the Trustee will follow the procedures set forth
in Section 6.20(d).  Promptly (but no later than 1 Business Day) after filing
with the Commission, the Trustee will make available on its internet website a
final executed copy of each Form 10-K prepared and filed by the Trustee.  The
parties to this Agreement acknowledge that the performance by the Trustee of its
duties under this Section 6.20(b) related to the timely preparation and filing
of Form 10-K is contingent upon such parties (and the Custodian, the Servicer
and any Additional Servicer or Servicing Function Participant) strictly
observing all applicable deadlines in the performance of their duties.  The
Trustee shall not have any liability for any loss, expense, damage or claim
arising out of or with respect to any failure to properly prepare and/or timely
file such Form 10-K, where such failure results from the Trustee’s inability or
failure to obtain or receive, on a timely basis, any information from any other
party needed to prepare, arrange for execution or file such Form 10-K, not
resulting from its own negligence, bad faith or willful misconduct.


(c)           Reports Filed on Form 8-K.
 
(i)            Within four (4) Business Days after the occurrence of an event
requiring disclosure on Form 8-K (each such event, a “Reportable Event”), and if
requested by the Depositor, the Trustee shall prepare and file on behalf of the
Trust Fund any Form 8-K, as required by the Exchange Act, provided that the
Depositor shall file the initial Form 8-K in connection with the issuance of the
Certificates.  Any disclosure or information related to a Reportable Event or
that is otherwise required to be included on Form 8-K (“Form 8-K Disclosure
Information”) shall be reported by the parties set forth on Exhibit N hereto to
the Depositor and the Trustee and reviewed and approved or disapproved by the
Depositor pursuant to the following paragraph and the Trustee will have no duty
or liability for any failure hereunder to determine or prepare any Form 8-K
Disclosure Information or any Form 8-K, except as set forth in the next
paragraph.

 
61

--------------------------------------------------------------------------------

 


(ii)           As set forth on Exhibit N hereto, for so long as the Trust Fund
is subject to the Exchange Act reporting requirements, no later than the end of
business (New York City time) on the 2nd Business Day after the occurrence of a
Reportable Event (i) the parties to this transaction shall be required to
provide to the Trustee (at cts.sec.notifications@wellsfargo.com with a copy by
facsimile to 443-367-3307) and the Depositor, to the extent known by a
responsible officer thereof, a notice in the form of Exhibit I attached hereto,
along with, in EDGAR-compatible form, or in such other form as otherwise agreed
upon by the Trustee and such party, the form and substance of any Form 8-K
Disclosure Information, if applicable, together with an Additional Disclosure
Notification and (ii) the Depositor will approve, as to form and substance, or
disapprove, as the case may be, the inclusion of the Form 8-K Disclosure
Information.  The Depositor will be responsible for any reasonable fees and
expenses assessed or incurred by the Trustee in connection with including any
Form 8-K Disclosure Information on Form 8-K pursuant to this paragraph.  The
Trustee has no duty under this Agreement to monitor or enforce the performance
by the parties listed in Exhibit N of their duties under this paragraph and will
not solicit or procure from such parties any Form 8-K Disclosure Notification.
 
(iii)          After preparing the Form 8-K, the Trustee shall forward
electronically a copy of the Form 8-K to the Depositor for review.  Promptly,
but no later than the close of business on the 3rd Business Day after the
Reportable Event, the Depositor shall notify the Trustee in writing (which may
be furnished electronically) of any changes to or approval of such Form 8-K.  In
the absence of receipt of any written changes or approval, the Trustee shall be
entitled to assume that such Form 8-K is in final form and the Trustee may
proceed with the execution and filing of the Form 8-K.  No later than noon (New
York City time) on the 4th Business Day after the Reportable Event, a duly
authorized officer of the Depositor shall sign the Form 8-K and return an
electronic or fax copy of such signed Form 8-K (with an original executed hard
copy to follow by overnight mail) to the Trustee.  If a Form 8-K cannot be filed
on time or if a previously filed Form 8-K needs to be amended, the Trustee will
follow the procedures set forth in Section 6.20(d).  Promptly (but no later than
1 Business Day) after filing with the Commission, the Trustee will make
available on its internet website a final executed copy of each Form 8-K
prepared and filed by the Trustee.  The parties to this Agreement acknowledge
that the performance by the Trustee of its duties under this Section 6.20(c)
related to the timely preparation and filing of Form 8-K is contingent upon such
parties strictly observing all applicable deadlines in the performance of their
duties.  The Trustee shall not have any liability for any loss, expense, damage
or claim arising out of or with respect to any failure to properly prepare
and/or timely file such Form 8-K, where such failure results from the Trustee’s
inability or failure to obtain or receive, on a timely basis, any information
from any other party needed to prepare, arrange for execution or file such Form
8-K, not resulting from its own negligence, bad faith or willful misconduct.


(d)           Delisting; Amendments; Late Filings.
 
(i)            On or prior to January 30, 2011, unless otherwise directed by the
Depositor, the Trustee shall, in accordance with industry standards, prepare and
file a Form 15 Suspension Notification with respect to the Trust Fund under the
Exchange Act (a “Form 15”).  Subsequent to the filing of a Form 15, if the
Depositor determines that the Trust Fund has once again become subject to the
Exchange Act reporting requirements, then it shall promptly notify the Trustee,
and the Trustee shall recommence preparing and filing required Exchange Act
reports.  Prior to January 30 of the following calendar year, the Trustee shall,
if directed to do so by the Depositor, in accordance with industry standards,
prepare and file a Form 15.

 
62

--------------------------------------------------------------------------------

 

In connection with any direct offering of Certificates by the Depositor, in an
offering registered with the Commission, subsequent to the filing of a Form 15
pursuant to the preceding paragraph: (i) the Depositor shall notify the Trustee
in writing not less than 10 days prior to the date on which such offering will
be made; (ii) the Depositor shall cause to be prepared and filed the initial
current report on Form 8-K required to be filed in connection with such
offering; (iii) the Trustee, as directed by the Depositor, shall file a report
on Form 10-D for the Distribution Date following the month in which such
offering occurs and, thereafter, any reports on forms 8-K, 10-K and 10-D in
respect of the Trust Fund as and to the extent required under the Exchange Act,
as set forth in this Section (other than the report referred to in clause (ii)
above); (iv) the Depositor shall be responsible for notifying the other parties
to the transaction of such offering and that the obligations of such parties to
provide information in connection with the Depositor’s  Exchange Act reporting
requirements have been reinstated; and (v) the Depositor shall be responsible
for all reasonable fees and expenses incurred by the Trustee in connection with
such offering, including its review and approval of any offering document and
any amendment to any transaction document made in connection with such offering.


In the event that the Depositor directs the Trustee to resume preparing and
filing Exchange Act reports after a Form 15 has been filed with the Commission,
the Trustee shall be entitled to receive additional compensation for such
services from the Trust Fund, not to exceed $30,000 per year, for any additional
year for which Exchange Act reporting is required to be done by the Trustee.


(ii)           In the event that the Trustee is unable to timely file with the
Commission all or any required portion of any Form 8-K, 10-D or 10-K required to
be filed by this Agreement because required disclosure information was either
not delivered to it or delivered to it after the delivery deadlines set forth in
this Agreement or for any other reason, the Trustee will promptly, but no later
than within one Business Day, notify electronically the Depositor.  In the case
of Form 10-D and 10-K, the parties to this Agreement will cooperate to prepare
and file a Form 12b-25 and a 10-D/A or 10-K/A, as applicable, pursuant to Rule
12b-25 of the Exchange Act.  In the case of Form 8-K, the Trustee will, upon
receipt of all required Form 8-K Disclosure Information and upon the approval
and direction of the Depositor, include such disclosure information on the next
Form 10-D.  In the event that any previously filed Form 8-K, 10-D or 10-K needs
to be amended to include additional disclosure in connection with any additional
Form 10-D disclosure (other than for the purpose of restating any Distribution
Date Statement), additional Form 10-K or Form 8-K disclosure information, the
Trustee will electronically notify the Depositor and the affected parties and
the Trustee shall prepare and file, and such parties will cooperate in the
preparation and filing of any necessary Form 8-K/A, 10-D/A or 10-K/A.  Any Form
15, Form 12b-25 or any amendment to Form 8-K, 10-D or 10-K shall be signed by a
senior officer in charge of securitization of the Depositor.  The parties to
this Agreement acknowledge that the performance by the Trustee of its duties
under this Section 6.20(d) related to the timely preparation and filing of Form
15, a Form 12b-25 or any amendment to Form 8-K, 10-D or 10-K is contingent upon
each such party performing its duties under this Section.  The Trustee shall not
have any liability for any loss, expense, damage or claim arising out of or with
respect to any failure to properly prepare and/or timely file any such Form 15,
Form 12b-25 or any amendments to Forms 8-K, 10-D or 10-K, where such failure
results from the Trustee’s inability or failure to obtain or receive, on a
timely basis, any information from any other party needed to prepare, arrange
for execution or file such Form 15, Form 12b-25 or any amendments to Forms 8-K,
10-D or 10-K, not resulting from its own negligence, bad faith or willful
misconduct.
 
Notwithstanding anything to the contrary herein, the Trustee shall not file any
Form 8-K, Form 10-D or Form 10-K as to which it has received from the Depositor
a notice to the effect that, upon review of the proposed filing, the Depositor
does not approve of such filing.


(e)           Sarbanes-Oxley Certification Back-up.


In connection with the annual certification to be delivered by the Depositor
pursuant to Rules 13a-14d and 15d-14(d) of the Exchange Act, the Trustee shall
provide, and the Trustee shall cause any Servicing Function Participant engaged
by it to provide, to the Depositor, by March 15 following each year in which the
Trust Fund is subject to the reporting requirements of the Exchange Act and
otherwise within a reasonable period of time upon request, a certification
(each, a “Back-Up Certification”), in the form attached hereto as Exhibit J,
upon which the Depositor and its officers, directors and Affiliates can
reasonably rely.  In the event the Trustee or any Servicing Function Participant
engaged by the Trustee is terminated or resigns pursuant to the terms of this
Agreement, such party shall provide a Back-Up Certification to the Depositor
pursuant to this Section 6.20(e) with respect to the period of time it was
subject to this Agreement.

 
63

--------------------------------------------------------------------------------

 
  
Section 6.21    Annual Assessments of Compliance.
 
(a)           On or before March 1 of each calendar year, commencing in March
2011, the Trustee shall furnish or otherwise make available, and the Trustee
shall cause any Servicing Function Participant engaged by it to furnish or
otherwise make available, at its own expense, to the Depositor, a report on an
assessment of compliance with the Relevant Servicing Criteria (an “Assessment of
Compliance”) that contains (A) a statement by such party of its responsibility
for assessing compliance with the Relevant Servicing Criteria, (B) a statement
that such party used the Relevant Servicing Criteria to assess compliance with
the Relevant Servicing Criteria, (C) such party’s Assessment of Compliance with
the Relevant Servicing Criteria as of and for the fiscal year covered by the
Form 10-K required to be filed pursuant to Section 6.20(b), including, if there
has been any material instance of noncompliance with the Relevant Servicing
Criteria, a discussion of each such failure and the nature and status thereof,
and (D) a statement that a registered public accounting firm has issued an
Accountant’s Attestation on such party’s Assessment of Compliance with the
Relevant Servicing Criteria as of and for such period.
 
(b)           Promptly after receipt of each Assessment of Compliance delivered
pursuant to this Agreement and the Servicing Agreement, (i) the Depositor shall
review each such report and, if applicable, consult with the Trustee, the
Servicer, the Custodian and any Servicing Function Participant engaged by such
parties as to the nature of any material instance of noncompliance with the
Relevant Servicing Criteria by each such party, and (ii) the Trustee shall
confirm that the Assessments of Compliance, taken individually, address the
Relevant Servicing Criteria for each party as set forth on Exhibit K in respect
of the Trustee or Attachment 2 to the Servicing Agreement in respect of the
Servicer and notify the Depositor of any exceptions.  None of such parties will
be required to deliver any such assessments until March 30 in any given year so
long as it has received written confirmation from the Depositor that a Form 10-K
is not required to be filed in respect of the Trust Fund for the preceding
calendar year.
 
(c)           The Depositor shall enforce any obligation of the Servicer and the
Custodian, to the extent set forth in the Servicing Agreement or the Custodial
Agreement, as applicable, to deliver to the Trustee an Assessment of Compliance
within the time frame set forth in, and in such form and substance as may be
required pursuant to, the Servicing Agreement or the Custodial Agreement, as
applicable.  


(d)           The Trustee's obligation to provide assessments of compliance and
attestations under this Section 6.21 and Section 6.22 shall terminate upon the
filing of a Form 15 suspension notice on behalf of the Trust Fund, but shall
become effective after such a filing if the Trust is required to continue to
file reports under the Exchange Act as contemplated in Section 6.20(d)(i).
 
Section 6.22    Accountant’s Attestation.
 
(a)           On or before March 1 of each calendar year, commencing in 2011,
the Trustee, at its own expense, shall cause, and the Trustee shall cause any
Servicing Function Participant engaged by it to cause, each at its own expense,
a registered public accounting firm (which may also render other services to the
Trustee, the Servicer or such other Servicing Function Participants, as the case
may be) and that is a member of the American Institute of Certified Public
Accountants to furnish a report (the “Accountant’s Attestation”) to the
Depositor, to the effect that (i) it has obtained a representation regarding
certain matters from the management of such party, which includes an assertion
that such party has complied with the Relevant Servicing Criteria, and (ii) on
the basis of an examination conducted by such firm in accordance with standards
for attestation engagements issued or adopted by the PCAOB, it is expressing an
opinion as to whether such party’s compliance with the Relevant Servicing
Criteria was fairly stated in all material respects, or it cannot express an
overall opinion regarding such party’s Assessment of Compliance with the
Relevant Servicing Criteria.  In the event that an overall opinion cannot be
expressed, such registered public accounting firm shall state in such report why
it was unable to express such an opinion.  Such report must be available for
general use and not contain restricted use language.

 
64

--------------------------------------------------------------------------------

 


(b)           Promptly after receipt of each Accountant’s Attestations from the
Servicer, the Trustee, the Custodian or any Servicing Function Participant
engaged by such parties, (i) the Depositor shall review the report and, if
applicable, consult with such parties as to the nature of any defaults by such
parties, in the fulfillment of any of each such party’s obligations hereunder or
under any other applicable agreement, and (ii) the Trustee shall confirm that
each Assessment of Compliance is coupled with an Accountant’s Attestation
meeting the requirements of this Section and notify the Depositor of any
exceptions.
 
(c)           The Depositor shall enforce any obligation of the Servicer and the
Custodian, to the extent set forth in the Servicing Agreement and the Custodial
Agreement, as applicable, to deliver to the Trustee an attestation as may be
required pursuant to the Servicing Agreement or the Custodial Agreement, as
applicable.  
 
Section 6.23.    Intention of the Parties and Interpretation; Indemnification.
 
Each of the parties acknowledges and agrees that the purpose of Sections 6.20
and 6.21 of this Agreement is to facilitate compliance by the Depositor with the
provisions of Regulation AB promulgated by the Commission under the Exchange Act
(17 C.F.R. §§ 229.1100 - 229.1123), as such may be amended from time to time and
subject to such clarification and interpretive advice as may be issued by the
staff of the Commission from time to time.  Therefore, each of the parties
agrees that (a) the obligations of the parties hereunder shall be interpreted in
such a manner as to accomplish that purpose, (b) the parties’ obligations
hereunder will be supplemented and modified as necessary to be consistent with
any such amendments, interpretive advice or guidance, convention or consensus
among active participants in the asset-backed securities markets, advice of
counsel, or otherwise in respect of the requirements of Regulation AB, (c) the
Trustee shall comply with the reasonable requests made by the Depositor for
delivery of such additional or different information as the Depositor may
determine in good faith is necessary to comply with the provisions of Regulation
AB, which information is available to the Trustee without unreasonable effort or
expense and within such timeframe as may be reasonably requested, and (d) no
amendment of this Agreement shall be required to effect any such changes in the
parties’ obligations as are necessary to accommodate evolving interpretations of
the provisions of Regulation AB.
 
The Trustee and any Servicing Function Participant engaged by the Trustee shall
indemnify and hold harmless the Depositor and its Affiliates and each of their
directors, officers, employees, agents, and affiliates from and against any and
all claims, losses, damages, penalties, fines, forfeitures, reasonable legal
fees and related costs, judgments and other costs and expenses arising out of or
based upon (a) any breach by such party of any of its obligations hereunder,
including particularly its obligations to provide any Assessment of Compliance
or Accountant’s Attestation required under Sections 6.21 and 6.22, respectively,
or any information, data or materials required to be included in any Exchange
Act report or (b) any material misstatement or material omission in any
Assessment of Compliance, Accountant’s Attestation delivered by it or by any
Servicing Function Participation engaged by it pursuant to this Agreement or any
Additional Form 10-D Disclosure, Additional Form 10-K Disclosure or Form 8-K
Disclosure concerning the Trustee.  If the indemnification provided for herein
is unavailable or insufficient to hold harmless the Depositor or its Affiliates,
as the case may be, then each such party agrees that it shall contribute to the
amount paid or payable by the Depositor and its Affiliates, as applicable, as a
result of any claims, losses, damages or liabilities incurred by such party, in
such proportion as is appropriate to reflect the relative fault of the
indemnified party on the one hand and the indemnifying party on the other.  This
indemnification shall survive the termination of this Agreement or the
termination of any party to this Agreement.

 
65

--------------------------------------------------------------------------------

 

Section 6.24.    Inability to Perform or Bankruptcy of Deal Party.
 
(a)           If  the Servicer, Depositor or Seller or any other party with
obligations, responsibilities or duties related to this transaction (for the
purposes of this section only, a "Deal Party") ceases to exist, is judicially
dissolved, files for bankruptcy (either voluntarily or involuntarily), becomes
subject to the appointment of a trustee, conservator, receiver or liquidator in
any insolvency, conservatorship or receivership, or otherwise becomes subject to
any other supervisory authority restricting its actions, or for any other reason
is unable to operate its business in the normal course and to the satisfaction
of its duties herein, any obligations or responsibilities of such Deal Party,
including but not limited to the obligation to file tax returns, indemnify other
Deal Parties or third-party beneficiaries, file UCC amendments or continuation
statements, or handle proceeds or other aspects resulting from the termination
of the Trust Fund, may be performed by the Trustee (with the exception of any
indemnification or reimbursement obligations) at the direction of more than 50%
of the Aggregate Voting Interests of the Certificateholders.  If such holders
fail to provide the Trustee with timely direction, the Trustee shall not be
obligated to act.


(b)           If a Deal Party has ceased to act or exist in a manner as
specified in (a) above, has not yet been replaced, and is subsequently required
to consent to any amendment of any Transaction Document or any action performed
pursuant to any Transaction Document, such requirement shall be automatically
waived with regards to that party.  If a Deal Party has ceased to act or exist
in a manner as specified in (a) above, has not yet been replaced, and is
subsequently required to consent to any action taken under any Transaction
Document, direct any action to be taken under any Transaction Document or
provide notice under any Transaction Document for any reason, such requirement
shall be performed by the Trustee, as applicable, pursuant to the provisions of
(a) above.


(c)           If any Deal Party that has any obligations, responsibilities or
duties to the Trust Fund under any agreement, including but not limited to
repurchase obligations, shall voluntarily or involuntarily file for bankruptcy,
the Trustee on behalf of the Holders shall protect the interest of the Trust
Fund in relation to such bankruptcy proceeding in such manner as the Trustee
deems appropriate, including but not limited to acting by and through the filing
of proofs of claims and other appropriate actions, claims or responses, in such
court as the Trustee shall determine to have jurisdiction thereof.


(d)           In the event of dissolution, bankruptcy or any other event that
results in the inability of any Deal Party to perform its obligations or
responsibilities under this Agreement, such entity shall provide the Trustee
and/or Servicer with such limited powers of attorney as may be necessary to
administer the Mortgage Loans and Trust Fund.  Such entity shall also ensure
that any and all records related to the origination and/or servicing of such
Mortgage Loans are preserved and transferred to the Trustee or Custodian.


(e)           Any costs, expenses or fees related to performing these functions
(including but not limited to fees of counsel and internal costs associated with
personnel not ordinarily engaged in the ordinary, ongoing duties of the Trustee)
shall be reimbursed from the Distribution Account pursuant to Section 6.12,
subject to the limitations in clause (B) of the definition of Available
Distribution Amount.  The Trustee may charge a reasonable and customary fee in
connection with performing, as necessitated by this Section 6.24, any
obligations, responsibilities or duties of another Deal Party under this
Agreement, and such fee shall be paid from the Distribution Account pursuant to
Section 6.12, subject to the limitations in clause (B) of the definition of
Available Distribution Amount.  If the Trustee reasonably believes that its
fees, expenses and costs relating to its actions under this Section 6.24 will
exceed the amounts provided for in the definition of Available Distribution
Amount, it shall refrain from taking any such actions unless it has received
reasonable indemnity against such amounts from the party or parties requesting
such actions.


ARTICLE VII
 
PURCHASE OF MORTGAGE LOANS AND
TERMINATION OF THE TRUST FUND
 
Section 7.01    Purchase of Mortgage Loans; Termination of Trust Fund Upon
Purchase or Liquidation of All Mortgage Loans.

 
66

--------------------------------------------------------------------------------

 

(a)           The obligations and responsibilities of the Trustee created hereby
(other than the obligation of the Trustee to make payments to the
Certificateholders as set forth in Section 7.02), shall terminate on the
earliest of (i) the final payment or other liquidation of the last Mortgage Loan
remaining in the Trust Fund and the disposition of all REO Property, (ii) the
distribution of proceeds in connection with the exercise of the Clean-up Call
pursuant to the Servicing Agreement or this Agreement and (iii) the Distribution
Date immediately following the Latest Possible Maturity Date; provided, however,
that in no event shall the Trust Fund created hereby continue beyond the
expiration of 21 years from the death of the last survivor of the descendants of
Joseph P. Kennedy, the late Ambassador of the United States to the Court of St.
James’s, living on the date hereof.  Any termination of the Trust Fund shall be
carried out in such a manner so that the termination of each REMIC included
therein shall qualify as a “qualified liquidation” under the REMIC Provisions.
 
(b)           In connection with an exercise of the Clean-up Call pursuant to
the Servicing Agreement or this Agreement, the Trustee shall cause each REMIC to
adopt a plan of complete liquidation by complying with the provisions of Section
7.03. 
 
(c)           The Depositor, the Servicer, the Trustee and the Custodian shall
be reimbursed from the Clean-up Call Price for any Advances, Servicing Advances,
accrued and unpaid Servicing Fees or other amounts with respect to the related
Mortgage Loans that are reimbursable to such parties under this Agreement, the
Servicing Agreement or the Custodial Agreement prior to distributions to any
Certificateholder.


(d)          On any date on which the Aggregate Stated Principal Balance is less
than five percent (5%) of the Aggregate Stated Principal Balance as of the
Cut-off Date, Redwood Trust, Inc. or its successor may terminate the Trust Fund
by purchasing all of the Mortgage Loans and all property acquired in respect of
any Mortgage Loan for the Clean-up Call Price.  Redwood Trust, Inc., or its
successor shall provide to the Trustee not less than thirty (30) days prior
written notice of its intent to exercise its purchase and termination right
under this Section 7.01(d) and comply with the requirements of this Article VII
to effect a "qualified liquidation" under the REMIC Provisions.  Redwood Trust,
Inc. is an express third party beneficiary of this Agreement, and shall have the
same power and ability to exercise and enforce the rights stated to be provided
to it hereunder as if it were a signatory hereto.  The Depositor and the Trustee
hereby consent to such exercise.


Section 7.02    Procedure Upon Redemption and Termination of Trust Fund. 
 
(a)           If on any Determination Date the Trustee determines that there are
no outstanding Mortgage Loans, and no other funds or assets in the Trust Fund
other than the funds in the Distribution Account, the Trustee shall promptly
send a final distribution notice to each Certificateholder.  Such notice shall
specify (A) the Distribution Date upon which final distribution on the
Certificates of all amounts required to be distributed to Certificateholders
pursuant to Section 5.02 will be made upon presentation and surrender of the
Certificates at the Certificate Registrar’s Corporate Trust Office, and (B) that
the Record Date otherwise applicable to such Distribution Date is not
applicable, distribution being made only upon presentation and surrender of the
Certificates at the office or agency of the Certificate Registrar therein
specified.  The Trustee shall give such notice to the Certificate Registrar at
the time such notice is given to Holders of the Certificates.  Upon any such
termination, the duties of the Certificate Registrar with respect to the
Certificates shall terminate.
 
Upon termination of the Trust Fund, the Trustee shall terminate the Distribution
Account and any other account or fund maintained with respect to the
Certificates, subject to the Trustee’s obligation hereunder to hold all amounts
payable to Certificateholders in trust without interest pending such payment.
 
(b)           In the event that all of the Holders do not surrender their
Certificates for cancellation within three months after the time specified in
the termination notice, the Trustee shall give a second written notice to the
remaining Certificateholders to surrender their Certificates for cancellation
and receive the final distribution with respect thereto.  If within one year
after the second notice any Certificates shall not have been surrendered for
cancellation, the Trustee may take appropriate steps to contact the remaining
Certificateholders concerning surrender of such Certificates, and the cost
thereof shall be paid out of the amounts distributable to such Holders.  If
within two years after the second notice any Certificates shall not have been
surrendered for cancellation, the Trustee shall, subject to applicable state law
relating to escheatment, hold all amounts distributable to such Holders for the
benefit of such Holders.  No interest shall accrue on any amount held by the
Trustee and not distributed to a Certificateholder due to such
Certificateholder’s failure to surrender its Certificate(s) for payment of the
final distribution thereon in accordance with this Section.

 
67

--------------------------------------------------------------------------------

 
 
(c)           Any reasonable expenses incurred by the Trustee in connection with
any redemption or termination or liquidation of the Trust Fund shall be
reimbursed from proceeds received from the liquidation of the Trust Fund.
 
Section 7.03    Additional Trust Fund Termination Requirements. 
 
(a)           Any termination of the Trust Fund in connection with the Clean-Up
Call or involving any other sale of assets of the Trust Fund prior to the final
payment or other liquidation of the last Mortgage Loan remaining in the Trust
Fund shall be effected in accordance with the following additional requirements,
unless the Trustee receives an Opinion of Counsel (at the expense of the party
exercising any right of termination), addressed to the Trustee to the effect
that the failure of the Trust Fund to comply with the requirements of this
Section 7.03 will not result in an Adverse REMIC Event:
 
(i)            Within 89 days prior to the time of the making of the final
payment on the Certificates, upon notification that a party intends to exercise
its option to cause the termination of the Trust Fund, the Trustee shall adopt a
plan of complete liquidation of the Trust Fund on behalf of each REMIC, meeting
the requirements of a qualified liquidation under the REMIC Provisions, in the
form provided by the party exercising its termination right in connection with a
Clean-up Call or by the Depositor in connection with any other termination of
the Trust Fund;
 
(ii)           Any sale of the Mortgage Loans upon the exercise of a Clean-up
Call shall be a sale for cash and shall occur at or after the time of adoption
of such a plan of complete liquidation and prior to the time of making of the
final payment on or credit to the Certificates, and upon the closing of such a
sale, the Trustee shall deliver or cause the Custodian to deliver the assets to
the purchaser thereof as instructed by the Servicer;
 
(iii)          On the date specified for final payment of the Certificates, the
Trustee shall make final distributions of principal and interest on the
Certificates in accordance with Section 5.02 and, after payment of, or provision
for any outstanding expenses, distribute or credit, or cause to be distributed
or credited, to the Holders of the Residual Certificates all cash on hand after
such final payment (other than cash retained to meet claims), and the Trust Fund
(and each REMIC) shall terminate at that time; and
 
(iv)          In no event may the final payment on or credit to the Certificates
or the final distribution or credit to the Holders of the Residual Certificates
be made after the 89th day from the date on which the plan of complete
liquidation is adopted.
 
(b)           By its acceptance of a Residual Certificate, each Holder thereof
hereby agrees to accept the plan of complete liquidation adopted by the Trustee
under this Section and to take such other action in connection therewith as may
be reasonably requested by the Servicer.

 
68

--------------------------------------------------------------------------------

 

ARTICLE VIII
 
RIGHTS OF CERTIFICATEHOLDERS
 
Section 8.01    Limitation on Rights of Holders. 
 
(a)           The death or incapacity of any Certificateholder shall not operate
to terminate this Agreement or this Trust Fund, nor entitle such
Certificateholder’s legal representatives or heirs to claim an accounting or
take any action or proceeding in any court for a partition or winding up of this
Trust Fund, nor otherwise affect the rights, obligations and liabilities of the
parties hereto or any of them.  Except as otherwise expressly provided herein,
no Certificateholder, solely by virtue of its status as a Certificateholder,
shall have any right to vote or in any manner otherwise control the Trustee or
the operation and management of the Trust Fund, or the obligations of the
parties hereto, nor shall anything herein set forth, or contained in the terms
of the Certificates, be construed so as to constitute the Certificateholders
from time to time as partners or members of an association, nor shall any
Certificateholder be under any liability to any third person by reason of any
action taken by the parties to this Agreement pursuant to any provision hereof.
 
(b)           No Certificateholder, solely by virtue of its status as
Certificateholder, shall have any right by virtue or by availing of any
provision of this Agreement to institute any suit, action or proceeding in
equity or at law upon or under or with respect to this Agreement, unless such
Holder previously shall have given to the Trustee a written notice of an Event
of Default and of the continuance thereof, as hereinbefore provided, and unless,
except as otherwise specified herein, the Holders of Certificates evidencing not
less than 25% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of Certificates of each Class affected thereby shall have
made written request upon the Trustee to institute such action, suit or
proceeding in its own name as Trustee hereunder and shall have offered to the
Trustee such reasonable indemnity as it may require against the cost, expenses
and liabilities to be incurred therein or thereby, and the Trustee, for sixty
days after its receipt of such notice, request and offer of indemnity, shall
have neglected or refused to institute any such action, suit or proceeding and
no direction inconsistent with such written request has been given such Trustee
during such sixty-day period by such Certificateholders; it being understood and
intended, and being expressly covenanted by each Certificateholder with every
other Certificateholder and the Trustee, that no one or more Holders of
Certificates shall have any right in any manner whatever by virtue or by
availing of any provision of this Agreement to affect, disturb or prejudice the
rights of the Holders of any other of such Certificates, or to obtain or seek to
obtain priority over or preference to any other such Holder, or to enforce any
right under this Agreement, except in the manner herein provided and for the
benefit of all Certificateholders.  For the protection and enforcement of the
provisions of this Section, each and every Certificateholder and the Trustee
shall be entitled to such relief as can be given either at law or in equity.
 
Section 8.02    Access to List of Holders. 
 
(a)           If the Trustee is not acting as Certificate Registrar, the
Certificate Registrar will furnish or cause to be furnished to the Trustee,
within fifteen days after receipt by the Certificate Registrar of a request by
the Trustee in writing, a list, in such form as the Trustee may reasonably
require, of the names and addresses of the Certificateholders of each Class as
of the most recent Record Date.
 
(b)           If three or more Holders or Certificate Owners (hereinafter
referred to as “Applicants”) apply in writing to the Certificate Registrar, and
such application states that the Applicants desire to communicate with other
Holders with respect to their rights under this Agreement or under the
Certificates and is accompanied by a copy of the communication which such
Applicants propose to transmit, then the Certificate Registrar shall, within
five Business Days after the receipt of such application, afford such Applicants
reasonable access during the normal business hours of the Certificate Registrar
to the most recent list of Certificateholders held by the Certificate Registrar
or shall, as an alternative, send, at the Applicants’ expense, the written
communication proffered by the Applicants to all Certificateholders at their
addresses as they appear in the Certificate Register.

 
69

--------------------------------------------------------------------------------

 
 
(c)           Every Holder or Certificate Owner, if the Holder is a Clearing
Agency, by receiving and holding a Certificate, agrees with the Depositor, the
Certificate Registrar and the Trustee that neither the Depositor, the
Certificate Registrar nor the Trustee shall be held accountable by reason of the
disclosure of any such information as to the names and addresses of the
Certificateholders hereunder, regardless of the source from which such
information was derived.


Section 8.03    Acts of Holders of Certificates. 
 
(a)           Any request, demand, authorization, direction, notice, consent,
waiver or other action provided by this Agreement to be given or taken by
Holders or Certificate Owners, if the Holder is a Clearing Agency, may be
embodied in and evidenced by one or more instruments of substantially similar
tenor signed by such Holders in person or by agent duly appointed in writing;
and, except as herein otherwise expressly provided, such action shall become
effective when such instrument or instruments are delivered to the Trustee and,
where expressly required herein, to the Servicer.  Such instrument or
instruments (as the action embodies therein and evidenced thereby) are herein
sometimes referred to as an “Act” of the Holders signing such instrument or
instruments.  Proof of execution of any such instrument or of a writing
appointing any such agents shall be sufficient for any purpose of this Agreement
and conclusive in favor of the Trustee, if made in the manner provided in this
Section.  The Trustee shall promptly notify the others of receipt of any such
instrument by it, and shall promptly forward a copy of such instrument to the
others.
 
(b)           The fact and date of the execution by any Person of any such
instrument or writing may be proved by the affidavit of a witness of such
execution or by the certificate of any notary public or other officer authorized
by law to take acknowledgments or deeds, certifying that the individual signing
such instrument or writing acknowledged to him the execution thereof.  Whenever
such execution is by an officer of a corporation or a member of a partnership on
behalf of such corporation or partnership, such certificate or affidavit shall
also constitute sufficient proof of his authority.  The fact and date of the
execution of any such instrument or writing, or the authority of the individual
executing the same, may also be proved in any other manner which the Trustee
deems sufficient.
 
(c)           The ownership of Certificates (whether or not such Certificates
shall be overdue and notwithstanding any notation of ownership or other writing
thereon made by anyone other than the Trustee) shall be proved by the
Certificate Register, and neither the Trustee nor the Depositor shall be
affected by any notice to the contrary.
 
(d)           Any request, demand, authorization, direction, notice, consent,
waiver or other action by the Holder of any Certificate shall bind every future
Holder of the same Certificate and the Holder of every Certificate issued upon
the registration of transfer thereof or in exchange therefor or in lieu thereof,
in respect of anything done, omitted or suffered to be done by the Trustee in
reliance thereon, whether or not notation of such action is made upon such
Certificate.
 
ARTICLE IX
 
REMIC ADMINISTRATION
 
Section 9.01    REMIC Administration. 
 
(a)           REMIC elections as set forth in the Preliminary Statement to this
Agreement shall be made  by the Trustee on Forms 1066 or other appropriate
federal tax or information return for the taxable year ending on the last day of
the calendar year in which the Certificates are issued.  The regular interests
and residual interest in each REMIC shall be as designated in the Preliminary
Statement to this Agreement.

 
70

--------------------------------------------------------------------------------

 
 
(b)           The Closing Date is hereby designated as the “Startup Day” of each
REMIC within the meaning of section 86OG(a)(9) of the Code.  The “latest
possible maturity date” for purposes of Treasury Regulation 1.86OG-1(a)(4) will
be the Latest Possible Maturity Date.
 
(c)           The Trustee shall represent the Trust Fund in any administrative
or judicial proceeding relating to an examination or audit by any governmental
taxing authority with respect thereto.  The Trustee shall pay any and all tax
related expenses (not including taxes) of each REMIC, including but not limited
to any professional fees or expenses related to audits or any administrative or
judicial proceedings with respect to such REMIC that involve the Internal
Revenue Service or state tax authorities, but only to the extent that (i) such
expenses are ordinary or routine expenses, including expenses of a routine audit
but not expenses of litigation (except as described in (ii)); or (ii) such
expenses or liabilities (including taxes and penalties) are attributable to the
negligence or willful misconduct of the Trustee in fulfilling its duties
hereunder (including its duties as tax return preparer).  The Trustee shall be
entitled to reimbursement of expenses to the extent provided in clause (i) above
from the Distribution Account, provided, however, the Trustee shall not be
entitled to reimbursement for expenses incurred in connection with the
preparation of tax returns and other reports as required by Section 6.19 and
this Section.
 
(d)           The Trustee shall prepare, sign and file, all of each REMIC’s
federal and appropriate state tax and information returns as such REMIC’s direct
representative.  The expenses of preparing and filing such returns shall be
borne by the Trustee.  In preparing such returns, the Trustee shall, with
respect to each REMIC created hereunder other than the Upper-Tier REMIC (each
such REMIC, a “Non-Upper-Tier REMIC”):  (i) treat the accrual period for
interests in such Non-Upper-Tier REMIC as the calendar month; (ii) account for
distributions made from such Non-Upper-Tier REMIC as made on the first day of
each succeeding calendar month; (iii) use the aggregation method provided in
Treasury Regulation section 1.1275-2(c); and (iv) account for income and
expenses related to such Non-Upper-Tier REMIC in the manner resulting in the
lowest amount of excess inclusion income possible accruing to the Holder of the
residual interest in such Non-Upper-Tier REMIC.
 
(e)           The Trustee or its designee shall perform on behalf of each REMIC
all reporting and other tax compliance duties that are the responsibility of
such REMIC under the Code, the REMIC Provisions, or other compliance guidance
issued by the Internal Revenue Service or any state or local taxing
authority.  Among its other duties, if required by the Code, the REMIC
Provisions, or other such guidance, the Trustee shall provide (i) to the
Treasury or other governmental authority such information as is necessary for
the application of any tax relating to the transfer of a Residual Certificate to
any disqualified person or organization pursuant to Treasury Regulation
1.860E-2(a)(5) and any person designated in Section 860E(e)(3) of the Code and
(ii) to the Certificateholders such information or reports as are required by
the Code or REMIC Provisions.
 
(f)           The Trustee and the Holders of Certificates shall, to the extent
within their knowledge and control, take such actions as may be necessary to
maintain the status of each REMIC as a REMIC under the REMIC Provisions and
shall assist each other as necessary to maintain such status.  Neither the
Trustee nor the Holder of any Residual Certificate shall knowingly take any
action, cause any REMIC to take any action or fail to take (or fail to cause to
be taken) any action that, under the REMIC Provisions, if taken or not taken, as
the case may be, could result in an Adverse REMIC Event unless the Trustee has
received an Opinion of Counsel (at the expense of the party seeking to take such
action or not to take such action but not at the expense of the Trustee) to the
effect that the contemplated action (or inaction, as the case may be) will not
endanger such status or result in the imposition of such a tax.  In addition,
prior to taking any action with respect to any REMIC or the assets therein, or
causing any REMIC to take any action, which is not expressly permitted under the
terms of this Agreement, any Holder of a Residual Certificate will consult with
the Trustee its respective designee, in writing, with respect to whether such
action could cause an Adverse REMIC Event to occur with respect to any REMIC,
and no such Person shall take any such action or cause any REMIC to take any
such action as to which the Trustee has advised it in writing that an Adverse
REMIC Event could occur; provided, however, that if no Adverse REMIC Event would
occur but such action could result in the imposition of additional taxes on the
Residual Certificateholders, no such Person shall take any such action, or cause
any REMIC to take any such action without the written consent of the Residual
Certificateholders.  The Trustee may consult with counsel (and conclusively rely
upon the advice of such counsel) to make such written advice, and the cost of
the same shall be borne by the party seeking to take the action not expressly
permitted by this Agreement, but in no event shall such cost be an expense of
the Trustee.

 
71

--------------------------------------------------------------------------------

 
 
(g)           Each Holder of a Residual Certificate shall pay when due any and
all taxes imposed on the related REMIC by federal or state governmental
authorities.  To the extent that such taxes are not paid by a Residual
Certificateholder, the Paying Agent shall pay any remaining REMIC taxes out of
current or future amounts otherwise distributable to the Holder of the Residual
Certificate in any such REMIC or, if no such amounts are available, out of other
amounts held in the Distribution Account, and shall reduce amounts otherwise
payable to holders of regular interests in any such REMIC, as the case may be.
 
(h)           The Trustee shall, for federal income tax purposes, maintain books
and records with respect to each REMIC on a calendar year and on an accrual
basis.
 
(i)            No additional contributions of assets shall be made to any REMIC,
except as expressly provided in this Agreement.
 
(j)            The Trustee shall not enter into any arrangement by which any
REMIC will receive a fee or other compensation for services.
 
(k)           The Holder (or, if there is more than one such Holder, the Holder
with the largest Percentage Interest) of the Class LT-R Certificate is hereby
designated as “tax matters person” with respect to the Lower-Tier REMIC and the
Holder Class R Certificate (or, if there is more than one such Holder, the
Holder with the largest Percentage Interest) is hereby designated as “tax
matters person” with respect to the Upper-Tier REMIC and each such Holder shall
be deemed by the acceptance of its Certificate to have appointed the Trustee to
act as its agent to perform the duties of the “tax matters person” for each such
REMIC.
 
Section 9.02    Prohibited Transactions and Activities. 
 
Neither the Depositor nor the Trustee shall sell, dispose of, or substitute for
any of the Mortgage Loans, except in a disposition pursuant to (i) the
foreclosure of a Mortgage Loan, (ii) the bankruptcy of the Trust Fund, (iii) the
termination of each REMIC pursuant to Article VII of this Agreement or (iv) a
repurchase of Mortgage Loans pursuant to Article II of this Agreement, nor
acquire any assets for any REMIC, nor sell or dispose of any investments in the
Distribution Account for gain, nor accept any contributions to any REMIC after
the Closing Date, unless it has received an Opinion of Counsel (at the expense
of the party causing such sale, disposition, or substitution) that such
disposition, acquisition, substitution, or acceptance will not (a) result in an
Adverse REMIC Event, (b)  adversely affect the distribution of interest or
principal on the Certificates or (c) result in the encumbrance of the assets
transferred or assigned to the Trust Fund (except pursuant to the provisions of
this Agreement).
 
Section 9.03    Indemnification with Respect to Prohibited Transactions or Loss
of REMIC Status.
 
Upon the occurrence of an Adverse REMIC Event due to the negligent performance
by the Trustee of its duties and obligations set forth herein, the Trustee shall
indemnify the Certificateholders of the related Residual Certificate against any
and all losses, claims, damages, liabilities or expenses (“Losses”) resulting
from such negligence; provided, however, that the Trustee shall not be liable
for any such Losses attributable to the action or inaction of the Depositor, the
Servicer or the Holder of the Residual Certificate, nor for any such Losses
resulting from misinformation provided by any of the foregoing parties  on which
the Trustee has relied.  Notwithstanding the foregoing, however, in no event
shall the Trustee have any liability (1) for any action or omission that is
taken in accordance with and in compliance with the express terms of, or which
is expressly permitted by the terms of, this Agreement or under the Servicing
Agreement or under the Acknowledgement, (2) for any Losses other than arising
out of malfeasance, willful misconduct or negligent performance by the Trustee
of its duties and obligations set forth herein, and (3) for any special or
consequential damages to Certificateholders of the related Residual Certificate
(in addition to payment of principal and interest on the Certificates).

 
72

--------------------------------------------------------------------------------

 
 
ARTICLE X
 
MISCELLANEOUS PROVISIONS
 
Section 10.01    Binding Nature of Agreement; Assignment. 
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.
 
Section 10.02    Entire Agreement. 
 
This Agreement contains the entire agreement and understanding among the parties
hereto with respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements and conditions, express
or implied, oral or written, of any nature whatsoever with respect to the
subject matter hereof.  The express terms hereof control and supersede any
course of performance and/or usage of the trade inconsistent with any of the
terms hereof.
 
Section 10.03    Amendment. 
 
(a)           This Agreement may be amended from time to time by written
agreement between the Depositor and the Trustee, without notice to or the
consent of any of the Holders, (i) to cure any ambiguity or mistake, (ii) to
cause the provisions herein to conform to or be consistent with or in
furtherance of the statements made with respect to the Certificates, the Trust
Fund or this Agreement in the Prospectus, or to correct or supplement any
provision herein which may be inconsistent with any other provisions herein or
with the provisions of the Servicing Agreement, (iii) to make any other
provisions with respect to matters or questions arising under this Agreement,
(iv) to add, delete, or amend any provisions to the extent necessary or
desirable to comply with any requirements imposed by the Code and the REMIC
Provisions or (v) if necessary in order to avoid a violation of any applicable
law or regulation.  No such amendment effected pursuant to the preceding
sentence shall, as evidenced by an Opinion of Counsel, result in an Adverse
REMIC Event, nor shall such amendment effected pursuant to clause (iii) of such
sentence adversely affect in any material respect the interests of any
Holder.  Prior to entering into any amendment without the consent of Holders
pursuant to this paragraph, the Trustee shall be provided with an Opinion of
Counsel (at the expense of the party requesting such amendment) to the effect
that such amendment is permitted under this Section and, with respect to an
amendment effected pursuant to clause (v) above, to the effect that such
amendment is necessary in order to avoid a violation of such applicable law.  
 
(b)           This Agreement may also be amended from time to time by the
Depositor and the Trustee, with the consent of the Holders of not less than
66-2/3% of the Class Principal Amount or Class Notional Amount (or Percentage
Interest) of each Class of Certificates affected thereby for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement or of modifying in any manner the rights of the
Holders; provided, however, that no such amendment shall be made unless the
Trustee receives an Opinion of Counsel, at the expense of the party requesting
the change, that such change will not cause an Adverse REMIC Event; and provided
further, that no such amendment may (i) reduce in any manner the amount of, or
delay the timing of, payments received on Mortgage Loans which are required to
be distributed on any Certificate, without the consent of the Holder of such
Certificate or (ii) reduce the aforesaid percentages of Class Principal Amount
or Class Notional Amount (or Percentage Interest) of Certificates of each Class,
the Holders of which are required to consent to any such amendment without the
consent of the Holders of 100% of the Class Principal Amount or Class Notional
Amount (or Percentage Interest) of each Class of Certificates affected
thereby.  For purposes of this paragraph, references to “Holder” or “Holders”
shall be deemed to include, in the case of any Class of Book-Entry Certificates,
the related Certificate Owners.

 
73

--------------------------------------------------------------------------------

 
 
(c)           Promptly after the execution of any such amendment, the Trustee
shall furnish written notification of the substance of such amendment to each
Holder, the Depositor and the Rating Agency.
 
(d)           It shall not be necessary for the consent of Holders under this
Section 10.03 to approve the particular form of any proposed amendment, but it
shall be sufficient if such consent shall approve the substance thereof.  The
manner of obtaining such consents and of evidencing the authorization of the
execution thereof by Holders shall be subject to such reasonable regulations as
the Trustee may prescribe.
 
(e)           Notwithstanding anything to the contrary in the Servicing
Agreement, the Trustee shall not consent to any amendment of the Servicing
Agreement except pursuant to the standards provided in this Section with respect
to amendment of this Agreement. In addition, neither the Trustee nor the
Depositor shall consent to any amendment to the Servicing Agreement unless prior
written notice of the substance of such amendment has been delivered to the
Rating Agency.
 
(f)            Prior to the execution of any amendment to this Agreement, the
Trustee shall be entitled to receive and conclusively rely on an Opinion of
Counsel (at the expense of the Person seeking such amendment) stating that the
execution of such amendment is authorized and permitted by this Agreement.  The
Trustee may, but shall not be obligated to, enter into any such amendment which
affects the Trustee’s own rights, duties or immunities under this Agreement.


Section 10.04    Voting Rights. 
 
Except to the extent that the consent of all affected Certificateholders is
required pursuant to this Agreement, with respect to any provision of this
Agreement requiring the consent of Certificateholders representing specified
percentages of aggregate outstanding Certificate Principal Amount or Class
Notional Amount (or Percentage Interest), Certificates owned by the Depositor,
the Trustee, the Servicer or any Affiliates of the Trustee or the Servicer are
not to be counted so long as such Certificates are owned by the Depositor, the
Trustee, the Servicer or any Affiliate of the Trustee or the Servicer.
 
Section 10.05    Provision of Information. 
 
(a)           For so long as any of the Certificates of any Class are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, each of the Depositor and the Trustee agree to cooperate with
each other to provide to any Certificateholders and to any prospective purchaser
of Certificates designated by such holder, upon the request of such holder or
prospective purchaser, any information required to be provided to such holder or
prospective purchaser to satisfy the condition set forth in Rule 144A(d)(4)
under the Securities Act.  Any reasonable, out-of-pocket expenses incurred by
the Trustee in providing such information shall be reimbursed by the Depositor.
 
(b)           The Trustee shall provide to any person to whom a Prospectus was
delivered, upon the request of such person specifying the document or documents
requested, (i) a copy (excluding exhibits) of any report on Form 8-K, Form 10-D
or Form 10-K (or other prescribed form) filed with the Securities and Exchange
Commission pursuant to Section 6.20 and (ii) a copy of any other document
incorporated by reference in the Prospectus.  Any reasonable out-of-pocket
expenses incurred by the Trustee in providing copies of such documents shall be
reimbursed by the Depositor.

 
74

--------------------------------------------------------------------------------

 


(c)           On each Distribution Date, the Trustee shall deliver or cause to
be delivered by first class mail or make available on its website to the
Depositor, Attention:  Contract Finance, a copy of the report delivered to
Certificateholders pursuant to Section 4.02.
 
Section 10.06    Governing Law. 
 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF LAWS PROVISIONS (OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.
 
Section 10.07    Notices. 
 
(a)           All demands, notices and communications required to be delivered
to the Depositor, the Seller, the Trustee or the Certificate Registrar hereunder
shall be in writing and shall be deemed to have been duly given if (i)
personally delivered, (ii) mailed by registered mail, postage prepaid, (iii)
delivered by overnight courier, or (iv) transmitted via email, telegraph or
facsimile, in each instance at the address listed below, or such other address
as may hereafter be furnished by any party to the other parties in writing:


In the case of the Depositor:


Sequoia Residential Funding, Inc.
One Belvedere Place, Suite 330
Mill Valley, CA 94941
Facsimile number (415) 381-1773
Electronic mail address: Sequoia.Notices@redwoodtrust.com
Attention:  Sequoia Mortgage Trust 2010-H1


In the case of the Seller:


RWT Holdings, Inc.
One Belvedere Place, Suite 330
Mill Valley, CA 94941
Facsimile number (415) 381-1773
Electronic mail address: Sequoia.Notices@redwoodtrust.com
Attention:  Sequoia Mortgage Trust 2010-H1


In the case of the Trustee:


Wells Fargo Bank, N.A.
9062 Old Annapolis Road
Columbia, Maryland 21045
Telephone number:  (410) 884-2000
Facsimile number: (410) 715-2380
Electronic mail address:  g=cts-spg-team-a-5@wellsfargo.com
Attention:  Client Manager — Sequoia Mortgage Trust 2010-H1

 
75

--------------------------------------------------------------------------------

 


In the case of the Certificate Registrar:


Wells Fargo Bank, N.A.
Sixth Street and Marquette Avenue
Minneapolis, Minnesota  55479
Facsimile number: 1-866-614-1273
Electronic mail address: g=cts-spg-team-a-5@wellsfargo.com
Attention: Corporate Trust Services — Sequoia Mortgage Trust 2010-H1.
 
Any such demand, notice or communication shall be deemed to have been received
on the date delivered to the premises of the addressee and, (A) if delivered by
registered mail, overnight courier, or facsimile, as evidenced by the date noted
on a return or confirmation of receipt and (B) if delivered by electronic mail,
when sent to the address specified above, provided no error or rejection message
has been received by the sender.


(b)           Notices to any Certificateholder shall be deemed to be duly given
by any party hereto (i) in the case of any holder of a Definitive Certificate,
on the date mailed, first class postage prepaid, to the address of such holder
as included on the certificate register, or (ii) in the case of any book-entry
certificate, on the date when such notice or communication is delivered to the
Clearing Agency, it being understood that the Clearing Agency shall give such
notices and communications to the related underlying participants in accordance
with its applicable rules, regulations and procedures.


All notices or communications to Certificateholders shall also be posted and
made available to all Certificateholders, whether definitive or book-entry, as
well as the Depositor and the Trustee, by the Trustee on the Trustee website
located at www.ctslink.com.  Unless otherwise expressly provided for herein, all
notices and communications required to be delivered hereunder shall be delivered
to such parties and Certificateholders and posted by the Trustee on the
Trustee's website, in each instance, as soon as reasonably practicable.


Section 10.08    Severability of Provisions. 
 
If any one or more of the covenants, agreements, provisions or terms of this
Agreement shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Agreement
or of the Certificates or the rights of the Holders thereof.
 
Section 10.09    Indulgences; No Waivers. 
 
Neither the failure nor any delay on the part of a party to exercise any right,
remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence.  No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.
 
Section 10.10    Headings Not To Affect Interpretation. 
 
The headings contained in this Agreement are for convenience of reference only,
and they shall not be used in the interpretation hereof.

 
76

--------------------------------------------------------------------------------

 


Section 10.11    Benefits of Agreement. 
 
Nothing in this Agreement or in the Certificates, express or implied, shall give
to any Person, other than the parties to this Agreement and their successors
hereunder and the Holders of the Certificates, any benefit or any legal or
equitable right, power, remedy or claim under this Agreement.
 
Section 10.12    Special Notices to the Rating Agency. 
 
(a)           The Depositor shall give prompt notice to the Rating Agency of the
occurrence of any of the following events of which it has notice:
 
(i)            any amendment to this Agreement pursuant to Section 10.03,
including prior advance written notice of any amendment to this Agreement
pursuant to Section 10.03(a);
 
(ii)           the occurrence of any Event of Default and any waiver of any
Event of Default pursuant to Section 6.16
 
(iii)          the making of a final payment pursuant to Section 7.01; and
 
(iv)          any termination of the rights and obligations of the Servicer
under the Servicing Agreement and any transfer of servicing under the Servicing
Agreement.
 
(b)           All notices to the Rating Agency provided for this Section shall
be in writing and sent by first class mail, telecopy, electronic mail or
overnight courier, as follows:


Moody’s Investors Service
7 World Trade Center @ 250 Greenwich St.
New York, NY  10007
Electronic Mail:   servicerreports@moodys.com
Attn: Residential Mortgages
  
(c)           The Trustee shall provide or make available to the Rating Agency
reports prepared pursuant to Section 4.02.  In addition, the Trustee shall, at
the expense of the Trust Fund, make available to the Rating Agency such
information as such Rating Agency may reasonably request regarding the
Certificates or the Trust Fund, to the extent that such information is
reasonably available to the Trustee.
 
Section 10.13    Conflicts. 
 
To the extent that the terms of this Agreement conflict with the terms of the
Servicing Agreement, the Servicing Agreement shall govern.
 
Section 10.14    Counterparts. 
 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all of which together shall constitute one and
the same instrument.
 
Section 10.15    No Petitions.
 
The Trustee, by entering into this Agreement, and each Certificateholder, by
accepting a Certificate, hereby covenant and agree that they shall not at any
time institute against the Depositor, or join in any institution against the
Depositor of, any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceedings, or other proceedings under any United States federal or
state bankruptcy or similar law in connection with any obligations relating to
the Certificates, this Agreement or any of the documents entered into by the
Depositor in connection with the transactions contemplated by this Agreement.

 
77

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers hereunto duly authorized as of the day and
year first above written.
 
SEQUOIA RESIDENTIAL FUNDING, INC.,
as Depositor
 
By:
/s/ John Isbrandtsen
Name: John Isbrandtsen
Title: Authorized Officer

 
WELLS FARGO BANK, N.A.,
as Trustee
 
By:
/s/ Sandra Whalen
Name:  Sandra Whalen
Title:    Vice President



Solely for purposes of Section 2.04 and Section 2.06(b)
accepted and agreed to by:


RWT HOLDINGS, INC.,
as Seller
 
By:
/s/ John Isbrandtsen  
Name: John Isbrandtsen
 
Authorized Officer

 
 
78

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 


THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR
GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.


DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.




SEQUOIA MORTGAGE TRUST 2010-H1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-l


Evidencing a beneficial interest in a pool of hybrid residential mortgage loans
and any other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Principal
Amount of the Class A-1
Certificates: $222,378,000
 
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: February 2040
 
 
NUMBER 1
Initial Certificate
Principal Amount of this
Certificates: $222,378,000
 
 
Cut-off Date: April 1, 2010
 
 
 
 
 
 
CUSIP: 81744P AA3







 
 

--------------------------------------------------------------------------------

 


THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class A-1 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under the Servicing Agreement and the Mortgage Loan Purchase and
Sale Agreement, the Insurance Policies relating to the Mortgage Loans, all cash,
instruments or property held or required to be held in the Custodial Accounts
and the Distribution Account and property that secured a Mortgage Loan; and
certain other assets, if any, as described in the Pooling Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such a day is not a Business Day, then on the succeeding Business Day,
commencing in May 2010 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee, whose name appears below by manual signature, this
Certificate shall not be entitled to any benefit under the Pooling Agreement or
be valid for any purpose.


 
2

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Wells Fargo Bank, N.A., as Trustee, has caused this
Certificate to be duly executed.


WELLS FARGO BANK, N.A.,
as Trustee




By:  ____________________________
AUTHORIZED SIGNATORY


Dated:  __________________________






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling
Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:  ____________________________
AUTHORIZED SIGNATORY


Dated:  __________________________


 
3

--------------------------------------------------------------------------------

 


SEQUOIA MORTGAGE TRUST 2010-H1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2010-H1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling Agreement, dated as of April 1,
2010 (the “Pooling Agreement”), between Sequoia Residential Funding, Inc., as
depositor (the “Depositor”), and Wells Fargo Bank, N.A., as trustee (the
“Trustee”), to which terms, provisions and conditions thereof the Holder of this
Certificate by virtue of the acceptance hereof assents, and by which such Holder
is bound. Except as otherwise defined herein, all capitalized terms used herein
shall have the meanings ascribed to them in the Pooling Agreement. The
Certificates consist of the following Classes: Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2, Class B-3, and Class B-4.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling Agreement.  All distributions or
allocations made with respect to each Class of Certificates on each Distribution
Date shall be allocated among the outstanding Certificates of such Class based
on the Certificate Principal Amount (or Notional Amount) of each such
Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request, made to the Trustee at least five Business Days prior to the
related Record Date, by any Certificateholder owning an aggregate initial
Certificate Principal Amount of at least $1,000,000 or, in the case of a Class
of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in the request and at the expense of such Certificateholder requesting
such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon or for any other purpose is the
corporate trust office of the Certificate Registrar at Sixth Street and
Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust
Services -- Sequoia Mortgage Trust 2010-H1 or at such other address as the
Trustee may designate from time to time.


 
4

--------------------------------------------------------------------------------

 


The Pooling Agreement may be amended by the Trustee and the Depositor with the
consent of the Holders of not less than 66-2/3% of the Class Principal Amount or
Class Notional Amount (or Percentage Interest) of each Class of Certificates
affected thereby for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of the Pooling Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee receives an Opinion of Counsel,
at the expense of the party requesting the change, that such change will not
cause an Adverse REMIC Event; and provided further, that no such amendment may
(i) reduce in any manner the amount of, or delay the timing of, payments
received on Mortgage Loans which are required to be distributed on any
Certificate, without the consent of the Holder of such Certificate or (ii)
reduce the aforesaid percentages of Class Principal Amount or Class Notional
Amount (or Percentage Interest) of Certificates of each Class, the Holders of
which are required to consent to any such amendment without the consent of the
Holders of 100% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of each Class of Certificates affected thereby.  For
purposes of this paragraph, references to “Holder” or “Holders” shall be deemed
to include, in the case of any Class of Book-Entry Certificates, the related
Certificate Owners.  Any consent by the Holder of this Certificate will be
conclusive and binding upon all future Holders of this Certificate and of any
Certificate issued upon the transfer hereof or in exchange herefor or in lieu
hereof whether or not consent is made with respect to such Certificate.  The
Pooling Agreement also permits the amendment thereof in certain limited
circumstances without the consent of the Holders.


As provided in the Pooling Agreement and subject to certain limitations therein
set forth, the transfer of this Certificate is registerable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
Corporate Trust Office, duly endorsed by, or accompanied by a written instrument
of transfer in form satisfactory to the Certificate Registrar duly executed by
the Holder thereof or such Holder’s attorney duly authorized in writing, and
thereupon one or more new Certificates of the same Class of authorized
denominations evidencing the same initial Certificate Principal Amount (or
Notional Amount) will be issued to the designated transferee or transferees.  As
provided in the Pooling Agreement and subject to certain limitations therein set
forth, this Certificate is exchangeable for new Certificates of the same Class
evidencing the same aggregate initial Certificate Principal Amount (or Notional
Amount) as requested by the Holder surrendering the same.  No service charge
will be made for any such registration of transfer or exchange, but the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any exchange of
Certificates.


The Class A-1, Class B-1, Class B-2, Class B-3, and Class B-4 Certificates are
issuable only in registered form in minimum denominations of $100,000 in initial
Certificate Principal Amount and in integral multiples of $1 in excess thereof
and will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities.  The Class
A-IO Certificate is issuable only in registered form as a single Certificate
representing the entire Percentage Interest in that Class and will be registered
in the name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities.  The Class R, and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form.
The Certificates shall remain outstanding until the final Distribution Date for
the Certificates.


 
5

--------------------------------------------------------------------------------

 


On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling Agreement and the Servicing Agreement,
the Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.  If this right is not exercised
by the Servicer, an affiliate of the Depositor and the Seller will have the
option to purchase all of the Mortgage Loans from the Trust Fund on any date on
which the initial Aggregate Stated Principal Balance of the Mortgage Loans has
declined to less than 5% of the initial Aggregate Stated Principal Balance of
the Mortgage Loans as of the Cut-off Date.


In no event will the trust created by the Pooling Agreement continue beyond the
expiration of 21 years from the death of the last survivor of the descendants
living at the date of the Pooling Agreement of a certain person named in the
Pooling Agreement.


The Depositor, the Trustee, and the Certificate Registrar and any agent of any
of them may treat the Person in whose name this Certificate is registered as the
owner hereof for all purposes, and neither the Depositor, the Trustee, nor the
Certificate Registrar nor any such agent shall be affected by any notice to the
contrary.


As provided in the Pooling Agreement, this Certificate and the Pooling Agreement
shall be construed in accordance with and governed by the laws of the State of
New York without regard to the conflict of laws principles applied in the State
of New York.  In the event of any conflict between the provisions of this
Certificate and the Pooling Agreement, the Pooling Agreement shall be
controlling.






 
6

--------------------------------------------------------------------------------

 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto
 
 
 
 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)
 
 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 
 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
  
 
  
 
Dated:  _____________________________
______________________________________
 
Signature by or on behalf of Assignor
____________________________________
______________________________________
Authorized Officer
Signature Guaranteed
   
____________________________________
____________________________________
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.

 


 
 

--------------------------------------------------------------------------------

 


DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
__________________________________________________________________________
 
for the account of  ___________________________________________________________
 
 
account number _______________________ or, if mailed by check, to
_________________
 
__________________________________________________________________________
 
Applicable reports and statements should be mailed
to  ______________________________
 
__________________________________________________________________________
 
This information is provided by __________________________________________
 
the assignee named above, or ______________________________________ as its
agent.
 




 
 

--------------------------------------------------------------------------------

 


THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR
GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.


THIS IS AN INTEREST-ONLY CERTIFICATE THAT IS NOT ENTITLED TO ANY DISTRIBUTIONS
WITH RESPECT TO PRINCIPAL.  THE CERTIFICATE  NOTIONAL AMOUNT OF THIS CERTIFICATE
WILL BE REDUCED AS SET FORTH HEREIN. ACCORDINGLY, THE CERTIFICATE NOTIONAL
AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN THE AMOUNT SHOWN ON THE
FACE HEREOF.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.


THE HOLDER AND ANY TRANSFEREE OF THIS CERTIFICATE WILL BE DEEMED TO HAVE
REPRESENTED BY VIRTUE OF ITS PURCHASE OR HOLDING OF THIS CERTIFICATE (OR
INTEREST THEREIN) THAT EITHER (A) SUCH HOLDER OR TRANSFEREE IS NOT AN EMPLOYEE
BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED TRANSACTION
PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED
(“ERISA”), OR SECTION 4975 OF THE CODE OR A PERSON (INCLUDING AN INSURANCE
COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED FIDUCIARY
OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH PLAN TO
EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”), (B) IT HAS
ACQUIRED AND IS HOLDING THIS CERTIFICATE IN RELIANCE ON U.S. DEPARTMENT OF LABOR
PROHIBITED TRANSACTION EXEMPTION (“PTE”) 90-88, AS AMENDED, (THE “UNDERWRITER
EXEMPTION”), AND THAT IT UNDERSTANDS THAT THERE ARE CERTAIN CONDITIONS TO THE
AVAILABILITY OF THE UNDERWRITER EXEMPTION INCLUDING THAT THIS CERTIFICATE MUST
BE RATED, AT THE TIME OF PURCHASE, NOT LOWER THAN “BBB-” (OR ITS EQUIVALENT) BY
STANDARD & POOR’S, FITCH, MOODY’S DBRS LIMITED OR DBRS, INC. OR (C) (I) THE
TRANSFEREE IS AN INSURANCE COMPANY, (II) THE SOURCE OF FUNDS USED TO PURCHASE OR
HOLD THIS CERTIFICATE IS AN “INSURANCE COMPANY GENERAL ACCOUNT” (AS DEFINED IN
U.S. DEPARTMENT OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTION (“PTCE”) 95-60),
AND (III) THE CONDITIONS SET FORTH IN SECTIONS I AND III OF PTCE 95-60 HAVE BEEN
SATISFIED (EACH ENTITY THAT SATISFIES THIS CLAUSE (C), A “COMPLYING INSURANCE
COMPANY”).


 
 

--------------------------------------------------------------------------------

 


IF THIS CERTIFICATE (OR ANY INTEREST THEREIN) IS ACQUIRED OR HELD BY ANY PERSON
THAT DOES NOT SATISFY THE CONDITIONS DESCRIBED IN THE PRECEDING PARAGRAPH, THEN
THE LAST PRECEDING TRANSFEREE THAT EITHER (I) IS NOT A PLAN INVESTOR, (II)
ACQUIRED SUCH CERTIFICATE IN COMPLIANCE WITH THE UNDERWRITER EXEMPTION, OR (III)
IS A COMPLYING INSURANCE COMPANY SHALL BE RESTORED, TO THE EXTENT PERMITTED BY
LAW, TO ALL RIGHTS AND OBLIGATIONS AS CERTIFICATE OWNER THEREOF RETROACTIVE TO
THE DATE OF SUCH TRANSFER OF THIS CERTIFICATE. THE TRUSTEE SHALL BE UNDER NO
LIABILITY TO ANY PERSON FOR MAKING ANY PAYMENTS DUE ON THIS CERTIFICATE TO SUCH
PRECEDING TRANSFEREE.


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.






SEQUOIA MORTGAGE TRUST 2010-H1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS A-IO


Evidencing a beneficial interest in a pool of hybrid residential mortgage loans
and any other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Notional
Amount of the Class A-IO
Certificates: $222,378,000
 
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: February 2040
 
 
 
Initial Certificate
Notional Amount of this
Certificates: $222,378,000
 
 
Cut-off Date: April 1, 2010
NUMBER 1
CUSIP: 81744P AB1





 
 

--------------------------------------------------------------------------------

 


THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class A-IO Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under the Servicing Agreement and the Mortgage Loan Purchase and
Sale Agreement, the Insurance Policies relating to the Mortgage Loans, all cash,
instruments or property held or required to be held in the Custodial Accounts
and the Distribution Account and property that secured a Mortgage Loan; and
certain other assets, if any, as described in the Pooling Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such a day is not a Business Day, then on the succeeding Business Day,
commencing in May 2010 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee, whose name appears below by manual signature, this
Certificate shall not be entitled to any benefit under the Pooling Agreement or
be valid for any purpose.


 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Wells Fargo Bank, N.A., as Trustee, has caused this
Certificate to be duly executed.


WELLS FARGO BANK, N.A.,
as Trustee




By:  ____________________________
AUTHORIZED SIGNATORY


Dated:  __________________________






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling
Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:  ____________________________
AUTHORIZED SIGNATORY


Dated:  __________________________




 
 

--------------------------------------------------------------------------------

 


SEQUOIA MORTGAGE TRUST 2010-H1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2010-H1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling Agreement, dated as of April 1,
2010 (the “Pooling Agreement”), between Sequoia Residential Funding, Inc., as
depositor (the “Depositor”), and Wells Fargo Bank, N.A., as trustee (the
“Trustee”), to which terms, provisions and conditions thereof the Holder of this
Certificate by virtue of the acceptance hereof assents, and by which such Holder
is bound. Except as otherwise defined herein, all capitalized terms used herein
shall have the meanings ascribed to them in the Pooling Agreement. The
Certificates consist of the following Classes: Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2, Class B-3, and Class B-4.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling Agreement.  All distributions or
allocations made with respect to each Class of Certificates on each Distribution
Date shall be allocated among the outstanding Certificates of such Class based
on the Certificate Principal Amount (or Notional Amount) of each such
Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request, made to the Trustee at least five Business Days prior to the
related Record Date, by any Certificateholder owning an aggregate initial
Certificate Principal Amount of at least $1,000,000 or, in the case of a Class
of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in the request and at the expense of such Certificateholder requesting
such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon or for any other purpose is the
corporate trust office of the Certificate Registrar at Sixth Street and
Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust
Services -- Sequoia Mortgage Trust 2010-H1 or at such other address as the
Trustee may designate from time to time.


 
 

--------------------------------------------------------------------------------

 


The Pooling Agreement may be amended by the Trustee and the Depositor with the
consent of the Holders of not less than 66-2/3% of the Class Principal Amount or
Class Notional Amount (or Percentage Interest) of each Class of Certificates
affected thereby for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of the Pooling Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee receives an Opinion of Counsel,
at the expense of the party requesting the change, that such change will not
cause an Adverse REMIC Event; and provided further, that no such amendment may
(i) reduce in any manner the amount of, or delay the timing of, payments
received on Mortgage Loans which are required to be distributed on any
Certificate, without the consent of the Holder of such Certificate or (ii)
reduce the aforesaid percentages of Class Principal Amount or Class Notional
Amount (or Percentage Interest) of Certificates of each Class, the Holders of
which are required to consent to any such amendment without the consent of the
Holders of 100% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of each Class of Certificates affected thereby.  For
purposes of this paragraph, references to “Holder” or “Holders” shall be deemed
to include, in the case of any Class of Book-Entry Certificates, the related
Certificate Owners.  Any consent by the Holder of this Certificate will be
conclusive and binding upon all future Holders of this Certificate and of any
Certificate issued upon the transfer hereof or in exchange herefor or in lieu
hereof whether or not consent is made with respect to such Certificate.  The
Pooling Agreement also permits the amendment thereof in certain limited
circumstances without the consent of the Holders.


As provided in the Pooling Agreement and subject to certain limitations therein
set forth, the transfer of this Certificate is registerable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
Corporate Trust Office, duly endorsed by, or accompanied by a written instrument
of transfer in form satisfactory to the Certificate Registrar duly executed by
the Holder thereof or such Holder’s attorney duly authorized in writing, and
thereupon one or more new Certificates of the same Class of authorized
denominations evidencing the same initial Certificate Principal Amount (or
Notional Amount) will be issued to the designated transferee or transferees.  As
provided in the Pooling Agreement and subject to certain limitations therein set
forth, this Certificate is exchangeable for new Certificates of the same Class
evidencing the same aggregate initial Certificate Principal Amount (or Notional
Amount) as requested by the Holder surrendering the same.  No service charge
will be made for any such registration of transfer or exchange, but the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any exchange of
Certificates.


The Class A-1, Class B-1, Class B-2, Class B-3, and Class B-4 Certificates are
issuable only in registered form in minimum denominations of $100,000 in initial
Certificate Principal Amount and in integral multiples of $1 in excess thereof
and will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities.  The Class
A-IO Certificate is issuable only in registered form as a single Certificate
representing the entire Percentage Interest in that Class and will be registered
in the name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities.  The Class R, and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form.
The Certificates shall remain outstanding until the final Distribution Date for
the Certificates.


 
 

--------------------------------------------------------------------------------

 


On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling Agreement and the Servicing Agreement,
the Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.  If this right is not exercised
by the Servicer, an affiliate of the Depositor and the Seller will have the
option to purchase all of the Mortgage Loans from the Trust Fund on any date on
which the initial Aggregate Stated Principal Balance of the Mortgage Loans has
declined to less than 5% of the initial Aggregate Stated Principal Balance of
the Mortgage Loans as of the Cut-off Date.


In no event will the trust created by the Pooling Agreement continue beyond the
expiration of 21 years from the death of the last survivor of the descendants
living at the date of the Pooling Agreement of a certain person named in the
Pooling Agreement.


The Depositor, the Trustee, and the Certificate Registrar and any agent of any
of them may treat the Person in whose name this Certificate is registered as the
owner hereof for all purposes, and neither the Depositor, the Trustee, nor the
Certificate Registrar nor any such agent shall be affected by any notice to the
contrary.


As provided in the Pooling Agreement, this Certificate and the Pooling Agreement
shall be construed in accordance with and governed by the laws of the State of
New York without regard to the conflict of laws principles applied in the State
of New York.  In the event of any conflict between the provisions of this
Certificate and the Pooling Agreement, the Pooling Agreement shall be
controlling.






 
 

--------------------------------------------------------------------------------

 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto
 
 
 
 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)
 
 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 
 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
 
 
 
 
Dated:  ___________________________
____________________________________
 
Signature by or on behalf of Assignor
____________________________________
____________________________________
Authorized Officer
Signature Guaranteed
   
____________________________________
____________________________________
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.











 
 

--------------------------------------------------------------------------------

 


DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
__________________________________________________________________________
 
for the account of  ___________________________________________________________
 
 
account number _______________________ or, if mailed by check, to
_________________
 
__________________________________________________________________________
 
Applicable reports and statements should be mailed
to  ______________________________
 
__________________________________________________________________________
 
This information is provided by __________________________________________
 
the assignee named above, or ______________________________________ as its
agent.
 




 
 

--------------------------------------------------------------------------------

 


THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR
GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.


DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.


THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AGREEMENT REFERRED TO HEREIN.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.


NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(e)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE  OR THE DEPOSITOR  TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR.  EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.


 
 

--------------------------------------------------------------------------------

 


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.




SEQUOIA MORTGAGE TRUST 2010-H1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-l


Evidencing a beneficial interest in a pool of hybrid residential mortgage loans
and any other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Principal
Amount of the Class B-1
Certificates: $5,946,000
 
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: February 2040
Initial Certificate
Principal Amount of this
Certificates: $5,946,000
 
 
Cut-off Date: April 1, 2010
 
 
 
 
 
NUMBER 1
CUSIP: 81744P AC9









 
2

--------------------------------------------------------------------------------

 


THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-1 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under the Servicing Agreement and the Mortgage Loan Purchase and
Sale Agreement, the Insurance Policies relating to the Mortgage Loans, all cash,
instruments or property held or required to be held in the Custodial Accounts
and the Distribution Account and property that secured a Mortgage Loan; and
certain other assets, if any, as described in the Pooling Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such a day is not a Business Day, then on the succeeding Business Day,
commencing in May 2010 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee, whose name appears below by manual signature, this
Certificate shall not be entitled to any benefit under the Pooling Agreement or
be valid for any purpose.


 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Wells Fargo Bank, N.A., as Trustee, has caused this
Certificate to be duly executed.


WELLS FARGO BANK, N.A.,
as Trustee




By:  ____________________________
AUTHORIZED SIGNATORY


Dated:  __________________________






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling
Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:  ____________________________
AUTHORIZED SIGNATORY


Dated:  __________________________




 
4

--------------------------------------------------------------------------------

 


SEQUOIA MORTGAGE TRUST 2010-H1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2010-H1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling Agreement, dated as of April 1,
2010 (the “Pooling Agreement”), between Sequoia Residential Funding, Inc., as
depositor (the “Depositor”), and Wells Fargo Bank, N.A., as trustee (the
“Trustee”), to which terms, provisions and conditions thereof the Holder of this
Certificate by virtue of the acceptance hereof assents, and by which such Holder
is bound. Except as otherwise defined herein, all capitalized terms used herein
shall have the meanings ascribed to them in the Pooling Agreement. The
Certificates consist of the following Classes: Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2, Class B-3, and Class B-4.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling Agreement.  All distributions or
allocations made with respect to each Class of Certificates on each Distribution
Date shall be allocated among the outstanding Certificates of such Class based
on the Certificate Principal Amount (or Notional Amount) of each such
Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request, made to the Trustee at least five Business Days prior to the
related Record Date, by any Certificateholder owning an aggregate initial
Certificate Principal Amount of at least $1,000,000 or, in the case of a Class
of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in the request and at the expense of such Certificateholder requesting
such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon or for any other purpose is the
corporate trust office of the Certificate Registrar at Sixth Street and
Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust
Services -- Sequoia Mortgage Trust 2010-H1 or at such other address as the
Trustee may designate from time to time.


 
5

--------------------------------------------------------------------------------

 


The Pooling Agreement may be amended by the Trustee and the Depositor with the
consent of the Holders of not less than 66-2/3% of the Class Principal Amount or
Class Notional Amount (or Percentage Interest) of each Class of Certificates
affected thereby for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of the Pooling Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee receives an Opinion of Counsel,
at the expense of the party requesting the change, that such change will not
cause an Adverse REMIC Event; and provided further, that no such amendment may
(i) reduce in any manner the amount of, or delay the timing of, payments
received on Mortgage Loans which are required to be distributed on any
Certificate, without the consent of the Holder of such Certificate or (ii)
reduce the aforesaid percentages of Class Principal Amount or Class Notional
Amount (or Percentage Interest) of Certificates of each Class, the Holders of
which are required to consent to any such amendment without the consent of the
Holders of 100% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of each Class of Certificates affected thereby.  For
purposes of this paragraph, references to “Holder” or “Holders” shall be deemed
to include, in the case of any Class of Book-Entry Certificates, the related
Certificate Owners.  Any consent by the Holder of this Certificate will be
conclusive and binding upon all future Holders of this Certificate and of any
Certificate issued upon the transfer hereof or in exchange herefor or in lieu
hereof whether or not consent is made with respect to such Certificate.  The
Pooling Agreement also permits the amendment thereof in certain limited
circumstances without the consent of the Holders.


As provided in the Pooling Agreement and subject to certain limitations therein
set forth, the transfer of this Certificate is registerable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
Corporate Trust Office, duly endorsed by, or accompanied by a written instrument
of transfer in form satisfactory to the Certificate Registrar duly executed by
the Holder thereof or such Holder’s attorney duly authorized in writing, and
thereupon one or more new Certificates of the same Class of authorized
denominations evidencing the same initial Certificate Principal Amount (or
Notional Amount) will be issued to the designated transferee or transferees.  As
provided in the Pooling Agreement and subject to certain limitations therein set
forth, this Certificate is exchangeable for new Certificates of the same Class
evidencing the same aggregate initial Certificate Principal Amount (or Notional
Amount) as requested by the Holder surrendering the same.  No service charge
will be made for any such registration of transfer or exchange, but the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any exchange of
Certificates.


The Class A-1, Class B-1, Class B-2, Class B-3, and Class B-4 Certificates are
issuable only in registered form in minimum denominations of $100,000 in initial
Certificate Principal Amount and in integral multiples of $1 in excess thereof
and will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities.  The Class
A-IO Certificate is issuable only in registered form as a single Certificate
representing the entire Percentage Interest in that Class and will be registered
in the name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities.  The Class R, and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form.
The Certificates shall remain outstanding until the final Distribution Date for
the Certificates.


 
6

--------------------------------------------------------------------------------

 


On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling Agreement and the Servicing Agreement,
the Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.  If this right is not exercised
by the Servicer, an affiliate of the Depositor and the Seller will have the
option to purchase all of the Mortgage Loans from the Trust Fund on any date on
which the initial Aggregate Stated Principal Balance of the Mortgage Loans has
declined to less than 5% of the initial Aggregate Stated Principal Balance of
the Mortgage Loans as of the Cut-off Date.


In no event will the trust created by the Pooling Agreement continue beyond the
expiration of 21 years from the death of the last survivor of the descendants
living at the date of the Pooling Agreement of a certain person named in the
Pooling Agreement.


The Depositor, the Trustee, and the Certificate Registrar and any agent of any
of them may treat the Person in whose name this Certificate is registered as the
owner hereof for all purposes, and neither the Depositor, the Trustee, nor the
Certificate Registrar nor any such agent shall be affected by any notice to the
contrary.


As provided in the Pooling Agreement, this Certificate and the Pooling Agreement
shall be construed in accordance with and governed by the laws of the State of
New York without regard to the conflict of laws principles applied in the State
of New York.  In the event of any conflict between the provisions of this
Certificate and the Pooling Agreement, the Pooling Agreement shall be
controlling.






 
7

--------------------------------------------------------------------------------

 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto
 
 
 
 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)
 
 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 
 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
 
 
 
 
 
Dated:  ___________________________
____________________________________
 
Signature by or on behalf of Assignor
____________________________________
____________________________________
Authorized Officer
Signature Guaranteed
   
____________________________________
____________________________________
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.











 
 

--------------------------------------------------------------------------------

 


DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
__________________________________________________________________________
 
for the account of  ___________________________________________________________
 
 
account number _______________________ or, if mailed by check, to
_________________
 
__________________________________________________________________________
 
Applicable reports and statements should be mailed
to  ______________________________
 
__________________________________________________________________________
 
This information is provided by __________________________________________
 
the assignee named above, or ______________________________________ as its
agent.
 




 
 

--------------------------------------------------------------------------------

 


THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR
GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.


DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.


THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AGREEMENT REFERRED TO HEREIN.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.


NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(e)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE  OR THE DEPOSITOR  TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR.  EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.


 
 

--------------------------------------------------------------------------------

 


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.




SEQUOIA MORTGAGE TRUST 2010-H1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-2


Evidencing a beneficial interest in a pool of hybrid residential mortgage loans
and any other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Principal
Amount of the Class B-2
Certificates: $2,379,000
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: February 2040
 
Initial Certificate
Principal Amount of this
Certificates: $2,379,000
 
 
Cut-off Date: April 1, 2010
 
 
 
 
 
NUMBER 1
CUSIP: 81744P AD7









 
2

--------------------------------------------------------------------------------

 


THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-2 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under the Servicing Agreement and the Mortgage Loan Purchase and
Sale Agreement, the Insurance Policies relating to the Mortgage Loans, all cash,
instruments or property held or required to be held in the Custodial Accounts
and the Distribution Account and property that secured a Mortgage Loan; and
certain other assets, if any, as described in the Pooling Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such a day is not a Business Day, then on the succeeding Business Day,
commencing in May 2010 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee, whose name appears below by manual signature, this
Certificate shall not be entitled to any benefit under the Pooling Agreement or
be valid for any purpose.


 
3

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Wells Fargo Bank, N.A., as Trustee, has caused this
Certificate to be duly executed.


WELLS FARGO BANK, N.A.,
as Trustee




By:  ____________________________
AUTHORIZED SIGNATORY


Dated:  __________________________






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling
Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:  ____________________________
AUTHORIZED SIGNATORY


Dated:  __________________________




 
4

--------------------------------------------------------------------------------

 


SEQUOIA MORTGAGE TRUST 2010-H1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2010-H1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling Agreement, dated as of April 1,
2010 (the “Pooling Agreement”), between Sequoia Residential Funding, Inc., as
depositor (the “Depositor”), and Wells Fargo Bank, N.A., as trustee (the
“Trustee”), to which terms, provisions and conditions thereof the Holder of this
Certificate by virtue of the acceptance hereof assents, and by which such Holder
is bound. Except as otherwise defined herein, all capitalized terms used herein
shall have the meanings ascribed to them in the Pooling Agreement. The
Certificates consist of the following Classes: Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2, Class B-3, and Class B-4.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling Agreement.  All distributions or
allocations made with respect to each Class of Certificates on each Distribution
Date shall be allocated among the outstanding Certificates of such Class based
on the Certificate Principal Amount (or Notional Amount) of each such
Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request, made to the Trustee at least five Business Days prior to the
related Record Date, by any Certificateholder owning an aggregate initial
Certificate Principal Amount of at least $1,000,000 or, in the case of a Class
of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in the request and at the expense of such Certificateholder requesting
such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon or for any other purpose is the
corporate trust office of the Certificate Registrar at Sixth Street and
Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust
Services -- Sequoia Mortgage Trust 2010-H1 or at such other address as the
Trustee may designate from time to time.


 
5

--------------------------------------------------------------------------------

 


The Pooling Agreement may be amended by the Trustee and the Depositor with the
consent of the Holders of not less than 66-2/3% of the Class Principal Amount or
Class Notional Amount (or Percentage Interest) of each Class of Certificates
affected thereby for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of the Pooling Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee receives an Opinion of Counsel,
at the expense of the party requesting the change, that such change will not
cause an Adverse REMIC Event; and provided further, that no such amendment may
(i) reduce in any manner the amount of, or delay the timing of, payments
received on Mortgage Loans which are required to be distributed on any
Certificate, without the consent of the Holder of such Certificate or (ii)
reduce the aforesaid percentages of Class Principal Amount or Class Notional
Amount (or Percentage Interest) of Certificates of each Class, the Holders of
which are required to consent to any such amendment without the consent of the
Holders of 100% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of each Class of Certificates affected thereby.  For
purposes of this paragraph, references to “Holder” or “Holders” shall be deemed
to include, in the case of any Class of Book-Entry Certificates, the related
Certificate Owners.  Any consent by the Holder of this Certificate will be
conclusive and binding upon all future Holders of this Certificate and of any
Certificate issued upon the transfer hereof or in exchange herefor or in lieu
hereof whether or not consent is made with respect to such Certificate.  The
Pooling Agreement also permits the amendment thereof in certain limited
circumstances without the consent of the Holders.


As provided in the Pooling Agreement and subject to certain limitations therein
set forth, the transfer of this Certificate is registerable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
Corporate Trust Office, duly endorsed by, or accompanied by a written instrument
of transfer in form satisfactory to the Certificate Registrar duly executed by
the Holder thereof or such Holder’s attorney duly authorized in writing, and
thereupon one or more new Certificates of the same Class of authorized
denominations evidencing the same initial Certificate Principal Amount (or
Notional Amount) will be issued to the designated transferee or transferees.  As
provided in the Pooling Agreement and subject to certain limitations therein set
forth, this Certificate is exchangeable for new Certificates of the same Class
evidencing the same aggregate initial Certificate Principal Amount (or Notional
Amount) as requested by the Holder surrendering the same.  No service charge
will be made for any such registration of transfer or exchange, but the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any exchange of
Certificates.


The Class A-1, Class B-1, Class B-2, Class B-3, and Class B-4 Certificates are
issuable only in registered form in minimum denominations of $100,000 in initial
Certificate Principal Amount and in integral multiples of $1 in excess thereof
and will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities.  The Class
A-IO Certificate is issuable only in registered form as a single Certificate
representing the entire Percentage Interest in that Class and will be registered
in the name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities.  The Class R, and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form.
The Certificates shall remain outstanding until the final Distribution Date for
the Certificates.


 
6

--------------------------------------------------------------------------------

 


On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling Agreement and the Servicing Agreement,
the Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.  If this right is not exercised
by the Servicer, an affiliate of the Depositor and the Seller will have the
option to purchase all of the Mortgage Loans from the Trust Fund on any date on
which the initial Aggregate Stated Principal Balance of the Mortgage Loans has
declined to less than 5% of the initial Aggregate Stated Principal Balance of
the Mortgage Loans as of the Cut-off Date.


In no event will the trust created by the Pooling Agreement continue beyond the
expiration of 21 years from the death of the last survivor of the descendants
living at the date of the Pooling Agreement of a certain person named in the
Pooling Agreement.


The Depositor, the Trustee, and the Certificate Registrar and any agent of any
of them may treat the Person in whose name this Certificate is registered as the
owner hereof for all purposes, and neither the Depositor, the Trustee, nor the
Certificate Registrar nor any such agent shall be affected by any notice to the
contrary.


As provided in the Pooling Agreement, this Certificate and the Pooling Agreement
shall be construed in accordance with and governed by the laws of the State of
New York without regard to the conflict of laws principles applied in the State
of New York.  In the event of any conflict between the provisions of this
Certificate and the Pooling Agreement, the Pooling Agreement shall be
controlling.






 
7

--------------------------------------------------------------------------------

 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto
 
 
 
 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)
 
 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 
 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
 
 
 
 
   
Dated:  ____________________________
____________________________________
 
Signature by or on behalf of Assignor
____________________________________
____________________________________
Authorized Officer
Signature Guaranteed
   
____________________________________
____________________________________
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.











 
 

--------------------------------------------------------------------------------

 


DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
__________________________________________________________________________
 
for the account of  ___________________________________________________________
 
 
account number _______________________ or, if mailed by check, to
_________________
 
__________________________________________________________________________
 
Applicable reports and statements should be mailed
to  ______________________________
 
__________________________________________________________________________
 
This information is provided by __________________________________________
 
the assignee named above, or ______________________________________ as its
agent.
 




 
 

--------------------------------------------------------------------------------

 


THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR
GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.


DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.


THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AGREEMENT REFERRED TO HEREIN.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.


THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.


THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AGREEMENT.


 
 

--------------------------------------------------------------------------------

 


NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(e)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE  OR THE DEPOSITOR  TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR.  EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.






 
2

--------------------------------------------------------------------------------

 


SEQUOIA MORTGAGE TRUST 2010-H1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-3


Evidencing a beneficial interest in a pool of hybrid residential mortgage loans
and any other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Principal
Amount of the Class B-3
Certificates: $4,162,000
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: February 2040
Initial Certificate
Principal Amount of this
Certificates: $4,162,000
 
 
Cut-off Date: April 1, 2010
 
 
 
 
 
NUMBER 1
CUSIP: 81744P AE5









 
3

--------------------------------------------------------------------------------

 


THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-3 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under the Servicing Agreement and the Mortgage Loan Purchase and
Sale Agreement, the Insurance Policies relating to the Mortgage Loans, all cash,
instruments or property held or required to be held in the Custodial Accounts
and the Distribution Account and property that secured a Mortgage Loan; and
certain other assets, if any, as described in the Pooling Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such a day is not a Business Day, then on the succeeding Business Day,
commencing in May 2010 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee, whose name appears below by manual signature, this
Certificate shall not be entitled to any benefit under the Pooling Agreement or
be valid for any purpose.


 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Wells Fargo Bank, N.A., as Trustee, has caused this
Certificate to be duly executed.


WELLS FARGO BANK, N.A.,
as Trustee




By:  ____________________________
AUTHORIZED SIGNATORY


Dated:  __________________________






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling
Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:  ____________________________
AUTHORIZED SIGNATORY


Dated:  __________________________




 
5

--------------------------------------------------------------------------------

 


SEQUOIA MORTGAGE TRUST 2010-H1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2010-H1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling Agreement, dated as of April 1,
2010 (the “Pooling Agreement”), between Sequoia Residential Funding, Inc., as
depositor (the “Depositor”), and Wells Fargo Bank, N.A., as trustee (the
“Trustee”), to which terms, provisions and conditions thereof the Holder of this
Certificate by virtue of the acceptance hereof assents, and by which such Holder
is bound. Except as otherwise defined herein, all capitalized terms used herein
shall have the meanings ascribed to them in the Pooling Agreement. The
Certificates consist of the following Classes: Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2, Class B-3, and Class B-4.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling Agreement.  All distributions or
allocations made with respect to each Class of Certificates on each Distribution
Date shall be allocated among the outstanding Certificates of such Class based
on the Certificate Principal Amount (or Notional Amount) of each such
Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request, made to the Trustee at least five Business Days prior to the
related Record Date, by any Certificateholder owning an aggregate initial
Certificate Principal Amount of at least $1,000,000 or, in the case of a Class
of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in the request and at the expense of such Certificateholder requesting
such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon or for any other purpose is the
corporate trust office of the Certificate Registrar at Sixth Street and
Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust
Services -- Sequoia Mortgage Trust 2010-H1 or at such other address as the
Trustee may designate from time to time.


 
6

--------------------------------------------------------------------------------

 


The Pooling Agreement may be amended by the Trustee and the Depositor with the
consent of the Holders of not less than 66-2/3% of the Class Principal Amount or
Class Notional Amount (or Percentage Interest) of each Class of Certificates
affected thereby for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of the Pooling Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee receives an Opinion of Counsel,
at the expense of the party requesting the change, that such change will not
cause an Adverse REMIC Event; and provided further, that no such amendment may
(i) reduce in any manner the amount of, or delay the timing of, payments
received on Mortgage Loans which are required to be distributed on any
Certificate, without the consent of the Holder of such Certificate or (ii)
reduce the aforesaid percentages of Class Principal Amount or Class Notional
Amount (or Percentage Interest) of Certificates of each Class, the Holders of
which are required to consent to any such amendment without the consent of the
Holders of 100% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of each Class of Certificates affected thereby.  For
purposes of this paragraph, references to “Holder” or “Holders” shall be deemed
to include, in the case of any Class of Book-Entry Certificates, the related
Certificate Owners.  Any consent by the Holder of this Certificate will be
conclusive and binding upon all future Holders of this Certificate and of any
Certificate issued upon the transfer hereof or in exchange herefor or in lieu
hereof whether or not consent is made with respect to such Certificate.  The
Pooling Agreement also permits the amendment thereof in certain limited
circumstances without the consent of the Holders.


As provided in the Pooling Agreement and subject to certain limitations therein
set forth, the transfer of this Certificate is registerable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
Corporate Trust Office, duly endorsed by, or accompanied by a written instrument
of transfer in form satisfactory to the Certificate Registrar duly executed by
the Holder thereof or such Holder’s attorney duly authorized in writing, and
thereupon one or more new Certificates of the same Class of authorized
denominations evidencing the same initial Certificate Principal Amount (or
Notional Amount) will be issued to the designated transferee or transferees.  As
provided in the Pooling Agreement and subject to certain limitations therein set
forth, this Certificate is exchangeable for new Certificates of the same Class
evidencing the same aggregate initial Certificate Principal Amount (or Notional
Amount) as requested by the Holder surrendering the same.  No service charge
will be made for any such registration of transfer or exchange, but the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any exchange of
Certificates.


The Class A-1, Class B-1, Class B-2, Class B-3, and Class B-4 Certificates are
issuable only in registered form in minimum denominations of $100,000 in initial
Certificate Principal Amount and in integral multiples of $1 in excess thereof
and will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities.  The Class
A-IO Certificate is issuable only in registered form as a single Certificate
representing the entire Percentage Interest in that Class and will be registered
in the name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities.  The Class R, and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form.
The Certificates shall remain outstanding until the final Distribution Date for
the Certificates.


 
7

--------------------------------------------------------------------------------

 


On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling Agreement and the Servicing Agreement,
the Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.  If this right is not exercised
by the Servicer, an affiliate of the Depositor and the Seller will have the
option to purchase all of the Mortgage Loans from the Trust Fund on any date on
which the initial Aggregate Stated Principal Balance of the Mortgage Loans has
declined to less than 5% of the initial Aggregate Stated Principal Balance of
the Mortgage Loans as of the Cut-off Date.


In no event will the trust created by the Pooling Agreement continue beyond the
expiration of 21 years from the death of the last survivor of the descendants
living at the date of the Pooling Agreement of a certain person named in the
Pooling Agreement.


The Depositor, the Trustee, and the Certificate Registrar and any agent of any
of them may treat the Person in whose name this Certificate is registered as the
owner hereof for all purposes, and neither the Depositor, the Trustee, nor the
Certificate Registrar nor any such agent shall be affected by any notice to the
contrary.


As provided in the Pooling Agreement, this Certificate and the Pooling Agreement
shall be construed in accordance with and governed by the laws of the State of
New York without regard to the conflict of laws principles applied in the State
of New York.  In the event of any conflict between the provisions of this
Certificate and the Pooling Agreement, the Pooling Agreement shall be
controlling.






 
8

--------------------------------------------------------------------------------

 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto
 
 
 
 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)

 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 
 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
 
 
 
 
   
Dated:  _____________________________
____________________________________
 
Signature by or on behalf of Assignor
____________________________________
____________________________________
Authorized Officer
Signature Guaranteed
   
____________________________________
____________________________________
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.











 
 

--------------------------------------------------------------------------------

 


DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
__________________________________________________________________________
 
for the account of  ___________________________________________________________
 
 
account number _______________________ or, if mailed by check, to
_________________
 
__________________________________________________________________________
 
Applicable reports and statements should be mailed
to  ______________________________
 
__________________________________________________________________________
 
This information is provided by __________________________________________
 
the assignee named above, or ______________________________________ as its
agent.
 










 
 

--------------------------------------------------------------------------------

 


THIS CERTIFICATE IS A REMIC REGULAR INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR
GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.


DISTRIBUTIONS IN REDUCTION OF THE CERTIFICATE PRINCIPAL AMOUNT OF THIS
CERTIFICATE MAY BE MADE IN INSTALLMENTS AS SET FORTH HEREIN. ACCORDINGLY, THE
CERTIFICATE PRINCIPAL AMOUNT OF THIS CERTIFICATE AT ANY TIME MAY BE LESS THAN
THE AMOUNT SHOWN ON THE FACE HEREOF.


THIS CERTIFICATE IS SUBORDINATE IN RIGHT OF PAYMENT AS DESCRIBED IN THE POOLING
AGREEMENT REFERRED TO HEREIN.


UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC AND ANY PAYMENT IS MADE TO CEDE
& CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF
DTC, ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO
ANY PERSON IS WRONGFUL, INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS
AN INTEREST HEREIN.


THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.


THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AGREEMENT.


 
 

--------------------------------------------------------------------------------

 


NO TRANSFER OF THIS CERTIFICATE OR ANY INTEREST THEREIN SHALL BE MADE TO ANY
EMPLOYEE BENEFIT PLAN OR OTHER PLAN OR ARRANGEMENT SUBJECT TO THE PROHIBITED
TRANSACTION PROVISIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974,
AS AMENDED (“ERISA”), OR SECTION 4975 OF THE CODE, OR ANY PERSON (INCLUDING AN
INSURANCE COMPANY INVESTING ITS GENERAL ACCOUNT, AN INVESTMENT MANAGER, A NAMED
FIDUCIARY OR A TRUSTEE OF ANY SUCH PLAN) WHO IS USING “PLAN ASSETS” OF ANY SUCH
PLAN TO EFFECT SUCH ACQUISITION (EACH OF THE FOREGOING, A “PLAN INVESTOR”)
UNLESS THE CERTIFICATE REGISTRAR IS PROVIDED WITH EITHER (I) A CERTIFICATION
PURSUANT TO SECTION 3.03(e)(i) OF THE AGREEMENT OR (II) AN OPINION OF COUNSEL
ACCEPTABLE TO AND IN FORM AND SUBSTANCE SATISFACTORY TO THE CERTIFICATE
REGISTRAR TO THE EFFECT THAT THE PURCHASE OR HOLDING OF THIS CERTIFICATE IS
PERMISSIBLE UNDER APPLICABLE LAW, WILL NOT CONSTITUTE OR RESULT IN ANY
NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA OR SECTION 4975 OF
THE CODE (OR COMPARABLE PROVISIONS OF ANY SUBSEQUENT ENACTMENTS), AND WILL NOT
SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE  OR THE DEPOSITOR  TO ANY
OBLIGATION OR LIABILITY (INCLUDING OBLIGATIONS OR LIABILITIES UNDER ERISA OR
SECTION 4975 OF THE CODE) IN ADDITION TO THOSE UNDERTAKEN IN THE AGREEMENT,
WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE TRUST FUND, THE
CERTIFICATE REGISTRAR, THE TRUSTEE OR THE DEPOSITOR.  EACH INVESTOR IN THIS
CERTIFICATE WILL BE DEEMED TO REPRESENT THAT IT IS IN COMPLIANCE WITH THE
FOREGOING AND WILL BE FURTHER DEEMED TO REPRESENT, WARRANT AND COVENANT THAT IT
WILL NOT SELL, PLEDGE OR OTHERWISE TRANSFER SUCH ERISA-RESTRICTED CERTIFICATE IN
VIOLATION OF THE FOREGOING.


ANY PURPORTED CERTIFICATE OWNER WHOSE ACQUISITION OR HOLDING OF THIS CERTIFICATE
(OR INTEREST THEREIN) WAS EFFECTED IN VIOLATION OF THE RESTRICTIONS IN SECTION
3.03 OF THE AGREEMENT SHALL INDEMNIFY AND HOLD HARMLESS THE CERTIFICATE
REGISTRAR, THE DEPOSITOR, THE TRUSTEE AND THE TRUST FUND FROM AND AGAINST ANY
AND ALL LIABILITIES, CLAIMS, COSTS OR EXPENSES INCURRED BY SUCH PARTIES AS A
RESULT OF SUCH ACQUISITION OR HOLDING.






 
2

--------------------------------------------------------------------------------

 


SEQUOIA MORTGAGE TRUST 2010-H1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS B-4


Evidencing a beneficial interest in a pool of hybrid residential mortgage loans
and any other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class Principal
Amount of the Class B-4
Certificates: $2,973,233
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: February 2040
 
Initial Certificate
Principal Amount of this
Certificates: $2,973,233
 
 
Cut-off Date: April 1, 2010
 
 
 
 
 
NUMBER 1
CUSIP: 81744P AF2









 
3

--------------------------------------------------------------------------------

 


THIS CERTIFIES THAT CEDE & CO. is the registered owner of the Percentage
Interest evidenced by this Certificate (obtained by dividing the initial
Certificate Principal Amount of this Certificate by the initial Class Principal
Amount of all Class B-4 Certificates, both as specified above) in a Trust Fund,
the assets of which consist of the Mortgage Loans and all interest and principal
received thereon after the Cut-off Date (other than Scheduled Payments due on or
prior to the Cut-off Date), the rights of the Seller and the Depositor assigned
to the Trustee under the Servicing Agreement and the Mortgage Loan Purchase and
Sale Agreement, the Insurance Policies relating to the Mortgage Loans, all cash,
instruments or property held or required to be held in the Custodial Accounts
and the Distribution Account and property that secured a Mortgage Loan; and
certain other assets, if any, as described in the Pooling Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such a day is not a Business Day, then on the succeeding Business Day,
commencing in May 2010 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee, whose name appears below by manual signature, this
Certificate shall not be entitled to any benefit under the Pooling Agreement or
be valid for any purpose.


 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Wells Fargo Bank, N.A., as Trustee, has caused this
Certificate to be duly executed.


WELLS FARGO BANK, N.A.,
as Trustee




By:  ____________________________
AUTHORIZED SIGNATORY


Dated:  __________________________






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling
Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:  ____________________________
AUTHORIZED SIGNATORY


Dated:  __________________________




 
5

--------------------------------------------------------------------------------

 


SEQUOIA MORTGAGE TRUST 2010-H1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2010-H1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling Agreement, dated as of April 1,
2010 (the “Pooling Agreement”), between Sequoia Residential Funding, Inc., as
depositor (the “Depositor”), and Wells Fargo Bank, N.A., as trustee (the
“Trustee”), to which terms, provisions and conditions thereof the Holder of this
Certificate by virtue of the acceptance hereof assents, and by which such Holder
is bound. Except as otherwise defined herein, all capitalized terms used herein
shall have the meanings ascribed to them in the Pooling Agreement. The
Certificates consist of the following Classes: Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2, Class B-3, and Class B-4.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling Agreement.  All distributions or
allocations made with respect to each Class of Certificates on each Distribution
Date shall be allocated among the outstanding Certificates of such Class based
on the Certificate Principal Amount (or Notional Amount) of each such
Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request, made to the Trustee at least five Business Days prior to the
related Record Date, by any Certificateholder owning an aggregate initial
Certificate Principal Amount of at least $1,000,000 or, in the case of a Class
of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in the request and at the expense of such Certificateholder requesting
such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon or for any other purpose is the
corporate trust office of the Certificate Registrar at Sixth Street and
Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust
Services -- Sequoia Mortgage Trust 2010-H1 or at such other address as the
Trustee may designate from time to time.


 
6

--------------------------------------------------------------------------------

 


The Pooling Agreement may be amended by the Trustee and the Depositor with the
consent of the Holders of not less than 66-2/3% of the Class Principal Amount or
Class Notional Amount (or Percentage Interest) of each Class of Certificates
affected thereby for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of the Pooling Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee receives an Opinion of Counsel,
at the expense of the party requesting the change, that such change will not
cause an Adverse REMIC Event; and provided further, that no such amendment may
(i) reduce in any manner the amount of, or delay the timing of, payments
received on Mortgage Loans which are required to be distributed on any
Certificate, without the consent of the Holder of such Certificate or (ii)
reduce the aforesaid percentages of Class Principal Amount or Class Notional
Amount (or Percentage Interest) of Certificates of each Class, the Holders of
which are required to consent to any such amendment without the consent of the
Holders of 100% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of each Class of Certificates affected thereby.  For
purposes of this paragraph, references to “Holder” or “Holders” shall be deemed
to include, in the case of any Class of Book-Entry Certificates, the related
Certificate Owners.  Any consent by the Holder of this Certificate will be
conclusive and binding upon all future Holders of this Certificate and of any
Certificate issued upon the transfer hereof or in exchange herefor or in lieu
hereof whether or not consent is made with respect to such Certificate.  The
Pooling Agreement also permits the amendment thereof in certain limited
circumstances without the consent of the Holders.


As provided in the Pooling Agreement and subject to certain limitations therein
set forth, the transfer of this Certificate is registerable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
Corporate Trust Office, duly endorsed by, or accompanied by a written instrument
of transfer in form satisfactory to the Certificate Registrar duly executed by
the Holder thereof or such Holder’s attorney duly authorized in writing, and
thereupon one or more new Certificates of the same Class of authorized
denominations evidencing the same initial Certificate Principal Amount (or
Notional Amount) will be issued to the designated transferee or transferees.  As
provided in the Pooling Agreement and subject to certain limitations therein set
forth, this Certificate is exchangeable for new Certificates of the same Class
evidencing the same aggregate initial Certificate Principal Amount (or Notional
Amount) as requested by the Holder surrendering the same.  No service charge
will be made for any such registration of transfer or exchange, but the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any exchange of
Certificates.


The Class A-1, Class B-1, Class B-2, Class B-3, and Class B-4 Certificates are
issuable only in registered form in minimum denominations of $100,000 in initial
Certificate Principal Amount and in integral multiples of $1 in excess thereof
and will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities.  The Class
A-IO Certificate is issuable only in registered form as a single Certificate
representing the entire Percentage Interest in that Class and will be registered
in the name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities.  The Class R, and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form.
The Certificates shall remain outstanding until the final Distribution Date for
the Certificates.


 
7

--------------------------------------------------------------------------------

 


On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling Agreement and the Servicing Agreement,
the Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.  If this right is not exercised
by the Servicer, an affiliate of the Depositor and the Seller will have the
option to purchase all of the Mortgage Loans from the Trust Fund on any date on
which the initial Aggregate Stated Principal Balance of the Mortgage Loans has
declined to less than 5% of the initial Aggregate Stated Principal Balance of
the Mortgage Loans as of the Cut-off Date.


In no event will the trust created by the Pooling Agreement continue beyond the
expiration of 21 years from the death of the last survivor of the descendants
living at the date of the Pooling Agreement of a certain person named in the
Pooling Agreement.


The Depositor, the Trustee, and the Certificate Registrar and any agent of any
of them may treat the Person in whose name this Certificate is registered as the
owner hereof for all purposes, and neither the Depositor, the Trustee, nor the
Certificate Registrar nor any such agent shall be affected by any notice to the
contrary.


As provided in the Pooling Agreement, this Certificate and the Pooling Agreement
shall be construed in accordance with and governed by the laws of the State of
New York without regard to the conflict of laws principles applied in the State
of New York.  In the event of any conflict between the provisions of this
Certificate and the Pooling Agreement, the Pooling Agreement shall be
controlling.






 
8

--------------------------------------------------------------------------------

 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto
 
 
 
 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)
 
 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 
 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
 
 
 
 
   
Dated:  ____________________________
____________________________________
 
Signature by or on behalf of Assignor
____________________________________
____________________________________
Authorized Officer
Signature Guaranteed
   
____________________________________
____________________________________
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.











 
 

--------------------------------------------------------------------------------

 


DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
__________________________________________________________________________
 
for the account of  ___________________________________________________________
 
 
account number _______________________ or, if mailed by check, to
_________________
 
__________________________________________________________________________
 
Applicable reports and statements should be mailed
to  ______________________________
 
__________________________________________________________________________
 
This information is provided by __________________________________________
 
the assignee named above, or ______________________________________ as its
agent.
 








 
 

--------------------------------------------------------------------------------

 


THIS CERTIFICATE IS A REMIC RESIDUAL INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR
GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.


THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.


THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AGREEMENT.
 
ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE DEPOSITOR AND
THE TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT EITHER (A) THE UNITED STATES, ANY
STATE OR POLITICAL SUBDIVISION THEREOF, ANY FOREIGN GOVERNMENT, ANY
INTERNATIONAL ORGANIZATION, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE
FOREGOING, (B) ANY ORGANIZATION (OTHER THAN A COOPERATIVE DESCRIBED IN SECTION
521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE
UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE
CODE, (C) ANY ORGANIZATION DESCRIBED IN SECTION 1381(a)(2)(C) OF THE CODE, (D)
AN ELECTING LARGE-PARTNERSHIP WITHIN THE MEANING OF SECTION 775 OF THE CODE (ANY
SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B), (C) OR (D) BEING
HEREINAFTER REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR (E) AN AGENT OF A
DISQUALIFIED ORGANIZATION AND (2) NO PURPOSE OF SUCH TRANSFER IS TO ENABLE THE
TRANSFEROR TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX. SUCH AFFIDAVIT SHALL
INCLUDE CERTAIN REPRESENTATIONS AS TO THE FINANCIAL CONDITION OF THE PROPOSED
TRANSFEREE AND ITS STATUS AS A NON-US PERSON (IF APPLICABLE). NOTWITHSTANDING
THE REGISTRATION IN THE CERTIFICATE REGISTER OF ANY TRANSFER, SALE OR OTHER
DISPOSITION OF THIS CLASS R CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN
AGENT OF A DISQUALIFIED ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE OF
NO LEGAL FORCE OR EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE
RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THE CLASS R
CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED
TO THE PROVISIONS OF THIS PARAGRAPH.



 
 

--------------------------------------------------------------------------------

 


NO TRANSFER OF THIS CERTIFICATE SHALL BE REGISTERED UNLESS THE PROSPECTIVE
TRANSFEREE PROVIDES THE CERTIFICATE REGISTRAR WITH (A) A CERTIFICATION TO THE
EFFECT THAT SUCH TRANSFEREE (1) IS NEITHER AN EMPLOYEE BENEFIT PLAN OR OTHER
RETIREMENT ARRANGEMENT SUBJECT TO SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED ("ERISA"), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE"), (COLLECTIVELY, A "PLAN") NOR A
PERSON ACTING ON BEHALF OF ANY SUCH PLAN NOR A PERSON USING THE ASSETS OF ANY
SUCH PLAN OR (2) IF THE CERTIFICATE HAS BEEN THE SUBJECT OF AN ERISA-QUALIFYING
UNDERWRITING AND SUCH TRANSFEREE IS AN INSURANCE COMPANY, SUCH TRANSFEREE IS
PURCHASING SUCH CERTIFICATES WITH FUNDS CONTAINED IN AN "INSURANCE COMPANY
GENERAL ACCOUNT" (AS SUCH TERM IS DEFINED IN SECTION V(e) OF THE PROHIBITED
TRANSACTION CLASS EXEMPTION 95-60 ("PTCE 95-60")) AND THAT THE PURCHASE AND
HOLDING OF SUCH CERTIFICATES ARE COVERED UNDER SECTIONS I AND III OF PTCE 95-60;
OR (B) AN OPINION OF COUNSEL SATISFACTORY TO THE CERTIFICATE REGISTRAR, AND UPON
WHICH THE CERTIFICATE REGISTRAR, THE TRUSTEE, THE SERVICER, AND THE DEPOSITOR
SHALL BE ENTITLED TO RELY, TO THE EFFECT THAT THE PURCHASE OR HOLDING OF SUCH
CERTIFICATE BY THE  PROSPECTIVE TRANSFEREE WILL NOT RESULT IN ANY NON-EXEMPT
PROHIBITED TRANSACTION UNDER TITLE I OF ERISA OR SECTION 4975 OF THE CODE AND
WILL NOT SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE, THE SERVICER, OR THE
DEPOSITOR TO ANY OBLIGATION IN ADDITION TO THOSE UNDERTAKEN BY SUCH ENTITIES IN
THE POOLING AGREEMENT, WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE
TRUST FUND OR ANY OF SUCH ENTITIES. A TRANSFEREE OF A BOOK-ENTRY CERTIFICATE
SHALL BE DEEMED TO HAVE MADE A REPRESENTATION AS REQUIRED HEREIN.






 
2

--------------------------------------------------------------------------------

 


SEQUOIA MORTGAGE TRUST 2010-H1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS R


Evidencing a beneficial interest in a pool of hybrid residential mortgage loans
and any other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class
Amount of the Class R
Certificates: $50
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: February 2040
 
 
 
Initial Certificate
Amount of this
Certificates: $50
 
 
Cut-off Date: April 1, 2010
 
 
 
 
 
NUMBER 1
CUSIP: 81744P AG0









 
3

--------------------------------------------------------------------------------

 


THIS CERTIFIES THAT RWT HOLDINGS, INC., is the registered owner of the
Percentage Interest evidenced by this Certificate in a Trust Fund, the assets of
which consist of the Mortgage Loans and all interest and principal received
thereon after the Cut-off Date (other than Scheduled Payments due on or prior to
the Cut-off Date), the rights of the Seller and the Depositor assigned to the
Trustee under the Servicing Agreement and the Mortgage Loan Purchase and Sale
Agreement, the Insurance Policies relating to the Mortgage Loans, all cash,
instruments or property held or required to be held in the Custodial Accounts
and the Distribution Account and property that secured a Mortgage Loan; and
certain other assets, if any, as described in the Pooling Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such a day is not a Business Day, then on the succeeding Business Day,
commencing in May 2010 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee, whose name appears below by manual signature, this
Certificate shall not be entitled to any benefit under the Pooling Agreement or
be valid for any purpose.


 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Wells Fargo Bank, N.A., as Trustee, has caused this
Certificate to be duly executed.


WELLS FARGO BANK, N.A.,
as Trustee




By:  ____________________________
AUTHORIZED SIGNATORY


Dated:  __________________________






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling
Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:  ____________________________
AUTHORIZED SIGNATORY


Dated:  __________________________




 
5

--------------------------------------------------------------------------------

 


SEQUOIA MORTGAGE TRUST 2010-H1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2010-H1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling Agreement, dated as of April 1,
2010 (the “Pooling Agreement”), between Sequoia Residential Funding, Inc., as
depositor (the “Depositor”), and Wells Fargo Bank, N.A., as trustee (the
“Trustee”), to which terms, provisions and conditions thereof the Holder of this
Certificate by virtue of the acceptance hereof assents, and by which such Holder
is bound. Except as otherwise defined herein, all capitalized terms used herein
shall have the meanings ascribed to them in the Pooling Agreement. The
Certificates consist of the following Classes: Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2, Class B-3, and Class B-4.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling Agreement.  All distributions or
allocations made with respect to each Class of Certificates on each Distribution
Date shall be allocated among the outstanding Certificates of such Class based
on the Certificate Principal Amount (or Notional Amount) of each such
Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request, made to the Trustee at least five Business Days prior to the
related Record Date, by any Certificateholder owning an aggregate initial
Certificate Principal Amount of at least $1,000,000 or, in the case of a Class
of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in the request and at the expense of such Certificateholder requesting
such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon or for any other purpose is the
corporate trust office of the Certificate Registrar at Sixth Street and
Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust
Services -- Sequoia Mortgage Trust 2010-H1 or at such other address as the
Trustee may designate from time to time.


 
6

--------------------------------------------------------------------------------

 


The Pooling Agreement may be amended by the Trustee and the Depositor with the
consent of the Holders of not less than 66-2/3% of the Class Principal Amount or
Class Notional Amount (or Percentage Interest) of each Class of Certificates
affected thereby for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of the Pooling Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee receives an Opinion of Counsel,
at the expense of the party requesting the change, that such change will not
cause an Adverse REMIC Event; and provided further, that no such amendment may
(i) reduce in any manner the amount of, or delay the timing of, payments
received on Mortgage Loans which are required to be distributed on any
Certificate, without the consent of the Holder of such Certificate or (ii)
reduce the aforesaid percentages of Class Principal Amount or Class Notional
Amount (or Percentage Interest) of Certificates of each Class, the Holders of
which are required to consent to any such amendment without the consent of the
Holders of 100% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of each Class of Certificates affected thereby.  For
purposes of this paragraph, references to “Holder” or “Holders” shall be deemed
to include, in the case of any Class of Book-Entry Certificates, the related
Certificate Owners.  Any consent by the Holder of this Certificate will be
conclusive and binding upon all future Holders of this Certificate and of any
Certificate issued upon the transfer hereof or in exchange herefor or in lieu
hereof whether or not consent is made with respect to such Certificate.  The
Pooling Agreement also permits the amendment thereof in certain limited
circumstances without the consent of the Holders.


As provided in the Pooling Agreement and subject to certain limitations therein
set forth, the transfer of this Certificate is registerable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
Corporate Trust Office, duly endorsed by, or accompanied by a written instrument
of transfer in form satisfactory to the Certificate Registrar duly executed by
the Holder thereof or such Holder’s attorney duly authorized in writing, and
thereupon one or more new Certificates of the same Class of authorized
denominations evidencing the same initial Certificate Principal Amount (or
Notional Amount) will be issued to the designated transferee or transferees.  As
provided in the Pooling Agreement and subject to certain limitations therein set
forth, this Certificate is exchangeable for new Certificates of the same Class
evidencing the same aggregate initial Certificate Principal Amount (or Notional
Amount) as requested by the Holder surrendering the same.  No service charge
will be made for any such registration of transfer or exchange, but the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any exchange of
Certificates.


The Class A-1, Class B-1, Class B-2, Class B-3, and Class B-4 Certificates are
issuable only in registered form in minimum denominations of $100,000 in initial
Certificate Principal Amount and in integral multiples of $1 in excess thereof
and will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities.  The Class
A-IO Certificate is issuable only in registered form as a single Certificate
representing the entire Percentage Interest in that Class and will be registered
in the name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities.  The Class R, and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form.
The Certificates shall remain outstanding until the final Distribution Date for
the Certificates.


 
7

--------------------------------------------------------------------------------

 


On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling Agreement and the Servicing Agreement,
the Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.  If this right is not exercised
by the Servicer, an affiliate of the Depositor and the Seller will have the
option to purchase all of the Mortgage Loans from the Trust Fund on any date on
which the initial Aggregate Stated Principal Balance of the Mortgage Loans has
declined to less than 5% of the initial Aggregate Stated Principal Balance of
the Mortgage Loans as of the Cut-off Date.


In no event will the trust created by the Pooling Agreement continue beyond the
expiration of 21 years from the death of the last survivor of the descendants
living at the date of the Pooling Agreement of a certain person named in the
Pooling Agreement.


The Depositor, the Trustee, and the Certificate Registrar and any agent of any
of them may treat the Person in whose name this Certificate is registered as the
owner hereof for all purposes, and neither the Depositor, the Trustee, nor the
Certificate Registrar nor any such agent shall be affected by any notice to the
contrary.


As provided in the Pooling Agreement, this Certificate and the Pooling Agreement
shall be construed in accordance with and governed by the laws of the State of
New York without regard to the conflict of laws principles applied in the State
of New York.  In the event of any conflict between the provisions of this
Certificate and the Pooling Agreement, the Pooling Agreement shall be
controlling.






 
8

--------------------------------------------------------------------------------

 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto
 
 
 
 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)
 
 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 
 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
 
 
 
 
   
Dated:  _____________________________
____________________________________
 
Signature by or on behalf of Assignor
____________________________________
____________________________________
Authorized Officer
Signature Guaranteed
   
____________________________________
____________________________________
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.











 
 

--------------------------------------------------------------------------------

 


DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
__________________________________________________________________________
 
for the account of  ___________________________________________________________
 
 
account number _______________________ or, if mailed by check, to
_________________
 
__________________________________________________________________________
 
Applicable reports and statements should be mailed
to  ______________________________
 
__________________________________________________________________________
 
This information is provided by __________________________________________
 
the assignee named above, or ______________________________________ as its
agent.
 




 
 

--------------------------------------------------------------------------------

 


THIS CERTIFICATE IS A REMIC RESIDUAL INTEREST CERTIFICATE. THIS CERTIFICATE DOES
NOT EVIDENCE AN OBLIGATION OF, OR AN INTEREST IN, AND IS NOT GUARANTEED BY, THE
DEPOSITOR, THE TRUSTEE, OR ANY AFFILIATE OF ANY OF THEM AND IS NOT INSURED OR
GUARANTEED BY ANY GOVERNMENTAL AGENCY OR PRIVATE INSURER.


THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES LAWS. NEITHER THIS CERTIFICATE
NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD, ASSIGNED,
TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO,
REGISTRATION.


THE HOLDER OF THIS CERTIFICATE BY ITS ACCEPTANCE HEREOF AGREES TO OFFER, SELL OR
OTHERWISE TRANSFER SUCH CERTIFICATE ONLY (A) PURSUANT TO A REGISTRATION
STATEMENT WHICH HAS BEEN DECLARED EFFECTIVE UNDER THE 1933 ACT, (B) TO PERSON IT
REASONABLY BELIEVES IS A "QUALIFIED INSTITUTIONAL BUYER" AS DEFINED IN RULE 144A
UNDER THE 1933 ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A
QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS BEING
MADE IN RELIANCE ON RULE 144A, OR (C) TO AN INSTITUTIONAL "ACCREDITED INVESTOR"
WITHIN THE MEANING OF SUBPARAGRAPH (A)(1), (2), (3) OR (7) OF RULE 501 UNDER THE
1933 ACT THAT IS ACQUIRING THE CERTIFICATE FOR ITS OWN ACCOUNT, OR FOR THE
ACCOUNT OF SUCH AN INSTITUTIONAL "ACCREDITED INVESTOR," FOR INVESTMENT PURPOSES
AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN CONNECTION WITH, ANY
DISTRIBUTION VIOLATION OF THE 1933 ACT, SUBJECT TO THE CERTIFICATE REGISTRAR'S
RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER TO REQUIRE THE DELIVERY OF A
CERTIFICATE OF TRANSFER IN THE FORM APPEARING IN THE POOLING AGREEMENT.


ANY RESALE, TRANSFER OR OTHER DISPOSITION OF THIS CERTIFICATE MAY BE MADE ONLY
IF THE PROPOSED TRANSFEREE PROVIDES A TRANSFER AFFIDAVIT TO THE DEPOSITOR AND
THE TRUSTEE THAT (1) SUCH TRANSFEREE IS NOT EITHER (A) THE UNITED STATES, ANY
STATE OR POLITICAL SUBDIVISION THEREOF, ANY FOREIGN GOVERNMENT, ANY
INTERNATIONAL ORGANIZATION, OR ANY AGENCY OR INSTRUMENTALITY OF ANY OF THE
FOREGOING, (B) ANY ORGANIZATION (OTHER THAN A COOPERATIVE DESCRIBED IN SECTION
521 OF THE CODE) WHICH IS EXEMPT FROM THE TAX IMPOSED BY CHAPTER 1 OF THE CODE
UNLESS SUCH ORGANIZATION IS SUBJECT TO THE TAX IMPOSED BY SECTION 511 OF THE
CODE, (C) ANY ORGANIZATION DESCRIBED IN SECTION 1381(a)(2)(C) OF THE CODE, (D)
AN ELECTING LARGE-PARTNERSHIP WITHIN THE MEANING OF SECTION 775 OF THE CODE (ANY
SUCH PERSON DESCRIBED IN THE FOREGOING CLAUSES (A), (B), (C) OR (D) BEING
HEREINAFTER REFERRED TO AS A “DISQUALIFIED ORGANIZATION”), OR (E) AN AGENT OF A
DISQUALIFIED ORGANIZATION AND (2) NO PURPOSE OF SUCH TRANSFER IS TO ENABLE THE
TRANSFEROR TO IMPEDE THE ASSESSMENT OR COLLECTION OF TAX. SUCH AFFIDAVIT SHALL
INCLUDE CERTAIN REPRESENTATIONS AS TO THE FINANCIAL CONDITION OF THE PROPOSED
TRANSFEREE AND ITS STATUS AS A NON-US PERSON (IF APPLICABLE). NOTWITHSTANDING
THE REGISTRATION IN THE CERTIFICATE REGISTER OF ANY TRANSFER, SALE OR OTHER
DISPOSITION OF THIS CLASS LT-R CERTIFICATE TO A DISQUALIFIED ORGANIZATION OR AN
AGENT OF A DISQUALIFIED ORGANIZATION, SUCH REGISTRATION SHALL BE DEEMED TO BE OF
NO LEGAL FORCE OR EFFECT WHATSOEVER AND SUCH PERSON SHALL NOT BE DEEMED TO BE A
CERTIFICATEHOLDER FOR ANY PURPOSE HEREUNDER, INCLUDING, BUT NOT LIMITED TO, THE
RECEIPT OF DISTRIBUTIONS ON THIS CERTIFICATE. EACH HOLDER OF THE CLASS LT-R
CERTIFICATE BY ACCEPTANCE OF THIS CERTIFICATE SHALL BE DEEMED TO HAVE CONSENTED
TO THE PROVISIONS OF THIS PARAGRAPH.
 
 
 

--------------------------------------------------------------------------------

 


NO TRANSFER OF THIS CERTIFICATE SHALL BE REGISTERED UNLESS THE PROSPECTIVE
TRANSFEREE PROVIDES THE CERTIFICATE REGISTRAR WITH (A) A CERTIFICATION TO THE
EFFECT THAT SUCH TRANSFEREE (1) IS NEITHER AN EMPLOYEE BENEFIT PLAN OR OTHER
RETIREMENT ARRANGEMENT SUBJECT TO SECTION 406 OF THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED ("ERISA"), OR SECTION 4975 OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE "CODE"), (COLLECTIVELY, A "PLAN") NOR A
PERSON ACTING ON BEHALF OF ANY SUCH PLAN NOR A PERSON USING THE ASSETS OF ANY
SUCH PLAN OR (2) IF THE CERTIFICATE HAS BEEN THE SUBJECT OF AN ERISA-QUALIFYING
UNDERWRITING AND SUCH TRANSFEREE IS AN INSURANCE COMPANY, SUCH TRANSFEREE IS
PURCHASING SUCH CERTIFICATES WITH FUNDS CONTAINED IN AN "INSURANCE COMPANY
GENERAL ACCOUNT" (AS SUCH TERM IS DEFINED IN SECTION V(e) OF THE PROHIBITED
TRANSACTION CLASS EXEMPTION 95-60 ("PTCE 95-60")) AND THAT THE PURCHASE AND
HOLDING OF SUCH CERTIFICATES ARE COVERED UNDER SECTIONS I AND III OF PTCE 95-60;
OR (B) AN OPINION OF COUNSEL SATISFACTORY TO THE CERTIFICATE REGISTRAR, AND UPON
WHICH THE CERTIFICATE REGISTRAR, THE TRUSTEE, THE SERVICER, AND THE DEPOSITOR
SHALL BE ENTITLED TO RELY, TO THE EFFECT THAT THE PURCHASE OR HOLDING OF SUCH
CERTIFICATE BY THE  PROSPECTIVE TRANSFEREE WILL NOT RESULT IN ANY NON-EXEMPT
PROHIBITED TRANSACTION UNDER TITLE I OF ERISA OR SECTION 4975 OF THE CODE AND
WILL NOT SUBJECT THE CERTIFICATE REGISTRAR, THE TRUSTEE, THE SERVICER, OR THE
DEPOSITOR TO ANY OBLIGATION IN ADDITION TO THOSE UNDERTAKEN BY SUCH ENTITIES IN
THE POOLING AGREEMENT, WHICH OPINION OF COUNSEL SHALL NOT BE AN EXPENSE OF THE
TRUST FUND OR ANY OF SUCH ENTITIES. A TRANSFEREE OF A BOOK-ENTRY CERTIFICATE
SHALL BE DEEMED TO HAVE MADE A REPRESENTATION AS REQUIRED HEREIN.






 
2

--------------------------------------------------------------------------------

 


SEQUOIA MORTGAGE TRUST 2010-H1
MORTGAGE PASS-THROUGH CERTIFICATES, CLASS LT-R


Evidencing a beneficial interest in a pool of hybrid residential mortgage loans
and any other assets established by


SEQUOIA RESIDENTIAL FUNDING, INC.


Initial Class
Amount of the Class LT-R
Certificates: $50
 
Certificate Interest Rate: Adjustable
 
 
Final Scheduled Distribution
Date: February 2040
 
Initial Certificate
Amount of this
Certificates: $50
 
 
Cut-off Date: April 1, 2010
 
 
 
 
 
NUMBER 1
CUSIP: 81744P AH8









 
3

--------------------------------------------------------------------------------

 


THIS CERTIFIES THAT RWT HOLDINGS, INC., is the registered owner of the
Percentage Interest evidenced by this Certificate in a Trust Fund, the assets of
which consist of the Mortgage Loans and all interest and principal received
thereon after the Cut-off Date (other than Scheduled Payments due on or prior to
the Cut-off Date), the rights of the Seller and the Depositor assigned to the
Trustee under the Servicing Agreement and the Mortgage Loan Purchase and Sale
Agreement, the Insurance Policies relating to the Mortgage Loans, all cash,
instruments or property held or required to be held in the Custodial Accounts
and the Distribution Account and property that secured a Mortgage Loan; and
certain other assets, if any, as described in the Pooling Agreement (the
foregoing assets hereinafter collectively referred to as the “Trust Fund”).


Distributions on this Certificate will be made on the 25th day of each month or,
if such a day is not a Business Day, then on the succeeding Business Day,
commencing in May 2010 (each, a “Distribution Date”), to the Person in whose
name this Certificate is registered at the close of business on the last
Business Day preceding such Distribution Date (the “Record Date”), in an amount
equal to the product of the Percentage Interest evidenced by this Certificate
and the amount, if any, required to be distributed to all Certificates of the
Class represented by this Certificate. All sums distributable on this
Certificate are payable in the coin or currency of the United States of America
which at the time of payment is legal tender for the payment of public and
private debts.


Reference is hereby made to the further provisions of this Certificate set forth
on the reverse hereof, which shall have the same effect as though fully set
forth on the face of this Certificate.


Unless the certificate of authentication hereon has been executed by or on
behalf of the Trustee, whose name appears below by manual signature, this
Certificate shall not be entitled to any benefit under the Pooling Agreement or
be valid for any purpose.


 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Wells Fargo Bank, N.A., as Trustee, has caused this
Certificate to be duly executed.


WELLS FARGO BANK, N.A.,
as Trustee




By:  ____________________________
AUTHORIZED SIGNATORY


Dated:  __________________________






CERTIFICATE AUTHENTICATION


This is one of the Certificates referred to in the within-mentioned Pooling
Agreement.


WELLS FARGO BANK, N.A.,
as Authenticating Agent




By:  ____________________________
AUTHORIZED SIGNATORY


Dated:  __________________________




 
5

--------------------------------------------------------------------------------

 


SEQUOIA MORTGAGE TRUST 2010-H1
MORTGAGE PASS-THROUGH CERTIFICATE


This Certificate is one of a duly authorized issue of certificates designated as
Sequoia Mortgage Trust 2010-H1 Mortgage Pass-Through Certificates (the
“Certificates”), representing all or part of a beneficial ownership interest in
a Trust Fund established pursuant to a Pooling Agreement, dated as of April 1,
2010 (the “Pooling Agreement”), among Sequoia Residential Funding, Inc., as
depositor (the “Depositor”), and Wells Fargo Bank, N.A., as trustee (the
“Trustee”), to which terms, provisions and conditions thereof the Holder of this
Certificate by virtue of the acceptance hereof assents, and by which such Holder
is bound. Except as otherwise defined herein, all capitalized terms used herein
shall have the meanings ascribed to them in the Pooling Agreement. The
Certificates consist of the following Classes: Class A-1, Class R, Class LT-R,
Class A-IO, Class B-1, Class B-2, Class B-3, and Class B-4.


On each Distribution Date, the Paying Agent, on behalf of the Trustee, will make
distributions from the Distribution Account to the Holders of Certificates
according to the terms of the Pooling Agreement.  All distributions or
allocations made with respect to each Class of Certificates on each Distribution
Date shall be allocated among the outstanding Certificates of such Class based
on the Certificate Principal Amount (or Notional Amount) of each such
Certificate.


Distributions on this Certificate will be made by check mailed to the Holder of
record of this Certificate on the immediately preceding Record Date at the
address of such Holder as its appears on the Certificate Register or, upon
written request, made to the Trustee at least five Business Days prior to the
related Record Date, by any Certificateholder owning an aggregate initial
Certificate Principal Amount of at least $1,000,000 or, in the case of a Class
of Interest-Only Certificates and any Residual Certificate, a Percentage
Interest of 100%, by wire transfer in immediately available funds to an account
specified in the request and at the expense of such Certificateholder requesting
such wire transfer by deducting a wire transfer fee from the related
distribution; provided, however, that the final distribution in respect of any
Certificate shall be made only upon presentation and surrender of such
Certificate at the Corporate Trust Office (as defined below); provided, further,
that the foregoing provisions shall not apply to any Certificate as long as such
Certificate remains a Book-Entry Certificate, in which case all payments made
shall be made through the Clearing Agency and its Clearing Agency
Participants.  Notwithstanding such final payment of principal of any of the
Certificates, each Residual Certificate will remain outstanding until the
termination of the related REMIC or REMICs and the payment in full of all other
amounts due with respects to the Residual Certificates and at such time such
final payment in retirement of any Residual Certificate will be made only upon
presentation and surrender of such Certificate at the Corporate Trust Office.


The Corporate Trust Office with respect to the presentment and surrender of
Certificates for the final distribution thereon or for any other purpose is the
corporate trust office of the Certificate Registrar at Sixth Street and
Marquette Avenue, Minneapolis, Minnesota 55479, Attention: Corporate Trust
Services -- Sequoia Mortgage Trust 2010-H1 or at such other address as the
Trustee may designate from time to time.


 
6

--------------------------------------------------------------------------------

 


The Pooling Agreement may be amended by the Trustee and the Depositor with the
consent of the Holders of not less than 66-2/3% of the Class Principal Amount or
Class Notional Amount (or Percentage Interest) of each Class of Certificates
affected thereby for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of the Pooling Agreement or of
modifying in any manner the rights of the Holders; provided, however, that no
such amendment shall be made unless the Trustee receives an Opinion of Counsel,
at the expense of the party requesting the change, that such change will not
cause an Adverse REMIC Event; and provided further, that no such amendment may
(i) reduce in any manner the amount of, or delay the timing of, payments
received on Mortgage Loans which are required to be distributed on any
Certificate, without the consent of the Holder of such Certificate or (ii)
reduce the aforesaid percentages of Class Principal Amount or Class Notional
Amount (or Percentage Interest) of Certificates of each Class, the Holders of
which are required to consent to any such amendment without the consent of the
Holders of 100% of the Class Principal Amount or Class Notional Amount (or
Percentage Interest) of each Class of Certificates affected thereby.  For
purposes of this paragraph, references to “Holder” or “Holders” shall be deemed
to include, in the case of any Class of Book-Entry Certificates, the related
Certificate Owners.  Any consent by the Holder of this Certificate will be
conclusive and binding upon all future Holders of this Certificate and of any
Certificate issued upon the transfer hereof or in exchange herefor or in lieu
hereof whether or not consent is made with respect to such Certificate.  The
Pooling Agreement also permits the amendment thereof in certain limited
circumstances without the consent of the Holders.


As provided in the Pooling Agreement and subject to certain limitations therein
set forth, the transfer of this Certificate is registerable in the Certificate
Register upon surrender of this Certificate for registration of transfer at the
Corporate Trust Office, duly endorsed by, or accompanied by a written instrument
of transfer in form satisfactory to the Certificate Registrar duly executed by
the Holder thereof or such Holder’s attorney duly authorized in writing, and
thereupon one or more new Certificates of the same Class of authorized
denominations evidencing the same initial Certificate Principal Amount (or
Notional Amount) will be issued to the designated transferee or transferees.  As
provided in the Pooling Agreement and subject to certain limitations therein set
forth, this Certificate is exchangeable for new Certificates of the same Class
evidencing the same aggregate initial Certificate Principal Amount (or Notional
Amount) as requested by the Holder surrendering the same.  No service charge
will be made for any such registration of transfer or exchange, but the
Certificate Registrar may require payment of a sum sufficient to cover any tax
or governmental charge that may be imposed in connection with any exchange of
Certificates.


The Class A-1, Class B-1, Class B-2, Class B-3, and Class B-4 Certificates are
issuable only in registered form in minimum denominations of $100,000 in initial
Certificate Principal Amount and in integral multiples of $1 in excess thereof
and will be registered in the name of the nominee of the Clearing Agency, which
shall maintain such Certificates through its book-entry facilities.  The Class
A-IO Certificate is issuable only in registered form as a single Certificate
representing the entire Percentage Interest in that Class and will be registered
in the name of the nominee of the Clearing Agency, which shall maintain such
Certificates through its book-entry facilities.  The Class R, and Class LT-R
Certificates will each be issued as a single Certificate representing the entire
Percentage Interest in that Class and will be maintained in physical form.
The Certificates shall remain outstanding until the final Distribution Date for
the Certificates.


 
7

--------------------------------------------------------------------------------

 


On any date on which the Aggregate Stated Principal Balance of the Mortgage
Loans has declined to less than 10% of the initial Aggregate Stated Principal
Balance of the Mortgage Loans as of the Cut-off Date, subject to satisfaction of
the conditions described in the Pooling Agreement and the Servicing Agreement,
the Servicer may purchase all of the Mortgage Loans from the Trust Fund, thereby
causing an early retirement of the Certificates.  If this right is not exercised
by the Servicer, an affiliate of the Depositor and the Seller will have the
option to purchase all of the Mortgage Loans from the Trust Fund on any date on
which the initial Aggregate Stated Principal Balance of the Mortgage Loans has
declined to less than 5% of the initial Aggregate Stated Principal Balance of
the Mortgage Loans as of the Cut-off Date.


In no event will the trust created by the Pooling Agreement continue beyond the
expiration of 21 years from the death of the last survivor of the descendants
living at the date of the Pooling Agreement of a certain person named in the
Pooling Agreement.


The Depositor, the Trustee, and the Certificate Registrar and any agent of any
of them may treat the Person in whose name this Certificate is registered as the
owner hereof for all purposes, and neither the Depositor, the Trustee, nor the
Certificate Registrar nor any such agent shall be affected by any notice to the
contrary.


As provided in the Pooling Agreement, this Certificate and the Pooling Agreement
shall be construed in accordance with and governed by the laws of the State of
New York without regard to the conflict of laws principles applied in the State
of New York.  In the event of any conflict between the provisions of this
Certificate and the Pooling Agreement, the Pooling Agreement shall be
controlling.






 
8

--------------------------------------------------------------------------------

 


ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby sell(s) and assign(s) and transfer(s)
unto
 
 
 
 

(Please print or type name and address, including postal zip code, of assignee
and social security number or employer identification number)
 
 

the within Certificate stating in the names of the undersigned in the
Certificate Register and does hereby irrevocably constitute and appoint
 
 

to transfer such Certificate in such Certificate Register.
 
I [we] further direct the Certificate Registrar to issue a new Certificate of
the same Class of like principal to the above-named assignee and deliver such
Certificate to the following address:
 
 
 
 
   
Dated:  _____________________________
____________________________________
 
Signature by or on behalf of Assignor
____________________________________
____________________________________
Authorized Officer
Signature Guaranteed
   
____________________________________
____________________________________
Name of Institution
NOTICE: The signature(s) of this assignment must correspond with the name(s) on
the face of this Certificate without alteration or any change whatsoever.  The
signature must be guaranteed by a participant in the Securities Transfer Agents
Medallion Program, the New York Stock Exchange Medallion Signature Program or
the Stock Exchanges Medallion Program.  Notarized or witnessed signatures are
not acceptable as guaranteed signatures.











 
 

--------------------------------------------------------------------------------

 


DISTRIBUTION INSTRUCTIONS
 
The assignee should include the following for the information of the Certificate
Registrar.  Distributions shall be made by wire transfer in immediately
available funds to
 
__________________________________________________________________________
 
for the account of  ___________________________________________________________
 
 
account number _______________________ or, if mailed by check, to
_________________
 
__________________________________________________________________________
 
Applicable reports and statements should be mailed
to  ______________________________
 
__________________________________________________________________________
 
This information is provided by __________________________________________
 
the assignee named above, or ______________________________________ as its
agent.
 










 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
 
FORM OF RESIDUAL CERTIFICATE TRANSFER AFFIDAVIT (TRANSFEREE)
 
 STATE  OF
 
)
     
)           ss.:
 COUNTY OF
 
)

 
[NAME OF OFFICER], _________________ being first duly sworn, deposes and says:


 
1.
That he [she] is [title of officer] ________________________ of [name of
Purchaser] _________________________________________ (the “Purchaser”), a
_______________________ [description of type of entity] duly organized and
existing under the laws of the [State of __________] [United States], on behalf
of which he [she] makes this affidavit.



 
2.
That the Purchaser’s Taxpayer Identification Number is [           ].



 
3.
That the Purchaser is not a “disqualified organization” within the meaning of
Section 860E(e)(5) of the Internal Revenue Code of 1986, as amended (the “Code”)
and will not be a “disqualified organization” as of [date of transfer], and that
the Purchaser is not acquiring a Residual Certificate (as defined in the
Agreement) for the account of, or as agent (including a broker, nominee, or
other middleman) for, any person or entity from which it has not received an
affidavit substantially in the form of this affidavit.  For these purposes, a
“disqualified organization” means the United States, any state or political
subdivision thereof, any foreign government, any international organization, any
agency or instrumentality of any of the foregoing (other than an instrumentality
if all of its activities are subject to tax and a majority of its board of
directors is not selected by such governmental entity), any cooperative
organization furnishing electric energy or providing telephone service to
persons in rural areas as described in Code Section 1381(a)(2)(C), any “electing
large partnership” within the meaning of Section 775 of the Code, or any
organization (other than a farmers’ cooperative described in Code Section 521)
that is exempt from federal income tax unless such organization is subject to
the tax on unrelated business income imposed by Code Section 511.



 
4.
That the Purchaser either (x) is not, and on __________________ [date of
transfer] will not be, an employee benefit plan or other retirement arrangement
subject to Section 406 of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), or Section 4975 of the Code (“Code”), (collectively, a
“Plan”) or a person acting on behalf of any such Plan or investing the assets of
any such Plan to acquire a Residual Certificate; or (y) herewith delivers to the
Certificate Registrar an opinion of counsel (a “Benefit Plan Opinion”)
satisfactory to the Certificate Registrar, and upon which the Certificate
Registrar, the Trustee and the Depositor shall be entitled to rely, to the
effect that the purchase or holding of such Residual Certificate by the Investor
will not result in any non-exempt prohibited transactions under Title I of ERISA
or Section 4975 of the Code and will not subject the Certificate Registrar, the
Trustee or the Depositor to any obligation in addition to those undertaken by
such entities in the Agreement, which opinion of counsel shall not be an expense
of the Trust Fund or any of the above parties.


 
B-1

--------------------------------------------------------------------------------

 


 
5.
That the Purchaser hereby acknowledges that under the terms of the Pooling
Agreement, dated as of April 1, 2010 (the “Agreement”), by and between Sequoia
Residential Funding, Inc., as Depositor, Wells Fargo Bank, N.A., as Trustee with
respect to Sequoia Mortgage Trust 2010-H1 Mortgage Pass-Through Certificates, no
transfer of the Residual Certificates shall be permitted to be made to any
person unless the Certificate Registrar has received a certificate from such
transferee containing the representations in paragraphs 3 and 4 hereof.



 
6.
That the Purchaser does not hold REMIC residual securities as nominee to
facilitate the clearance and settlement of such securities through electronic
book-entry changes in accounts of participating organizations (such entity, a
“Book-Entry Nominee”).



 
7.
That the Purchaser does not have the intention to impede the assessment or
collection of any federal, state or local taxes legally required to be paid with
respect to such Residual Certificate.



 
8.
That the Purchaser will not transfer a Residual Certificate to any person or
entity (i) as to which the Purchaser has actual knowledge that the requirements
set forth in paragraph 3, paragraph 6 or paragraph 10 hereof are not satisfied
or that the Purchaser has reason to believe does not satisfy the requirements
set forth in paragraph 7 hereof, and (ii) without obtaining from the prospective
Purchaser an affidavit substantially in this form and providing to the
Certificate Registrar a written statement substantially in the form of Exhibit C
to the Agreement.



 
9.
That the Purchaser understands that, as the holder of a Residual Certificate,
the Purchaser may incur tax liabilities in excess of any cash flows generated by
the interest and that the Purchaser has and expects to have sufficient net worth
and/or liquidity to pay in full any tax liabilities attributable to ownership of
a Residual Certificate and intends to pay taxes associated with holding such
Residual Certificate as they become due.



 
10.
That the Purchaser (i) is not a Non-U.S. Person or (ii) is a Non-U.S. Person
that holds a Residual Certificate in connection with the conduct of a trade or
business within the United States and has furnished the transferor and the
Certificate Registrar with an effective Internal Revenue Service Form W-8ECI
(Certificate of Foreign Person’s Claim for Exemption From Withholding on Income
Effectively Connected With the Conduct of a Trade or Business in the United
States) or successor form at the time and in the manner required by the Code or
(iii) is a Non-U.S. Person that has delivered to the transferor, the Depositor
and the Certificate Registrar an opinion of a nationally recognized tax counsel
to the effect that the transfer of such Residual Certificate to it is in
accordance with the requirements of the Code and the regulations promulgated
thereunder and that such transfer of a Residual Certificate will not be
disregarded for federal income tax purposes.  “Non-U.S. Person” means an
individual, corporation, partnership or other person other than (i) a citizen or
resident of the United States; (ii) a corporation, partnership or other entity
created or organized in or under the laws of the United States or any state
thereof, including for this purpose, the District of Columbia; (iii) an estate
that is subject to U.S. federal income tax regardless of the source of its
income; (iv) a trust if a court within the United States is able to exercise
primary supervision over the administration of the trust and one or more United
States trustees have authority to control all substantial decisions of the
trust; and, (v) to the extent provided in Treasury regulations, certain trusts
in existence on August 20, 1996 that are treated as United States persons prior
to such date and elect to continue to be treated as United States persons.



 
11.
The Purchaser will not cause income from the Residual Certificate to be
attributable to a foreign permanent establishment or fixed base of the Purchaser
or another U.S. taxpayer.


 
B-2

--------------------------------------------------------------------------------

 


 
12.
That the Purchaser agrees to such amendments of the Agreement as may be required
to further effectuate the restrictions on transfer of any Residual Certificate
to such a “disqualified organization,” an agent thereof, a Book-Entry Nominee,
or a person that does not satisfy the requirements of paragraph 7 and paragraph
10 hereof.



 
13.
That the Purchaser consents to the designation of the Trustee to act as agent
for the “tax matters person” of each REMIC created by the Trust Fund pursuant to
the Agreement.


 
B-3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Purchaser has caused this instrument to be executed on
its behalf, pursuant to authority of its Board of Directors, by its [title of
officer] this _____ day of __________ 20__.


   
 
[name of Purchaser]
         
By:
   
 
Name:
 
Title:
 



Personally appeared before me the above-named [name of officer]
________________, known or proved to me to be the same person who executed the
foregoing instrument and to be the [title of officer] _________________ of the
Purchaser, and acknowledged to me that he [she] executed the same as his [her]
free act and deed and the free act and deed of the Purchaser.


Subscribed and sworn before me this _____ day of __________ 20__.


NOTARY PUBLIC
     
     
     
COUNTY OF
    
     
STATE OF
    
 



My commission expires the _____ day of __________ 20__.


 
B-4

--------------------------------------------------------------------------------

 


EXHIBIT C


RESIDUAL CERTIFICATE TRANSFER AFFIDAVIT (TRANSFEROR)


    
      
Date
 



Re:           Sequoia Mortgage Trust 2010-H1
Mortgage Pass-Through Certificates


_______________________ (the “Transferor”) has reviewed the attached affidavit
of _____________________________ (the “Transferee”), and has no actual knowledge
that such affidavit is not true and has no reason to believe that the
information contained in paragraph 7 thereof is not true, and has no reason to
believe that the Transferee has the intention to impede the assessment or
collection of any federal, state or local taxes legally required to be paid with
respect to a Residual Certificate.  In addition, the Transferor has conducted a
reasonable investigation at the time of the transfer and found that the
Transferee had historically paid its debts as they came due and found no
significant evidence to indicate that the Transferee will not continue to pay
its debts as they become due.


Very truly yours,
     
    
 
Name:
 
Title:
 

 
 
C-1

--------------------------------------------------------------------------------

 


EXHIBIT D


FORM OF CUSTODIAL AGREEMENT


 
D-1

--------------------------------------------------------------------------------

 

EXHIBIT E-1


FORM OF RULE 144A TRANSFER CERTIFICATE


Re: 
Sequoia Mortgage Trust 2010-H1

Mortgage Pass-Through Certificates


Reference is hereby made to the Pooling Agreement, dated as of  April 1, 2010
(the “Pooling Agreement”), by and between Sequoia Residential Funding, Inc., as
Depositor and Wells Fargo Bank, N.A., as Trustee.  Capitalized terms used but
not defined herein shall have the meanings given to them in the Pooling
Agreement.


This letter relates to $__________ initial Certificate Principal Amount of Class
_____ Certificates which are held in the form of Definitive Certificates
registered in the name of  ______________ (the “Transferor”). The Transferor has
requested a transfer of such Definitive Certificates for Definitive Certificates
of such Class registered in the name of [insert name of transferee].


In connection with such request, and in respect of such Certificates, the
Transferor hereby certifies that such Certificates are being transferred in
accordance with (i) the transfer restrictions set forth in the Pooling Agreement
and the Certificates and (ii) Rule 144A under the Securities Act to a purchaser
that the Transferor reasonably believes is a “qualified institutional buyer”
within the meaning of Rule 144A purchasing for its own account or for the
account of a “qualified institutional buyer,” which purchaser is aware that the
sale to it is being made in reliance upon Rule 144A, in a transaction meeting
the requirements of Rule 144A and in accordance with any applicable securities
laws of any state of the United States or any other applicable jurisdiction.


This certificate and the statements contained herein are made for your benefit
and the benefit of the Underwriters, the Depositor and the Certificate
Registrar.


    
 
[Name of Transferor]
         
By:
    
 
Name:
 
Title:
 



Dated: ___________, ____


 
E-1-1

--------------------------------------------------------------------------------

 

EXHIBIT E-2


FORM OF PURCHASER’S LETTER FOR
QUALIFIED INSTITUTIONAL BUYER


Date


Ladies and Gentlemen:


In connection with our proposed purchase of $______________ principal amount of
Sequoia Mortgage Trust 2010-H1 Mortgage Pass-Through Certificates, Class [___]
(the “Restricted Certificates”), we confirm that:


(1)
We understand that the Restricted Certificates have not been, and will not be,
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and may not be sold except as permitted in the following sentence. We agree, on
our own behalf and on behalf of any accounts for which we are acting as
hereinafter stated, that if we should sell any Restricted Certificates we will
do so only (A) to the Depositor, (B) to “qualified institutional buyers” (within
the meaning of Rule 144A under the Securities Act) in accordance with Rule 144A
under the Securities Act (“QIBs”), (C) pursuant to the exemption from
registration provided by Rule 144 under the Securities Act, or (D) to an
institutional “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act that is not a QIB (an
“Institutional Accredited Investor”) which, in the case of (B) or (D) above,
prior to such transfer, delivers to the Certificate Registrar under the Pooling
Agreement, dated as of April 1, 2010 (the “Agreement”), by and between Sequoia
Residential Funding, Inc., as Depositor and Wells Fargo Bank, N.A., as Trustee,
a signed letter in the form of this letter; and we further agree, in the
capacities stated above, to provide to any person purchasing any of the
Restricted Certificates from us a notice advising such purchaser that resales of
the Restricted Certificates are restricted as stated herein.



(2)
We understand that, in connection with any proposed resale of any Restricted
Certificates to QIB, we will be required to furnish to the Certificate Registrar
a certification from such transferee in the form hereof to confirm that the
proposed sale is being made pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act. We further
understand that the Restricted Certificates purchased by us will bear a legend
to the foregoing effect.



(3)
We are acquiring the Restricted Certificates for investment purposes and not
with a view to, or for offer or sale in connection with, any distribution in
violation of the Securities Act. We have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of our investment in the Restricted Certificates, and we and any account
for which we are acting are each able to bear the economic risk of such
investment.



(4)
We are a QIB and we are acquiring the Restricted Certificates purchased by us
for our own account or for one or more accounts (each of which is a QIB) as to
each of which we exercise sole investment discretion.



(5)
We have received such information as we deem necessary in order to make our
investment decision.



(6)
If we are acquiring ERISA-Restricted Certificates, we understand that in
accordance with ERISA, the Code and the Underwriter's Exemption, no Plan and no
person acting on behalf of such a Plan may acquire such Certificate except in
accordance with Section 3.03(d) of the Agreement.

 
 
E-2-1

--------------------------------------------------------------------------------

 
 
Terms used in this letter which are not otherwise defined herein have the
respective meanings assigned thereto in the Agreement.


You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.


Very truly yours,


    
 
[Purchaser]
     
By:
    
 
Name:
 
Title:
 

 
 
E-2-2

--------------------------------------------------------------------------------

 
 
EXHIBIT F


FORM OF PURCHASER’S LETTER FOR
INSTITUTIONAL ACCREDITED INVESTOR


Date


Ladies and Gentlemen:


In connection with our proposed purchase of $______________ principal amount of
Sequoia Mortgage Trust 2010-H1 Mortgage Pass-Through Certificates, Class [___],
(the “Restricted Certificates”), we confirm that:
 
(1)
We understand that the Restricted Certificates have not been, and will not be,
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and may not be sold except as permitted in the following sentence. We agree, on
our own behalf and on behalf of any accounts for which we are acting as
hereinafter stated, that if we should sell any Restricted Certificates we will
do so only (A) to the Depositor, (B) to “qualified institutional buyers” (within
the meaning of Rule 144A under the Securities Act) in accordance with Rule 144A
under the Securities Act (“QIBs”), (C) pursuant to the exemption from
registration provided by Rule 144 under the Securities Act, or (D) to an
institutional “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act that is not a QIB (an
“Institutional Accredited Investor”) which, prior to such transfer, delivers to
the Certificate Registrar under the Pooling Agreement, dated as of  April 1,
2010 (the “Agreement”), by and between Sequoia Residential Funding, Inc., as
Depositor and Wells Fargo Bank, N.A., as Trustee, a signed letter in the form of
this letter; and we further agree, in the capacities stated above, to provide to
any person purchasing any of the Restricted Certificates from us a notice
advising such purchaser that resales of the Restricted Certificates are
restricted as stated herein.



(2)
We understand that, in connection with any proposed resale of any Restricted
Certificates to an Institutional Accredited Investor, we will be required to
furnish to the Certificate Registrar a certification from such transferee in the
form hereof to confirm that the proposed sale is being made pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act. We further understand that the Restricted
Certificates purchased by us will bear a legend to the foregoing effect.



(3)
We are acquiring the Restricted Certificates for investment purposes and not
with a view to, or for offer or sale in connection with, any distribution in
violation of the Securities Act. We have such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of our investment in the Restricted Certificates, and we and any account
for which we are acting are each able to bear the economic risk of such
investment.



(4)
We are an Institutional Accredited Investor and we are acquiring the Restricted
Certificates purchased by us for our own account or for one or more accounts
(each of which is an Institutional Accredited Investor) as to each of which we
exercise sole investment discretion.



(5)
We have received such information as we deem necessary in order to make our
investment decision.



(6)
If we are acquiring ERISA-Restricted Certificates, we understand that in
accordance with ERISA, the Code and the Underwriter's Exemption, no Plan and no
person acting on behalf of such a Plan may acquire such Certificate except in
accordance with Section 3.03(d) of the Agreement.

 
 
F-1

--------------------------------------------------------------------------------

 


Terms used in this letter which are not otherwise defined herein have the
respective meanings assigned thereto in the Agreement.


You are entitled to rely upon this letter and are irrevocably authorized to
produce this letter or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.


Very truly yours,


    
 
[Purchaser]
     
By:
    
 
Name:
 
Title:
 

 
 
F-2

--------------------------------------------------------------------------------

 
 
EXHIBIT G


FORM OF ERISA TRANSFER AFFIDAVIT


STATE OF
NEW YORK
)
 
)           ss.:
COUNTY OF
NEW YORK 
)



The undersigned, being first duly sworn, deposes and says as follows:


1.      The undersigned is the ______________________ of ______________ (the
“Investor”), a [corporation duly organized] and existing under the laws of
__________, on behalf of which he makes this affidavit.


2.      The Investor either (x) is not, and on ___________ [date of transfer]
will not be, an employee benefit plan or other retirement arrangement subject to
Section 406 of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), or Section 4975 of the Internal Revenue Code of 1986, as amended (the
“Code”), (collectively, a “Plan”) or a person acting on behalf of any such Plan
or investing the assets of any such Plan; (y) if the Certificate has been the
subject of an ERISA-Qualifying Underwriting, is an insurance company that is
purchasing the Certificate with funds contained in an “insurance company general
account” as defined in Section V(e) of Prohibited Transaction Class Exemption
(“PTCE”) 95-60 and the purchase and holding of the Certificate are covered under
Sections I and III of PTCE 95-60; or (z) herewith delivers to the Certificate
Registrar an opinion of counsel (a “Benefit Plan Opinion”) satisfactory to the
Certificate Registrar, and upon which the Certificate Registrar, the Trustee
and, the Depositor shall be entitled to rely, to the effect that the purchase or
holding of such Certificate by the Investor will not constitute or result in any
non-exempt prohibited transactions under Title I of ERISA or Section 4975 of the
Code and will not subject the Certificate Registrar or the Trustee to any
obligation in addition to those undertaken by such entities in the Pooling
Agreement, dated as of April 1, 2010 (the “Agreement”), by and between Sequoia
Residential Funding, Inc., as Depositor, and Wells Fargo Bank, N.A., as Trustee,
by which opinion of counsel shall not be an expense of the Trust Fund or the
above parties.


Capitalized terms used but not defined herein have the meanings given in the
Agreement.


IN WITNESS WHEREOF, the Investor has caused this instrument to be executed on
its behalf, pursuant to proper authority, by its duly authorized officer, duly
attested, this ____ day of _______________ 20___.


    
 
[Investor]
     
By:
    
 
Name:
 
Title:
     
ATTEST:
     
    
 

 
 
G-1

--------------------------------------------------------------------------------

 


STATE OF
)
 
)           ss.:
COUNTY OF
)

 
Personally appeared before me the above-named ________________, known or proved
to me to be the same person who executed the foregoing instrument and to be the
____________________ of the Investor, and acknowledged that he executed the same
as his free act and deed and the free act and deed of the Investor.


Subscribed and sworn before me this _____ day of _________ 20___.


    
 
NOTARY PUBLIC
 



My commission expires the
_____ day of __________ 20___.
 
 
G-2

--------------------------------------------------------------------------------

 


EXHIBIT H


[RESERVED]


 
H-1

--------------------------------------------------------------------------------

 

EXHIBIT I


ADDITIONAL DISCLOSURE NOTIFICATION


Additional Disclosure Notification


Wells Fargo Bank, N.A., as trustee
Fax:  443-367-3307
Email:  cts.sec.notifications@wellsfargo.com


Sequoia Residential Funding, Inc.
Fax:  415-381-1773
Email:  Sequoia.Notices@redwoodtrust.com


Attn:  Corporate Trust Services- Sequoia Mortgage Trust 2010-H1, Mortgage
Pass-Through Certificates, Series 2010-H1_—SEC REPORT PROCESSING


RE:  **Additional Form [10-D][10-K][8-K] Disclosure** Required


Ladies and Gentlemen:


In accordance with Section 6.20[(a)][(b)][(c)] of the Pooling Agreement, dated
as of April 1, 2010 (the “Agreement”), by and between Sequoia Residential
Funding, Inc., as Depositor, and Wells Fargo Bank, N.A., as Trustee, with
respect to Sequoia Mortgage Trust 2010-H1 Mortgage Pass-Through Certificate, the
undersigned, as [          ], hereby notifies you that certain events have come
to our attention that [will] [may] need to be disclosed on Form
[10-D][10-K][8-K].


Description of Additional Form [10-D][10-K][8-K] Disclosure:


List of any Attachments hereto to be included in the Additional Form
[10-D][10-K][8-K] Disclosure:


Any inquiries related to this notification should be directed to
[                       ], phone number:  [         ]; email
address:  [                   ].


[NAME OF PARTY],
 
as [role]
     
By:
    
 
Name:
 
Title:
 



 
I-1

--------------------------------------------------------------------------------

 


EXHIBIT J


BACK-UP CERTIFICATE TO FORM 10-K CERTIFICATE


Sequoia Mortgage Trust 2010-H1 (the “Trust”)
Mortgage Pass-Through Certificates


Re:          The Pooling Agreement, dated as of  April 1, 2010 (the “Pooling
Agreement”), by and between Sequoia Residential Funding, Inc., as Depositor, and
Wells Fargo Bank, N.A., as Trustee with respect to Sequoia Mortgage Trust
2010-H1 Mortgage Pass-Through Certificates.


The undersigned, a Responsible Officer of Wells Fargo Bank, N.A., as Trustee
under the Pooling Agreement (the “Trustee”), certifies to the Depositor and its
officers, directors and affiliates, and with the knowledge and intent that they
will rely upon this certification, that:


(1)           I have reviewed the annual report on Form 10-K for the fiscal year
[____] (the “Annual Report”), and all reports on Form 10-D required to be filed
in respect of period covered by the Annual Report (collectively with the Annual
Report, the “Reports”), of the Trust Fund;


(2)           To my knowledge, (a) the Reports, taken as a whole, do not contain
any untrue statement of a material fact or omit to state a material fact
necessary to make the statements made, in light of the circumstances under which
such statements were made, not misleading with respect to the period covered by
the Annual Report, and (b) the Trustee’s assessment of compliance and related
attestation report referred to below, taken as a whole, do not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements made, in light of the circumstances under which such
statements were made, not misleading with respect to the period covered by such
assessment of compliance and attestation report;


(3)           To my knowledge, the distribution information required to be
provided by the Trustee under the Pooling Agreement for inclusion in the Reports
is included in the Reports;


(4)           I am responsible for reviewing the activities performed by the
Trustee under the Pooling Agreement, and based on my knowledge and the
compliance review conducted in preparing the assessment of compliance of the
Trustee required by the Pooling Agreement, and except as disclosed in the
Reports, the Trustee has fulfilled its obligations under the Pooling Agreement
in all material respects; and


(5)           The report on assessment of compliance with servicing criteria
applicable to the Trustee for asset-backed securities of the Trustee and each
Subcontractor utilized by the Trustee and related attestation report on
assessment of compliance with servicing criteria applicable to it required to be
included in the Annual Report in accordance with Item 1122 of Regulation AB and
Exchange Act Rules 13a-18 and 15d-18 has been included as an exhibit to the
Annual Report.  Any material instances of non-compliance are described in such
report and have been disclosed in the Annual Report.


In giving the certifications above, the Trustee has reasonably relied on
information provided to it by the following unaffiliated parties: [names of
servicer(s), subservicer(s), custodian(s)]


Date:


WELLS FARGO BANK, N.A.,
solely in its capacity as Trustee


[Signature]
[Title]
 
J-1

--------------------------------------------------------------------------------

 


EXHIBIT K
 
SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE


The Assessment of Compliance to be delivered by the Trustee shall address, at a
minimum, the criteria identified below with an "X" as being applicable to the
Trustee:
 
 
Regulation AB
Reference
Servicing Criteria
 
Trustee
   




 
General Servicing Considerations
       



1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
 
X
   
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
       
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.
       
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
         
Cash Collection and Administration
       
1122(d)(2)(i)
Payments on pool assets are deposited into the appropriate bank collection
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
 
X
   
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
 
X
   
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
       


 
K-1

--------------------------------------------------------------------------------

 



1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of over collateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
 
X
   
1122(d)(2)(v)
Each collection account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
 
X
   
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
 
  X
   
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including collection accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
 
X
   

  

             
Investor Remittances and Reporting
       
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.
 
X
   


 
K-2

--------------------------------------------------------------------------------

 



1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
 
X
   
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
 
X
   
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
 
X
     
Pool Asset Administration
       
1122(d)(4)(i)
Collateral or security on pool assets is maintained as required by the
transaction agreements or related pool asset documents.
       
1122(d)(4)(ii)
Pool assets  and related documents are safeguarded as required by the
transaction agreements
       
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
       
1122(d)(4)(iv)
Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related pool asset
documents.
       
1122(d)(4)(v)
The Servicer’s records regarding the pool assets agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
       
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor's pool assets (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.
       
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
       


 
K-3

--------------------------------------------------------------------------------

 



1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).
       
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.
       
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s pool asset documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable pool asset documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related pool assets, or such other number of days specified in the
transaction agreements.
       
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
       
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the Servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
       
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
       
1122(d)(4)(xiv)
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
       
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
       




 
K-4

--------------------------------------------------------------------------------

 

EXHIBIT L
 
ADDITIONAL FORM 10-D DISCLOSURE
 
 
ADDITIONAL FORM 10-D DISCLOSURE
Item on Form 10-D
Party Responsible
Item 1: Distribution and Pool Performance Information
 
Information included in the [Distribution Date Statement]
Trustee
Any information required by 1121 which is NOT included on the [Distribution Date
Statement]
Depositor
Item 2: Legal Proceedings
 
Any legal proceeding pending against the following entities or their respective
property, that is material to Certificateholders, including any proceedings
known to be contemplated by governmental authorities:
 
▪ Issuing Entity (Trust Fund)
Trustee and Depositor
▪ Sponsor (Seller)
Seller (if a party to the Pooling Agreement) or Depositor
▪ Depositor
Depositor
▪ Trustee
Trustee
▪ Custodian
Custodian
▪ 1110(b) Originator
Depositor
▪ Any 1108(a)(2) Servicer
Servicer (as to itself)
▪ Any other party contemplated by 1100(d)(1)
Depositor
Item 3:  Sale of Securities and Use of Proceeds
 
Information from Item 2(a) of Part II of Form 10-Q:
 
With respect to any sale of securities by the sponsor, depositor or issuing
entity, that are backed by the same asset pool or are otherwise issued by the
issuing entity, whether or not registered, provide the sales and use of proceeds
information in Item 701 of Regulation S-K.  Pricing information can be omitted
if securities were not registered.
Depositor

 

 
L-1

--------------------------------------------------------------------------------

 



ADDITIONAL FORM 10-D DISCLOSURE
Item on Form 10-D
Party Responsible
Item 4:  Defaults Upon Senior Securities
 
Information from Item 3 of Part II of Form 10-Q:
 
Report the occurrence of any Event of Default (after expiration of any grace
period and provision of any required notice)
Trustee
Item 5:  Submission of Matters to a Vote of Security Holders
 
Information from Item 4 of Part II of Form 10-Q
Trustee
Item 6:  Significant Obligors of Pool Assets
 
Item 1112(b) – Significant Obligor Financial Information*
Depositor
*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Item.
 
Item 7:  Significant Enhancement Provider Information
 
Item 1114(b)(2) – Credit Enhancement Provider Financial Information*
 
▪ Determining applicable disclosure threshold
Depositor
▪ Requesting required financial information (including any required accountants’
consent to the use thereof) or effecting incorporation by reference
Depositor
 
Item 1115(b) – Derivative Counterparty Financial Information*
 
▪ Determining current maximum probable exposure
Depositor
▪ Determining current significance percentage
Depositor
▪ Requesting required financial information (including any required accountants’
consent to the use thereof) or effecting incorporation by reference
Depositor
 
*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Items.
 

 

 
L-2

--------------------------------------------------------------------------------

 



 
ADDITIONAL FORM 10-D DISCLOSURE
Item on Form 10-D
Party Responsible
Item 8:  Other Information
 
Disclose any information required to be reported on Form 8-K during the period
covered by the Form 10-D but not reported
Any party responsible for the applicable Form 8-K Disclosure item
Item 9:  Exhibits
 
Distribution Date Statement to Certificateholders
Trustee
Exhibits required by Item 601 of Regulation S-K, such as material agreements
Depositor

 

 
L-3

--------------------------------------------------------------------------------

 

 
EXHIBIT M
 
ADDITIONAL FORM 10-K DISCLOSURE
 
ADDITIONAL FORM 10-K DISCLOSURE
Item on Form 10-K
Party Responsible
Item 1B: Unresolved Staff Comments
Depositor
Item 9B:  Other Information
Disclose any information required to be reported on Form 8-K during the fourth
quarter covered by the Form 10-K but not reported
Any party responsible for disclosure items on Form 8-K
Item 15:  Exhibits, Financial Statement Schedules
Depositor
Reg AB Item 1112(b):  Significant Obligors of Pool Assets
 
Significant Obligor Financial Information*
Depositor
*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Item.
 
Reg AB Item 1114(b)(2):  Credit Enhancement Provider Financial Information
 
▪ Determining applicable disclosure threshold
Depositor
▪ Requesting required financial information (including any required accountants’
consent to the use thereof) or effecting incorporation by reference
Depositor
 
*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Items.
 
Reg AB Item 1115(b):  Derivative Counterparty Financial Information
 
▪ Determining current maximum probable exposure
Depositor
▪ Determining current significance percentage
Depositor
▪ Requesting required financial information (including any required accountants’
consent to the use thereof) or effecting incorporation by reference
Depositor
*This information need only be reported on the Form 10-D for the distribution
period in which updated information is required pursuant to the Items.
 




 
M-1

--------------------------------------------------------------------------------

 



ADDITIONAL FORM 10-K DISCLOSURE
Item on Form 10-K
Party Responsible
Reg AB Item 1117: Legal Proceedings
 
Any legal proceeding pending against the following entities or their respective
property, that is material to Certificateholders, including any proceedings
known to be contemplated by governmental authorities:
 
▪ Issuing Entity (Trust Fund)
Trustee and Depositor
▪ Sponsor (Seller)
Seller (if a party to the Pooling Agreement) or Depositor
▪ Depositor
Depositor
▪ Trustee
Trustee
▪ Custodian
Custodian
▪ 1110(b) Originator
Depositor
▪ Any 1108(a)(2) Servicer
Servicer (as to itself)
▪ Any other party contemplated by 1100(d)(1)
Depositor
Reg AB Item 1119:  Affiliations and Relationships
 
Whether (a) the Sponsor (Seller), Depositor or Issuing Entity is an affiliate of
the following parties, and (b) to the extent known and material, any of the
following parties are affiliated with one another:
Depositor as to (a)
Sponsor/Seller as to (b)
▪ Trustee
Depositor as to (a)
Trustee as to (b)
▪ Any other 1108(a)(3) servicer
Servicer (as to itself)
▪ Any 1110 Originator
Depositor/Sponsor
▪ Any 1112(b) Significant Obligor
Depositor/Sponsor
▪ Any 1114 Credit Enhancement Provider
Depositor/Sponsor
▪ Any 1115 Derivative Counterparty Provider
Depositor/Sponsor
▪ Any other 1101(d)(1) material party
Depositor/Sponsor




 
M-2

--------------------------------------------------------------------------------

 



ADDITIONAL FORM 10-K DISCLOSURE
Item on Form 10-K
Party Responsible
Whether there are any “outside the ordinary course business arrangements” other
than would be obtained in an arm’s length transaction between (a) the Sponsor
(Seller), Depositor or Issuing Entity on the one hand, and (b) any of the
following parties (or their affiliates) on the other hand, that exist currently
or within the past two years and that are material to a Certificateholder’s
understanding of the Certificates:
Depositor as to (a)
Sponsor/Seller as to (b)
▪ Trustee
Depositor/Sponsor
▪ Any other 1108(a)(3) servicer
Servicer (as to itself)
▪ Any 1110 Originator
Depositor/Sponsor
▪ Any 1112(b) Significant Obligor
Depositor/Sponsor
▪ Any 1114 Credit Enhancement Provider
Depositor/Sponsor
▪ Any 1115 Derivative Counterparty Provider
Depositor/Sponsor
▪ Any other 1101(d)(1) material party
Depositor/Sponsor
Whether there are any specific relationships involving the transaction or the
pool assets between (a) the Sponsor (Seller), Depositor or Issuing Entity on the
one hand, and (b) any of the following parties (or their affiliates) on the
other hand, that exist currently or within the past two years and that are
material:
Depositor as to (a)
Sponsor/Seller as to (b)
▪ Trustee
Depositor/Sponsor
▪ Any other 1108(a)(3) servicer
Servicer (as to itself)
▪ Any 1110 Originator
Depositor/Sponsor
▪ Any 1112(b) Significant Obligor
Depositor/Sponsor
▪ Any 1114 Credit Enhancement Provider
Depositor/Sponsor
▪ Any 1115 Derivative Counterparty Provider
Depositor/Sponsor
▪ Any other 1101(d)(1) material party
Depositor/Sponsor


 
M-3

--------------------------------------------------------------------------------

 

EXHIBIT N
 
ADDITIONAL FORM 8-K DISCLOSURE
 
FORM 8-K DISCLOSURE INFORMATION
Item on Form 8-K
Party Responsible
Item 1.01- Entry into a Material Definitive Agreement
 
Disclosure is required regarding entry into or amendment of any definitive
agreement that is material to the securitization, even if depositor is not a
party.
 
Examples: servicing agreement, custody agreement.
 
Note: disclosure not required as to definitive agreements that are fully
disclosed in the prospectus
All parties (as to themselves)
Item 1.02- Termination of a Material Definitive Agreement
 
Disclosure is required regarding termination of  any definitive agreement that
is material to the securitization (other than expiration in accordance with its
terms), even if depositor is not a party.
 
Examples: servicing agreement, custody agreement.
All parties (as to themselves)
Item 1.03- Bankruptcy or Receivership
 
Disclosure is required regarding the bankruptcy or receivership, with respect to
any of the following:
Depositor
▪ Sponsor (Seller)
Depositor/Sponsor (Seller)
▪ Depositor
Depositor
▪ Affiliated Servicer
Servicer (as to itself)
▪ Other Servicer servicing 20% or more of the pool assets at the time of the
report
Servicer (as to itself)
▪ Other material servicers
Servicer (as to itself)
▪ Trustee
Trustee
▪ Significant Obligor
Depositor




 
N-1

--------------------------------------------------------------------------------

 



FORM 8-K DISCLOSURE INFORMATION
Item on Form 8-K
Party Responsible
▪ Credit Enhancer (10% or more)
Depositor
▪ Derivative Counterparty
Depositor
▪ Custodian
Custodian
Item 2.04- Triggering Events that Accelerate or Increase a Direct Financial
Obligation or an Obligation under an Off-Balance Sheet Arrangement
 
Includes an early amortization, performance trigger or other event, including
event of default, that would materially alter the payment priority/distribution
of cash flows/amortization schedule.
 
Disclosure will be made of events other than waterfall triggers which are
disclosed in the Distribution Date Statements to the certificateholders.
Depositor
Trustee
Item 3.03- Material Modification to Rights of Security Holders
 
Disclosure is required of any material modification to documents defining the
rights of Certificateholders, including the Pooling Agreement.
Trustee
Depositor
Item 5.03- Amendments of Articles of Incorporation or Bylaws; Change of Fiscal
Year
 
Disclosure is required of any amendment “to the governing documents of the
issuing entity”.
Depositor
Item 6.01- ABS Informational and Computational Material
Depositor
Item 6.02- Change of Servicer
 
Requires disclosure of any removal, replacement, substitution or addition of any
affiliated servicer, other servicer servicing 10% or more of pool assets at time
of report, other material servicers or trustee.
Depositor/
Servicer (as to itself)/Trustee
Reg AB disclosure about any new servicer is also required.
Servicer (as to itself)/Depositor
Reg AB disclosure about any new Trustee is also required.
Depositor




 
N-2

--------------------------------------------------------------------------------

 

 
FORM 8-K DISCLOSURE INFORMATION
Item on Form 8-K
Party Responsible
Item 6.03- Change in Credit Enhancement or External Support
 
Covers termination of any enhancement in manner other than by its terms, the
addition of an enhancement, or a material change in the enhancement
provided.  Applies to external credit enhancements as well as derivatives.
Depositor
Reg AB disclosure about any new enhancement provider is also required.
Depositor
Item 6.04- Failure to Make a Required Distribution
Trustee
Item 6.05- Securities Act Updating Disclosure
 
If any material pool characteristic differs by 5% or more at the time of
issuance of the securities from the description in the final prospectus, provide
updated Reg AB disclosure about the actual asset pool.
Depositor
If there are any new servicers or originators required to be disclosed under
Regulation AB as a result of the foregoing, provide the information called for
in Items 1108 and 1110 respectively.
Depositor
Item 7.01- Reg FD Disclosure
All parties (as to themselves)
Item 8.01- Other Events
 
Any event, with respect to which information is not otherwise called for in Form
8-K, that the registrant deems of importance to certificateholders.
Depositor
Item 9.01- Financial Statements and Exhibits
Responsible party for reporting/disclosing the financial statement or exhibit

 

 
N-3

--------------------------------------------------------------------------------

 



 
WELLS FARGO BANK, N.A.,
As Trustee
 
 
By: ____________________________________
Name:
Title:
 
 

 
N-4

--------------------------------------------------------------------------------

 



 
SCHEDULE A
 
MORTGAGE LOAN SCHEDULE
 
 
 
 





 
Schedule A-1

--------------------------------------------------------------------------------

 
